

 
 
 


   
Exhibit 10.1
         
EXECUTION VERSION



THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
 
AGREEMENT
 
among
 
SOVRAN SELF STORAGE, INC. and
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
and
 
MANUFACTURERS AND TRADERS TRUST COMPANY
 
and
 
OTHER LENDERS WHICH ARE OR MAY BECOME
 
PARTIES TO THIS CREDIT AGREEMENT
 
and
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
AS ADMINISTRATIVE AGENT
 
with
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
AS SOLE LEAD ARRANGER AND BOOKRUNNER
 
SUNTRUST BANK,
 
AS SYNDICATION AGENT
 
and
 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
AS DOCUMENTATION AGENT
 
Dated as of June 25, 2008
 


 

 
 
 
 

TABLE OF CONTENTS
 
Section
 
Page
 
§1.
DEFINITIONS AND RULES OF INTERPRETATION
2
          §1.1.
Definitions.
2
          §1.2.
Rules of Interpretation.
25
 
§2.
THE REVOLVING CREDIT FACILITY.
26
          §2.1.
Revolving Credit Loans.
26
          §2.2.
The Revolving Credit Notes.
26
          §2.3.
Interest on Revolving Credit Loans.
27
          §2.4.
Requests for Revolving Credit Loans.
27
          §2.5.
Conversion Options.
28
          §2.6.
Funds for Revolving Credit Loans.
29
          §2.7.
Repayment of the Revolving Credit Loans at Maturity.
30
          §2.8.
Optional Repayments of Revolving Credit Loans.
30
          §2.9.
Mandatory Repayments of Revolving Credit Loans.
31
          §2.10.
Optional Extension of Revolving Credit Loan Maturity Date.
31
          §2.11.
Increase of Commitment to Lend.
31
 
§3.
THE TERM LOAN FACILITY.
32
          §3.1.
Commitment to Lend.
32
          §3.2.
The Term Notes.
33
          §3.3.
Interest on Term Loan.
33
          §3.4.
Conversion Options.
33
          §3.5.
Repayment of the Term Loan at Maturity.
33
          §3.6.
Optional Repayments of Term Loan.
34
 
§4.
CERTAIN GENERAL PROVISIONS.
34
          §4.1
Fees.
34
          §4.2.
Funds for Payments.
34
          §4.3.
Computations.
36
          §4.4.
Inability to Determine LIBOR Rate.
36
          §4.5.
Illegality.
36
          §4.6.
Additional Costs, Etc.
36
          §4.7.
Capital Adequacy.
38
          §4.8.
Certificate.
38
          §4.9.
Indemnity.
38
          §4.10.
Interest During Event of Default; Late Charges.
39
          §4.11.
Concerning Joint and Several Liability of the Borrowers.
39
          §4.12
Interest Limitation.
40
          §4.13.
Reasonable Efforts to Mitigate.
41
          §4.14.
Replacement of Lenders.
41
 
§5.
LETTERS OF CREDIT.
42
          §5.1.
Commitment to Issue Letters of Credit.
42
          §5.2
Letter of Credit Applications.
42
          §5.3
Terms of Letters of Credit.
42
          §5.4
Reimbursement Obligations of Lenders.
43
          §5.5
Participations of Lenders.
43
          §5.6
Reimbursement Obligation of the Borrowers.
43
          §5.7
Letter of Credit Payments.
44
          §5.8
Obligations Absolute.
44
          §5.9
Reliance by Issuer.
45
          §5.10
Letter of Credit Fees.
45
 
§6.
GUARANTIES.
46
 
§7.
REPRESENTATIONS AND WARRANTIES.
46
          §7.1.
Authority; Etc.
46
          §7.2.
Governmental Approvals.
48
          §7.3.
Title to Properties; Leases.
48
          §7.4.
Financial Statements.
49
          §7.5
Fiscal Year.
49
          §7.6.
Franchises, Patents, Copyrights, Etc.
49
          §7.7.
Litigation.
49
          §7.8.
No Materially Adverse Contracts, Etc.
50
          §7.9.
Compliance With Other Instruments, Laws, Etc.
50
          §7.10.
Tax Status.
50
          §7.11.
No Event of Default; No Materially Adverse Changes.
51
          §7.12.
Investment Company Act.
51
          §7.13.
Absence of UCC Financing Statements, Etc.
51
          §7.14.
Absence of Liens.
51
          §7.15.
Certain Transactions.
51
          §7.16.
Employee Benefit Plans.
51
               §7.16.1.
In General.
51
               §7.16.2.
Terminability of Welfare Plans.
52
               §7.16.3.
Guaranteed Pension Plans.
52
               §7.16.4.
Multiemployer Plans.
52
          §7.17.
Regulations U and X.
52
          §7.18.
Environmental Compliance.
53
          §7.19.
Subsidiaries.
54
          §7.20.
Loan Documents
54
          §7.21.
REIT Status.
55
          §7.22.
Subsequent Guarantors.
55
          §7.23.
Trading Status.
55
 
§8.
AFFIRMATIVE COVENANTS OF THE BORROWERS AND THE  GUARANTORS.
55
          §8.1.
Punctual Payment.
55
          §8.2.
Maintenance of Office.
55
          §8.3.
Records and Accounts.
55
          §8.4.
Financial Statements, Certificates and Information.
55
          §8.5.
Notices
57
          §8.6.
Existence of SALP, Holdings and Subsidiary Guarantors; Maintenance of
Properties.
59
          §8.7.
Existence of Sovran; Maintenance of REIT Status of Sovran; Maintenance of
Properties
60
          §8.8.
Insurance
61
          §8.9.
Taxes
61
          §8.10.
Inspection of Properties and Books; Confidentiality
61
          §8.11.
Compliance with Laws, Contracts, Licenses, and Permits
62
          §8.12.
Use of Proceeds
62
          §8.13.
Acquisition of Unencumbered Properties
62
          §8.14.
Additional Guarantors; Solvency of Guarantors
63
          §8.15.
Further Assurances
63
          §8.16.
Intentionally Omitted
63
          § 8.17.
Environmental Indemnification
63
          §8.18.
Response Actions
64
          §8.19.
Environmental Assessments
64
          §8.20.
Employee Benefit Plans
64
          §8.21.
No Amendments to Certain Documents
64
          §8.22.
Exclusive Credit Facility
65
          §8.23.
Management
65
          §8.24.
Financial Covenants under Note Purchase Agreement
65
 
§9.
CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND THE  GUARANTORS
65
          §9.1.
Restrictions on Indebtedness
66
          §9.2.
Restrictions on Liens, Etc
67
          §9.3.
Restrictions on Investments
68
          §9.4.
Merger, Consolidation and Disposition of Assets
70
          §9.5.
Sale and Leaseback
71
          §9.6.
Compliance with Environmental Laws
71
          §9.7.
Distributions
72
          §9.8.
Employee Benefit Plans
72
          §9.9.
Fiscal Year
73
          §9.10.
Negative Pledge
73
 
§10.
FINANCIAL COVENANTS OF THE BORROWERS
73
          §10.1.
Leverage Ratio
73
          §10.2.
Secured Indebtedness
73
          §10.3.
Tangible Net Worth
73
          §10.4.
Debt Service Coverages
74
          §10.5.
Unimproved Land
74
          §10.6.
Construction-in-Process
74
          §10.7.
Promissory Notes
74
          §10.8.
Unimproved Land, Construction-in-Process and Notes
74
          §10.9.
Joint Venture Ownership Interest
74
          §10.10.
Unhedged Variable Rate Debt
74
          §10.11.
Unsecured Indebtedness
74
          §10.12.
Unencumbered Property Debt Service Coverage
75
          §10.13.
Covenant Calculations
75
 
§11.
CONDITIONS TO THE RESTATEMENT DATE
76
          §11.1.
Loan Documents
76
          §11.2.
Certified Copies of Organization Documents
76
          §11.3.
Resolutions
76
          §11.4.
Incumbency Certificate; Authorized Signers
76
          §11.5.
Intentionally Omitted
76
          §11.6.
Certificates of Insurance
76
          §11.7.
Intentionally Omitted
77
          §11.8.
Opinion of Counsel Concerning Organization and Loan Documents
77
          §11.9.
Tax and Securities Law Compliance
77
          §11.10.
Guaranties
77
          §11.11.
Certifications from Government Officials
77
          §11.12.
Proceedings and Documents
77
          §11.13.
Fees
77
          §11.14.
Compliance Certificate
77
          §11.15.
Existing Indebtedness
78
          §11.16.
Subsequent Guarantors
78
          §11.17.
No Material Adverse Effect
78
          §11.18.
Other Information
78
 
§12.
CONDITIONS TO ALL BORROWINGS
78
          §12.1.
Representations True; No Event of Default; Compliance Certificate
78
          §12.2.
No Legal Impediment
78
          §12.3.
Governmental Regulation
78
 
§13.
EVENTS OF DEFAULT; ACCELERATION; ETC
79
          §13.1.
Events of Default and Acceleration
79
          §13.2.
Termination of Commitments
81
          §13.3.
Remedies
82
          §13.4.
Distribution of Proceeds
82
 
§14.
SET OFF
83
 
§15.
THE AGENTS
84
          §15.1.
Authorization
84
          §15.2.
Employees and Agents
84
          §15.3.
No Liability
84
          §15.4.
No Representations
84
          §15.5.
Payments
85
          §15.6.
Holders of Notes
86
          §15.7.
Indemnity
86
          §15.8.
Agents as Lenders
86
          §15.9.
Notification of Defaults and Events of Default
86
          §15.10.
Duties in the Case of Enforcement
86
          §15.11.
Successor Agents
87
          §15.12.
Notices
87
          §15.13.
Administrative Agent May File Proofs of Claim
88
 
§16.
EXPENSES
88
 
§17.
INDEMNIFICATION
89
 
§18.
SURVIVAL OF COVENANTS, ETC
90
 
§19.
ASSIGNMENT; PARTICIPATIONS; ETC.
91
          §19.1.
Successors and Assigns Generally
91
          §19.2.
Assignments by Lenders
91
          §19.3.
Register
92
          §19.4.
Participations
93
          §19.5.
Limitation upon Participant Rights
93
          §19.6.
Certain Pledges
93
          §19.7.
No Registration
93
          §19.8.
Disclosure
94
          §19.9.
Syndication
94
 
§20.
NOTICES, ETC
94
 
§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
 
95
 
§22.
HEADINGS
95
 
§23.
COUNTERPARTS.
95
 
§24.
ENTIRE AGREEMENT, ETC.
95
 
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
95
 
§26.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
96
 
§27.
SEVERABILITY
97
 
§28.
USA PATRIOT ACT NOTICE
97
 
§29.
TRANSITIONAL ARRANGEMENTS
97
          §29.1.
Existing Credit Agreement Superseded
97
          §29.2.
Return and Cancellation of Notes
98
          §29.3.
Interest and Fees Under Superseded Agreement
98


(i)
 
 
 
 

EXHIBITS
 
A-1
Form of Revolving Credit Note
A-2
Form of Term Loan Note
B
Form of Subsidiary Guaranty
C
Form of Revolving Credit Loan Request
D-1
Form of Compliance Certificate (Loan Request)
D-2
Form of Compliance Certificate (Sovran Financial Statements)
D-3
Form of Compliance Certificate (SALP Financial Statements
D-4
Form of Compliance Certificate (Incurrence of Indebtedness)
D-5
Form of Compliance Certificate (Merger, Consolidation or Reorganization)
D-6
Form of Compliance Certificate (Disposition of Unencumbered Property)
D-7
Form of Compliance Certificate (Closing Condition)
E
Form of Assignment and Assumption Agreement
F
Form of Notice of Continuation/Conversion



 


 

(ii)
 
 
 
 



 
Schedules to Revolving Credit Agreement
 
SCHEDULE 1.2
Lenders' Commitments
SCHEDULE 7.1(b)
Capitalization
SCHEDULE 7.3(a)
Unencumbered Properties
SCHEDULE 7.3(c)
Partially Owned Real Estate Companies
SCHEDULE 7.7
Litigation
SCHEDULE 7.15
Certain Transactions
SCHEDULE 7.18
Environmental Matters
SCHEDULE 7.19
Subsidiaries
SCHEDULE 9.3(d)
Existing Investments



 

(iii)
 
 
 
 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT




          This THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT is made as of the 25th day of June, 2008, by and among SOVRAN SELF
STORAGE, INC., a Maryland corporation ("Sovran") and SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP", and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), each with a principal place of business at 6467 Main Street,
Williamsville, New York 14221, MANUFACTURERS AND TRADERS TRUST COMPANY, a
national banking association having a place of business at One Fountain Plaza,
Buffalo, New York, 14203 (together with its successors and assigns, "M&T Bank"),
and the other lending institutions listed on Schedule 1.2 hereto or which may
become parties hereto pursuant to §19 (individually, a "Lender" and
collectively, the "Lenders"), MANUFACTURERS AND TRADERS TRUST COMPANY, as
administrative agent for itself and the other Lenders (together with its
successors and assigns, the "Administrative Agent"), SUNTRUST BANK ("Syndication
Agent"), as syndication agent for itself and the other Lenders, and HSBC BANK
USA, NATIONAL ASSOCIATION ("Documentation Agent"), as documentation agent.
 
RECITALS
 
          A.     The Borrowers are primarily engaged in the business of owning,
purchasing, developing, constructing, renovating and operating self storage
facilities in the United States primarily known as "Uncle Bob's Self Storage".
 
          B.     Sovran is a limited partner of SALP, holds in excess of 96% of
the partnership interests in SALP, conducts all or substantially all of its
business through SALP, and is qualified to elect REIT status for income tax
purposes.  Sovran Holdings, Inc., a Delaware corporation ("Holdings"), is a
wholly-owned Subsidiary of Sovran and the sole general partner of SALP and has
agreed to guaranty the obligations of the Borrowers hereunder.
 
          C.     Pursuant to that certain Second Amended and Restated Revolving
Credit and Term Loan Agreement, by and among the Borrowers, Bank of America,
N.A., as Administrative Agent and the certain lenders party thereto, dated as of
December 16, 2004 (as amended and in effect immediately prior to the Restatement
Date, the "Existing Credit Agreement"), such lenders extended to the Borrowers a
revolving credit facility in an aggregate principal amount not to exceed
$100,000,000 and term loan facility in the aggregate principal amount of
$100,000,000. The Borrowers have requested that the Lenders amend and restate
such revolving credit and term loan facilities, with a revolving credit facility
in an aggregate principal amount not to exceed $125,000,000 (increasing up to
$175,000,000 pursuant to the terms hereof), with a sublimit for letters of
credit of $15,000,000 and a term loan facility in an aggregate principal amount
of $250,000,000. The Lenders are agreeable to providing such an amended and
restated revolving credit and term loan facility to the Borrowers, with such
facility to be on the terms and conditions set forth in this Credit Agreement.
 

 
1
 
 

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree that on the Restatement
Date, the Existing Credit Agreement shall be amended and restated as follows:
 
          §1.     DEFINITIONS AND RULES OF INTERPRETATION.
 
                    §1.1.     Definitions.  The following terms shall have the
meanings set forth in this §1 or elsewhere in the provisions of this Credit
Agreement referred to below:


                    Accountants.  In each case, nationally-recognized,
independent certified public accountants reasonably acceptable to the
Administrative Agent.  The Administrative Agent hereby acknowledges that the
Accountants may include Ernst & Young, LLP.


                    Adjusted Unencumbered Property NOI.  With respect to any
fiscal period for any Unencumbered Property, the net income of such Unencumbered
Property during such period, as determined in accordance with GAAP, before
deduction of (a) gains (or losses) from debt restructurings or other
extraordinary items (provided such deduction shall not include extraordinary
items that include liquidated damages, compensatory damages or other obligations
arising out of a Borrower's default under an agreement to purchase or lease Real
Estate) relating to such Unencumbered Property, and (b) income taxes relating to
such Unencumbered Property; plus (x) interest expense relating to such
Unencumbered Property and (y) depreciation and amortization relating to such
Unencumbered Property; minus a recurring capital expense reserve equal to ten
cents ($0.10) per annum per net rentable square foot multiplied by the total net
rentable square feet of such Unencumbered Property.


                    Administration Fee.  See §4.1.


                    Administrative Agent.  M&T Bank acting as administrative
agent for the Lenders, or any successor agent, as permitted by §15.


                    Administrative Agent's Head Office.  The Agent's office
located at One Fountain Plaza, Buffalo, New York, 14203, or at such other
location as the Agent may designate from time to time pursuant to §20 hereof, or
the office of any successor Agent permitted under §15 hereof.


                    Affiliate.  With reference to any Person, (i) any director
or executive officer of that Person, (ii) any other Person controlling,
controlled by or under direct or indirect common control of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) of that Person and (iv) any other
Person 10% or more of any class of whose capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) is held
directly or indirectly by that Person.


                    Agents.  Collectively, the Administrative Agent, the
Documentation Agent and the Syndication Agent.

 
2
 
 

                    Applicable Margin.  With respect to each Loan, the
respective percentages per annum determined based on the range into which SALP's
Credit Rating then falls, in accordance with the following table.  Any change in
SALP's Credit Rating causing it to move to a different range on the table shall
to the extent set forth below effect an immediate change in the Applicable
Margin.  SALP shall notify the Administrative Agent in writing promptly after
becoming aware of any change in any of its debt ratings.  SALP shall maintain
Credit Ratings from at least two (2) Rating Agencies, one of which must be
Moody's or S&P so long as such Persons are in the business of providing debt
ratings for the REIT industry; provided that if SALP fails to maintain at least
two Credit Ratings, the Applicable Margin shall be based upon an S&P rating of
less than BBB- in the table below.  In the event that SALP receives two (2)
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined by the lower of such two (2) Credit Ratings.  In the event SALP
receives more than two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Applicable Margin shall be determined by the higher of the two
highest ratings; provided that one of such ratings shall be from S&P or Moody's,
so long as such Persons are in the business of providing debt ratings for the
REIT industry.


 
 
 
S&P Rating
 
 
 
Moody's Rating
 
 
 
Third Rating
Applicable Margin for Revolving Credit Loans which are LIBOR Rate Loans
Applicable Margin for Revolving Credit Loans which are Base Rate Loans
 
Applicable Margin for Term Loans which are LIBOR Rate Loans
 
Applicable Margin for Term Loans which are Base Rate Loans
             
No rating or less than BBB-
No rating or less than Baa3
No rating or less than BB+/Ba1 equivalent
 
1.75%
0.50%
2.00%
0.50%
BBB-
Baa3
BBB-/Baa3 equivalent
1.375%
0.00%
1.625%
0.00%
BBB
Baa2
BBB/Baa2 equivalent
1.250%
0.00%
1.50%
0.00%
BBB+
Baa1
BBB+/Baa1 equivalent
1.125%
0.00%
1.375%
0.00%
A- or higher
A3 or higher
A-/A3 equivalent or higher
1.00%
0.00%
1.250%
0.00%



 
                    Approved Fund.  Any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.


                    Assignment and Assumption.  An Assignment and Assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by §19.1), and accepted by the Administrative Agent,
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.

 
3
 
 

                    Availability Period.  The period from and including the
Restatement Date to but excluding the earlier of the Revolving Credit Loan
Maturity Date and the date of termination of the Revolving Credit Commitments.


                    Base Rate.  The higher of (a) the variable annual rate of
interest designated from time to time by M&T Bank at its head office in Buffalo,
New York or any successor Agent at its principal office, as its "prime rate"
(which is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer) or (b) one half of one percent (1/2%) above
the overnight federal funds effective rate as published by the Board of
Governors of the Federal Reserve System, as in effect from time to time.  Any
change in the Base Rate during an Interest Period shall result in a
corresponding change on the same day in the rate of interest accruing from and
after such day on the unpaid balance of principal of the Base Rate Loans, if
any, applicable to such Interest Period, effective on the day of such change in
the Base Rate.


                    Base Rate Loans.  Those Loans bearing interest calculated by
reference to the Base Rate.


                    Borrower Representative.  Sovran, acting on behalf of all of
the Borrowers.  The Agents and the Lenders shall be entitled to rely, and all of
the Borrowers hereby agree that the Agents and the Lenders may so rely, on any
notice given or received or action taken or not taken by Sovran as being
authorized by each of the Borrowers.


                    Borrowers.  As defined in the preamble hereto.


                    Budgeted Project Costs.  With respect to
Construction-In-Process, the total budgeted project cost of such
Construction-In-Process shown on schedules submitted by the Borrower
Representative to the Administrative Agent from time to time; provided that for
Construction-In-Process owned by any Partially-Owned Entity, the Budgeted
Project Cost of such Construction-In-Process shall be the applicable Borrower's
pro-rata share of the total budgeted project cost of such
Construction-In-Process (based on the greater of (x) such Borrower's percentage
equity interest in such Partially-Owned Entity or (y) the Borrower's obligation
to provide or liability for providing funds to such Partially-Owned Entity).


                    Building.  Individually and collectively, the buildings,
structures and improvements now or hereafter located on the Real Estate and
intended for income production.


                    Business Day.  Any day on which banking institutions in New
York, New York are open for the transaction of banking business and, in the case
of LIBOR Rate Loans, also a day which is a LIBOR Business Day.


                    Capitalization Rate.  A rate equal to nine and one-quarter
percent (9.25%); provided however, that the Capitalization Rate shall be
reviewed from time to time by the Administrative Agent and shall be subject to
adjustment by the Required Lenders, in their sole discretion, based upon market
conditions for comparable property types; provided further that the
Capitalization Rate may only be adjusted once during the term of this Credit
Agreement, and may only be adjusted at such time by up to .50%.

 
4
 
 



                    Capitalized Leases.  Leases under which any Borrower or any
of its Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.


                    Capitalized Unencumbered Property Value.  As of any date of
determination with respect to an Unencumbered Property, an amount equal to
Adjusted Unencumbered Property NOI for such Unencumbered Property for the most
recent two (2) complete fiscal quarters multiplied by two (2), with the product
being divided by the Capitalization Rate.  The calculation of Capitalized
Unencumbered Property Value shall be adjusted as set forth in §10.13 hereof.


                    Cash and Cash Equivalents.  Collectively, unrestricted (i)
cash, (ii) marketable direct obligations issued or unconditionally guaranteed by
the United States government and backed by the full faith and credit of the
United States government; and (iii) domestic and Eurodollar certificates of
deposit and time deposits, bankers' acceptances and floating rate certificates
of deposit issued by any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations), which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by
Moody's provided that the maturities of such Cash and Cash Equivalents shall not
exceed one year.


                    CERCLA.  See §7.18.


                    Code.  The Internal Revenue Code of 1986, as amended and in
effect from time to time.


                    Commitment.  With respect to each Lender, its Revolving
Credit Commitment or Term Commitment, as applicable.  "Commitments" shall refer,
collectively, with respect to each Lender, to such Lender's Revolving Credit
Commitment and/or Term Commitment, as applicable.


                    Commitment Percentage.  With respect to each Lender, its
Revolving Credit Commitment Percentage or Term Commitment Percentage, as
applicable.  "Commitment Percentages" shall refer collectively, with respect to
each Lender, to such Lender's Revolving Credit Commitment Percentage and/or Term
Commitment Percentage, as applicable.


                    Completed Revolving Credit Loan Request.  A loan request
accompanied by all information required to be supplied under the applicable
provisions of §2.4.


                    Consolidated or consolidated.  With reference to any term
defined herein, shall mean that term applied to the accounts of Sovran and its
Subsidiaries (including the Guarantors) or SALP and its Subsidiaries, as the
case may be, consolidated in accordance with GAAP.

 
5
 
 

                    Consent and Amendment No 2.  The Consent and Amendment No. 2
to Second Amended and Restated Revolving Credit and Term Loan Agreement dated as
of June 22, 2006 by and among the Borrowers and certain other parties to the
Existing Credit Agreement.


                    Consolidated Adjusted EBITDA.  For any period, an amount
equal to the consolidated net income of the Borrowers and their respective
Subsidiaries for such period, as determined in accordance with GAAP, before
deduction of (a) gains (or losses) from the sale of real property or interests
therein, debt restructurings and other extraordinary items (provided such
deduction shall not include extraordinary items that include liquidated damages,
compensatory damages or other obligations arising out of a Borrower's default
under an agreement to purchase or lease Real Estate) (b) minority interest
attributable to a Borrower or a Guarantor and (c) income taxes; plus (x)
interest expense and (y) depreciation and amortization, minus a recurring
capital expense reserve in an amount equal to ten cents ($0.10) per net rentable
square foot multiplied by the total net rentable square feet of all Real Estate;
all after adjustments for unconsolidated partnerships, joint ventures and other
entities.  The calculation of Consolidated Adjusted EBITDA shall be further
adjusted as set forth in §10.13 hereof.


                    Consolidated Assumed Amortizing Unsecured Debt Service
Charges.  As of any date of determination, an amount equal to the assumed
interest and principal payments for an imputed six month period on all Unsecured
Indebtedness of the Borrowers and their respective Subsidiaries for borrowed
money or in respect of reimbursement obligations for letters of credit, guaranty
obligations or Capitalized Leases, whether direct or contingent, which is
outstanding on such date based upon a two hundred and forty (240) month mortgage
style amortization schedule and an annual interest rate equal to the greater of
(x) the sum of two percent (2%) plus the imputed ten (10) year United States
Treasury bill yield as of such date based upon published quotes for Treasury
bills having ten (10) years to maturity and (y) 7.5%.  For example, if the
imputed ten (10) year United States Treasury bill yield as of such date were 6%
and the total amount of Unsecured Indebtedness of the Borrowers and their
respective Subsidiaries on such date were $100,000, Consolidated Assumed
Amortizing Unsecured Debt Service Charges would be equal to $5,019 (e.g. six
month period, at $10,038 per annum).


                    Consolidated Capitalized Value.  As of any date of
determination, an amount equal to Revised Consolidated Adjusted EBITDA for the
most recent two (2) completed fiscal quarters multiplied by two (2), with the
product being divided by the Capitalization Rate.  The calculation of
Consolidated Capitalized Value shall be adjusted as set forth in §10.13 hereof.


                    Consolidated Fixed Charges.  With respect to the Borrowers
and their respective Subsidiaries and for any period, the sum, without
duplication, of (a) Consolidated Total Interest Expense for such period plus (b)
any and all scheduled repayments of principal (excluding balloon payments of
principal due upon the stated maturity of an Indebtedness) during such period in
respect of Indebtedness that becomes due and payable or that are to become due
and payable during such period pursuant to any agreement or instrument to which
the Borrowers or any of their respective Subsidiaries is a party relating to
(i) the borrowing of money or the obtaining of credit, including the issuance of
notes or bonds, (ii) the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business), (iii) in respect of any
Synthetic Leases or any Capitalized Leases, (iv) in respect of any reimbursement
obligations in respect of letters of credit due and payable during such period,
and (v) Indebtedness of the type referred to above of another Person guaranteed
by the Borrowers or any of their respective Subsidiaries, plus (c) Preferred
Dividends for such period.  Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.


                    Consolidated Secured Indebtedness.  As of any date of
determination, the aggregate principal amount of all Indebtedness of the
Borrowers and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding at such
date and which is secured by a Lien on properties or other assets of such
Persons, without regard to Recourse.


                    Consolidated Tangible Net Worth.  As of any date of
determination, Gross Asset Value minus Consolidated Total Liabilities.


                    Consolidated Total Interest Expense.  For any period, the
aggregate amount of interest required to be paid or accrued by the Borrowers and
their respective Subsidiaries during such period on all Indebtedness of the
Borrowers and their respective Subsidiaries outstanding during all or any part
of such period, whether such interest was or is required to be reflected as an
item of expense or capitalized, including payments consisting of interest in
respect of any Capitalized Lease or any Synthetic Lease, and including
commitment fees, agency fees, facility fees, balance deficiency fees and similar
fees or expenses in connection with the borrowing of money; provided that such
fees paid in connection with the borrowing of money may be amortized over the
period of the applicable loan.


                    Consolidated Total Liabilities.  As of any date of
determination, all liabilities of the Borrowers and their respective
Subsidiaries determined on a consolidated basis in accordance with GAAP and
classified as such on the consolidated balance sheet of the Borrowers and their
respective Subsidiaries, and all Indebtedness of the Borrowers and their
respective Subsidiaries, whether or not so classified.  The calculation of
Consolidated Total Liabilities shall be adjusted as set forth in §10.13 hereof.


                    Consolidated Unsecured Indebtedness.  As of any date of
determination, the aggregate principal amount of all Unsecured Indebtedness of
the Borrowers and their respective Subsidiaries for borrowed money or in respect
of reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding at such
date, including without limitation the aggregate principal amount of all the
Obligations under this Credit Agreement as of such date determined on a
consolidated basis in accordance with GAAP, without regard to Recourse.


                    Construction-In-Process.  Any Real Estate for which any
Borrower, any Guarantor, any of the Borrowers' Subsidiaries or any
Partially-Owned Entity is actively pursuing construction, renovation, or
expansion of Buildings, all pursuant to such Person's ordinary course of
business.

 
6
 
 

                    Conversion Request.  A notice given by the Borrower
Representative to the Administrative Agent of its election to convert or
continue a Loan in accordance with §2.5 or §3.4, as applicable.


                    Cornerstone Acquisition.  As defined in the Consent and
Amendment No. 2.


                    Credit Agreement.  This Third Amended And Restated Revolving
Credit and Term Loan Agreement, including the Schedules and Exhibits hereto, as
the same may be from time to time amended and in effect.


                    Credit Rating.  The long-term unsecured, non-credit enhanced
debt ratings assigned by not less than two of the Rating Agencies (at least one
of which shall be S&P or Moody's) to SALP.


                    default.  When used with reference to this Credit Agreement
or any other Loan Document, any of the events or conditions specified in §13.1,
whether or not any requirement for the giving of notice, the lapse of time or
both, has been satisfied.


                    Default.  As of the relevant time of determination, an event
or occurrence which:


                              (i)     requires notice and time to cure to become
an Event of Default and as to which notice has been given to the Borrowers by
the Administrative Agent; or


                              (ii)     has occurred and will become an Event of
Default (without notice) if such event remains uncured after any grace period
specified in §13.1 or, in the case of matters referred to in §13.1(k), in the
other applicable Loan Document(s).


                    Designated Subsidiaries.  Collectively, each of the
following Subsidiaries of the Borrowers, which are not Subsidiary Guarantors
hereunder:


                    (a)     Locke Leasing, LLC (Subsidiary of Sovran Acquisition
Limited Partnership);


                    (b)     Iskalo Land Holdings, LLC, a New York limited
liability company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (c)     Sovran Jones Road, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (d)     Sovran Congress, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (e)     Sovran Cameron, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (f)     Sovran Huebner, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);

 
7
 
 



                    (g)     Sovran Little Road, LLC, a Delaware limited
liability company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (h)     Sovran Granbury, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (i)     Sovran Grapevine, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (j)     Sovran Washington, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (k)     Sovran Meramac, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (l)     Sovran Shackelford, LLC, a Delaware limited
liability company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (m)     Sovran Seminole, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership);


                    (n)     Sovran DeGaulle, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership); and


                    (o)     Sovran Manchester, LLC, a Delaware limited liability
company (Subsidiary of Sovran Acquisition Limited Partnership),

 
and any other Subsidiaries of the Borrowers, which are not Subsidiary Guarantors
hereunder.


                    Disqualifying Building Event.  Any structural or repair and
maintenance matter (other than a Release) as to any Building or any Real Estate
that in the Administrative Agent's reasonable opinion will require the
expenditure of $250,000 or more to remedy or complete such matter and the
remediation or completion of which is required by prudent real estate ownership
or operation.


                    Disqualifying Environmental Event.  Any Release or
threatened Release of Hazardous Substances, any violation of Environmental Laws
or any other similar environmental event with respect to a Real Estate that
causes (y) the occupancy or rent of such Real Estate to be adversely affected,
as compared to what otherwise would have been the occupancy or rent of such Real
Estate in the absence of such environmental event or (z) such Real Estate to no
longer be financeable on a secured, long-term debt basis under the then
generally accepted underwriting standards of national institutional lenders.

 
8
 
 

                    Disqualifying Legal Event.  Any violation or non-compliance
with any applicable law, statute, rule or regulation (other than an
Environmental Law) with respect to any Real Estate, which requires cure or
compliance for prudent real estate ownership or operation.


                    Distribution.  With respect to:


                              (i)     SALP, any distribution of cash or other
cash equivalent, directly or indirectly, to the partners or other equity
interest holders of SALP; or any other distribution on or in respect of any
partnership interests of SALP; and


                              (ii)     Sovran, the declaration or payment of any
dividend or any other distribution on or in respect of any shares of any class
of capital stock of Sovran, other than dividends payable solely in shares of
common stock by Sovran.


                    Documentation Agent.  HSBC Bank USA, National Association,
acting as documentation agent for the Lenders, or any successor agent, as
permitted by §15.


                    Dollars or $.  Dollars in lawful currency of the United
States of America.


                    Drawdown Date.  The date on which any Loan is made or is to
be made, and the date on which any Loan is converted or continued in accordance
with §2.5 or §3.4.


                    Eligible Assignee.  Means (a) a Lender, (b) an Affiliate of
a Lender, (c) an Approved Fund, and (d) any other Person (other than a natural
person) approved by (i) the Administrative Agent and (ii) unless a Default or
Event of Default shall exist, the Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
"Eligible Assignee" shall not include the Borrowers or any of the Borrowers'
Affiliates or Subsidiaries.


                    Employee Benefit Plan.  Any employee benefit plan within the
meaning of §3(3) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.


                    Environmental Laws.  See §7.18(a).


                    ERISA.  The Employee Retirement Income Security Act of 1974,
as amended and in effect from time to time.


                    ERISA Affiliate.  Any Person which is treated as a single
employer with any Borrower under §414 of the Code.


                    ERISA Reportable Event.  A reportable event with respect to
a Guaranteed Pension Plan within the meaning of §4043 of ERISA and the
regulations promulgated thereunder as to which the requirement of notice has not
been waived.

 
9
 
 

                    Eurocurrency Reserve Rate.  For any day with respect to a
LIBOR Rate Loan, the weighted average of the rates (expressed as a decimal) at
which all of the Lenders subject thereto would be required to maintain reserves
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor or similar regulations relating to such reserve requirements)
against "Eurocurrency Liabilities" (as that term is used in Regulation D), if
such liabilities were outstanding.  The Eurocurrency Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Rate.


                    Event of Default.  See §13.1.


                    Existing Credit Agreement.  As defined in the Recitals
hereto.


                    Facility Fee.  The facility fee payable by the Borrowers
jointly and severally to the Administrative Agent for the account of the Lenders
in accordance with their respective Revolving Credit Commitment Percentages,
which facility fee shall be equal to the aggregate Revolving Credit Commitments
multiplied by the respective percentages per annum corresponding to SALP's
Credit Rating in accordance with the following table:


Range of SALP's Credit Rating 
(S&P/Moody's Ratings)
 
Facility Fee
(% per annum)
 
A-/A3 or higher
0.15
BBB+/Baa1
0.20
BBB/Baa2
0.20
BBB-/Baa3
0.25
Below BBB-/Baa3 or unrated
0.25



 
The Facility Fee shall be payable quarterly, in arrears, on the first Business
Day of each January, April, July and October, calculated for the immediately
preceding calendar quarter (or portion thereof) commencing on the first such day
after the Restatement Date.  Any change in SALP's Credit Rating causing it to
move to a different range on the table shall to the extent set forth below
effect an immediate change in the applicable percentage per annum.  SALP shall
notify the Administrative Agent in writing promptly after becoming aware of any
change in any of its debt ratings.  SALP shall maintain Credit Ratings from at
least two (2) Rating Agencies, one of which must be Moody's or S&P so long as
such Persons are in the business of providing debt ratings for the REIT
industry; provided that if SALP fails to maintain at least two Credit Ratings,
the Facility Fee shall be based upon an S&P rating of less than BBB- in the
table above.  In the event that SALP receives two (2) Credit Ratings that are
not equivalent, the Applicable Margin shall be determined by the higher of such
two (2) Credit Ratings.  In the event SALP receives more than two (2) Credit
Ratings and such Credit Ratings are not equivalent, the Facility Fee shall be
determined by the higher of the two highest ratings; provided that one of such
ratings shall be from S&P or Moody's, so long as such Persons are in the
business of providing debt ratings for the REIT industry.
 

 
10
 
 

                    Notwithstanding the foregoing, in the event that any Lender
fails to fund its Revolving Credit Commitment Percentage of any Revolving Credit
Loan requested by the Borrowers which such Lender is obligated to fund under the
terms of this Agreement, (A) such Lender shall not be entitled to any portion of
the Facility Fee with respect to its Revolving Credit Commitment until such
failure has been cured, and (B) until such time, the Facility Fee shall accrue
in favor of the Lenders which have funded their respective Revolving Credit
Commitment Percentage of such requested Revolving Credit Loans, and shall be
allocated among such performing Lenders ratably based upon their relative
Revolving Credit Commitments.
 
                    Fee Letter.  See §4.1.
 
                    Fitch.  Fitch IBCA Inc., or any successor thereto.
 
                    Foreign Lender.  Any Lender that is organized under the laws
of a jurisdiction other than that in which the Borrowers are a resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction
 
                    Fund.  Any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.
 
                    Funds from Operations.  With respect to any fiscal period of
the Borrowers, an amount, without double-counting, equal to the consolidated net
income of the Borrowers and their respective Subsidiaries, as determined in
accordance with GAAP, before deduction of real estate related depreciation and
amortization, and excluding gains (or losses) from the sale of real property or
interests therein (provided such deduction shall not include extraordinary items
that include liquidated damages, compensatory damages or other obligations
arising out of a Borrower's default under an agreement to purchase or lease Real
Estate), debt restructurings or other extraordinary items, and after adjustments
for unconsolidated partnerships, joint ventures or other entities (such
adjustments to be calculated to reflect Funds from Operations on the same basis,
to the extent that such Funds from Operations attributable to unconsolidated
partnerships, joint ventures and other entities are not subject to the claims of
any other Person).
 
                    GAAP.  Generally accepted accounting principles,
consistently applied.
 
                    Gross Asset Value.  The sum of:  (a) unrestricted Cash and
Cash Equivalents, up to a maximum of $10,000,000; (b) for Real Estate owned in
fee simple or subject to a Ground Lease for one fiscal quarter or more,
Consolidated Capitalized Value of all such Real Estate; (c) for Real Estate
owned in fee simple or leased under a Ground Lease for less than one fiscal
quarter, 100% of the acquisition cost of such Real Estate; (d) 100% of the book
value of any Construction-In-Process; and (e) 100% of the book value of all
other non-Real Estate assets, exclusive of any goodwill and other intangible
assets, related-party receivables, Other Assets (as appearing in SALP's
financial statements), and prepaid expenses.  Notwithstanding the foregoing,
Real Estate subject to a Ground Lease shall not exceed 10% of Gross Asset Value.
 
                    Ground Lease.  A ground lease containing the following terms
and conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the
 
Restatement Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee's interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.
 
                    Guaranteed Pension Plan.  Any employee pension benefit plan
within the meaning of §3(2) of ERISA maintained or contributed to by any
Borrower or any Guarantor, as the case may be, or any ERISA Affiliate of any of
them the benefits of which are guaranteed on termination in full or in part by
the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
                    Guaranties.  Collectively, the Holdings Guaranty and any
other guaranty of the Obligations made by an Affiliate of a Borrower in favor of
the Administrative Agent and the Lenders.
 
                    Guarantors.  Collectively, Holdings and any other Affiliate
of a Borrower executing a Guaranty, provided, however, when the context so
requires, Guarantor shall refer to Holdings or such Affiliate, as
appropriate.  Any Guarantor that is the owner of an Unencumbered Property shall
be a wholly-owned Subsidiary, provided that, from and after the release of the
Guaranty of any Subsidiary Guarantor pursuant to §6 below, such Subsidiary
Guarantor shall no longer be considered a "Guarantor" for purposes of this
Credit Agreement.
 
                    Hazardous Substances.  See §7.18(b).
 
                    Hedge Agreement.  An interest rate swap, cap or collar
agreement or any arrangement similar to any of the foregoing between any
Borrower and any Lender relating to indebtedness under this Credit Agreement,
each as providing for the transfer or mitigation of interest rate risk either
generally or under specific contingencies.
 
                    Holdings.  As defined in the preamble hereto.
 
                    Holdings Guaranty.  The Guaranty dated as of the date hereof
made by Holdings in favor of the Administrative Agent and the Lenders pursuant
to which Holdings guarantees to the Administrative Agent and the Lenders the
unconditional payment and performance of the Obligations.
 
                    Indebtedness.  With respect to any Person, all obligations,
contingent and otherwise, that in accordance with GAAP should be classified upon
such Person's balance sheet as liabilities, including, without limitation:  (a)
all obligations for borrowed money and similar monetary obligations, whether
direct or indirect; (b) all liabilities secured by any mortgage, pledge,
negative pledge, security interest, lien, charge, or other encumbrance existing
on property owned or acquired subject thereto, whether or not the liability
secured thereby shall have been assumed; (c) all obligations (i) under any
Capitalized Lease or (ii) under any Synthetic Lease or (iii) in respect of
"off-balance sheet arrangements" (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder); (d) all obligations
to purchase, redeem, retire, or otherwise acquire for value any shares of
capital stock of any class issued by such Person or any rights to acquire such
shares; (e) all obligations under any Hedge Agreement, forward contract, futures
contract, swap, option or other financing arrangement, the value of which is
dependent upon interest rates, currency exchange rates, commodities, any
Borrower's or Guarantor's present or future beneficial interest, shares or
security trading value, or other indices; (f) the amount of payments received by
such person in any forward equity transaction by which such payments are
received by such Person in consideration for the sale of stock or partnership
units in such Person when the delivery and/or the determination of the amount of
the stock or units so sold occurs later than one (1) month after such Person
receives such payment, but only to the extent that the obligation to deliver
such stock or units is not payable solely in the stock or units of such Person;
(g) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the reimbursement
obligations in respect of any letters of credit, bankers' acceptances or similar
facilities issued for the account of such Person; (h) all obligations evidenced
by bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(i) all obligations issued or assumed as the deferred purchase price of property
or services (including securities repurchase agreements but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business which are not overdue or which are being contested in good faith); (j)
all sales of (i) accounts or general intangibles for money due or to become due,
(ii) chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively "receivables"),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation to pay any discount, interest,
fees, indemnities, penalties, recourse, expenses or other amounts in connection
therewith; and (k) all obligations in respect of Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent that such Person is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law.  The
calculation of Indebtedness of any Person shall be adjusted as set forth in
§10.13.
 
                    Indebtedness Lien.  See §9.4(b).
 
                    Indemnified Lender's(s) Group.  See §17.
 
                    Intercreditor Agreement.  The amended and restated
intercreditor agreement dated as of April 26, 2006 among the Administrative
Agent on behalf of the Lenders and the Noteholders (as defined therein).
 

 
11
 
 

                    Interest Payment Date.  (i) As to any Base Rate Loan, the
last day of the calendar month which includes the Drawdown Date thereof; and
(ii) as to any LIBOR Rate Loan in respect of which the Interest Period is (A) 3
months or less, the last day of such Interest Period and (B) more than 3 months,
the date that is 3 months from the first day of such Interest Period, each date
that is 3 months thereafter, and, in addition, the last day of such Interest
Period.
 
                    Interest Period.  With respect to each Loan, (a) initially,
the period commencing on the Drawdown Date of such Loan and ending on the last
day of one of the following periods (as selected by the Borrowers in a Completed
Revolving Credit Loan Request or as otherwise in accordance with the terms of
this Credit Agreement):  (i) for any Base Rate Loan, the last day of the
calendar month, and (ii) for any LIBOR Rate Loan, 1, 2, 3, or 6 months (provided
that the Interest Period for LIBOR Rate Loans may be shorter than 1 month in
order to consolidate 2 or more LIBOR Rate Loans); and (b) thereafter, each
period commencing at the end of the last day of the immediately preceding
Interest Period applicable to such Loan and ending on the last day of the
applicable period set forth in (a) above as selected by the Borrowers in a
Conversion Request or as otherwise in accordance with this Credit Agreement;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
                                        (A)     if any Interest Period with
respect to a Base Rate Loan would end on a day that is not a Business Day, that
Interest Period shall end on the next succeeding Business Day;
 
                                        (B)     if any Interest Period with
respect to a LIBOR Rate Loan would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
 
                                        (C)     if the Borrowers shall fail to
give notice of conversion or continuation as provided in §2.5 or §3.4, the
Borrowers shall be deemed to have requested a conversion of the affected LIBOR
Rate Loan into a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;
 
                                        (D)     any Interest Period relating to
any LIBOR Rate Loan that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to subparagraph (E)
below, end on the last Business Day of a calendar month; and
 
                                        (E)     any Interest Period that would
otherwise extend beyond the applicable Maturity Date shall end on such Maturity
Date.
 
                    Investments.  All expenditures made and all liabilities
incurred (contingently or otherwise, but without double-counting):  (i) for the
acquisition of stock, partnership or other equity interests or Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; and (ii) for the acquisition of any other obligations of any Person.  In
determining the aggregate amount of Investments outstanding at any particular
time:  (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
 
                    Joint Venture Ownership Interest Value.  As of any date of
determination, an amount equal to the pro rata share of Revised Consolidated
Adjusted EBITDA attributable to the Borrowers from Partially-Owned Entities for
the most recent two (2) completed fiscal quarters multiplied by two (2), with
the product being divided by the Capitalization Rate.
 
                    L/C Obligations.  As at any date of determination, the
Maximum Drawing Amount plus the aggregate of all Unpaid Reimbursement
Obligations.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
                    Lead Arranger.  M&T Bank acting as sole lead arranger and
bookrunner for this Credit Agreement.
 
                    Leases.  Leases, licenses and agreements, whether written or
oral, relating to the use or occupation of space in or on the Buildings or on
the Real Estate by persons other than the Borrower, its Subsidiaries or any
Partially-Owned Entity.
 
                    Lenders.  Collectively, M&T Bank, the other lending
institutions listed on Schedule 1.2 hereto and any other lenders which may
provide additional commitments and become parties to this Credit Agreement, and
any other Person who becomes an assignee of any rights of a Lender pursuant to
§19 or a Person who acquires all or substantially all of the stock or assets of
a Lender.
 
                    Letter of Credit.  See §5.1.
 
                    Letter of Credit Application.  See §5.1.
 
                    Letter of Credit Fee.  See §5.10.
 
                    Letter of Credit Participation.  See §5.4.
 
                    Leverage Ratio.  As at the end of any fiscal quarter or
other date of measurement, the ratio, of Consolidated Total Liabilities to Gross
Asset Value, expressed in percentage terms by using Gross Asset Value as the
denominator and Consolidated Total Liabilities as the numerator.
 
                    LIBOR Breakage Costs.  With respect to any LIBOR Rate Loan
to be prepaid or not drawn after elected or converted prior to the last day of
the applicable Interest Period, a
 
prepayment "breakage" fee in an amount determined by the Administrative Agent in
the following manner:
 
                                        (i)     First, the Administrative Agent
shall determine the amount by which (a) the total amount of interest which would
have otherwise accrued hereunder on each installment of principal prepaid or not
so drawn, during the period beginning on the date of such prepayment or failure
to draw and ending on the last day of the applicable LIBOR Rate Loan Interest
Period (the "Reemployment Period"), exceeds (b) the total amount of interest
which would accrue, during the Reemployment Period, on any readily marketable
bond or other obligation of the United States of America designated by the
Administrative Agent in its sole discretion at or about the time of such
payment, such bond or other obligation of the United States of America to be in
an amount equal (as nearly as may be) to the amount of principal so paid or not
drawn after elected and to have maturity at the end of the Reemployment Period,
and the interest to accrue thereon to take account of amortization of any
discount from par or accretion of premium above par at which the same is selling
at the time of designation.  Each such amount is hereinafter referred to as an
"Installment Amount".
 
                                        (ii)     Second, each Installment Amount
shall be treated as payable on the last day of the LIBOR Rate Loan Interest
Period which would have been applicable had such principal installment not been
prepaid or not borrowed.
 
                                        (iii)     Third, the amount to be paid
on each such breakage date shall be the present value of the Installment Amount
determined by discounting the amount thereof from the date on which such
Installment Amount is to be treated as payable, at the same yield to maturity as
that payable upon the bond or other obligation of the United States of America
designated as aforesaid by the Administrative Agent.
 
                                                     If by reason of an Event of
Default the Administrative Agent elects to declare a LIBOR Rate Loan to be
immediately due and payable, then any breakage fee with respect to such LIBOR
Rate Loan shall become due and payable in the same manner as though the
Borrowers had exercised such right of prepayment.
 
                    LIBOR Business Day.  Any day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London or such other eurodollar interbank market as may be selected by the
Administrative Agent in its sole discretion acting in good faith.
 
                    LIBOR Rate.  For any Interest Period with respect to a LIBOR
Rate Loan, the rate of interest equal to (i) the rate determined by the
Administrative Agent at which Dollar deposits for such Interest Period are
offered based on information presented on Reuters Screen LIBOR01 Page (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, as of 11:00
a.m. London time on the second LIBOR Business Day prior to the first day of such
Interest Period divided by (ii) a number equal to 1.00 minus the Eurocurrency
Reserve Rate.  If the rate described above does not appear on the Telerate
screen on any applicable interest determination date, the LIBOR Rate shall be
the rate (rounded upward, if necessary, to the nearest one hundred-thousandth of
a percentage point), determined on the basis of the offered rates for deposits
in Dollars for a period of time comparable to such LIBOR Rate Loan which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the second LIBOR Business Day prior to the first day
of such Interest Period as selected by the Administrative Agent.  The principal
London office of each of the four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate.  If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations.  If fewer than two quotations are provided as requested, the
rate for that date will be determined on the basis of the rates quoted for loans
in Dollars to leading European banks for a period of time comparable to such
Interest Period offered by major banks in New York City at approximately 11:00
a.m. New York City time, on the second LIBOR Business Day prior to the first day
of such Interest Period.  In the event that the Administrative Agent is unable
to obtain any such quotation as provided above, it will be considered that the
LIBOR Rate pursuant to a LIBOR Rate Loan cannot be determined.
 
                    In the event that the Board of Governors of the Federal
Reserve System shall impose a reserve requirement with respect to LIBOR deposits
of the Lenders, then for any period during which such reserve requirement shall
apply, the LIBOR Rate shall be equal to the amount determined above divided by
an amount equal to one (1.00) minus the Eurocurrency Reserve Rate.
 
                    LIBOR Rate Loan(s).  Those Loans bearing interest calculated
by reference to the LIBOR Rate.
 
                    Lien.  See §9.2.
 
                    Loan Documents.  Collectively, this Credit Agreement, the
Notes, the Letter of Credit Applications, the Letters of Credit, the Guaranties,
the Intercreditor Agreement, the Fee Letter and any and all other agreements,
instruments or documents now or hereafter evidencing or otherwise relating to
the Loans and executed or delivered by or on behalf of any Borrower or its
Subsidiaries or any Guarantor or its Subsidiaries in connection with the Loans,
or referred to herein or therein and delivered to the Administrative Agent or
the Lenders by or on behalf of any Borrower, any Guarantor or any of their
respective Subsidiaries, and all schedules, exhibits and annexes hereto or
thereto, as the same may from time to time be amended and in effect, and any
other document identified thereon as a "Loan Document" under this Credit
Agreement.
 
                    Loans.  The Revolving Credit Loans and the Term Loan.
 
                    M&T Bank.  As defined in the preamble hereto.
 
                    Material Adverse Effect.  A materially adverse effect on
(a) the business, operations, affairs, financial condition, assets or properties
of the Borrowers and their Subsidiaries taken as a whole, (b) the ability of the
Borrowers to perform their respective obligations under this Agreement and any
of the Loan Documents, (c) the ability of any Guarantor to perform its
obligations under the Guaranty to which it is a party, or (d) the validity or
enforceability of this Agreement, the Guaranties or any of the other Loan
Documents.
 
                    Maturity Date.  The Revolving Credit Loan Maturity Date or
the Term Maturity Date, as applicable.
 

 
12
 
 

                    Maximum Drawing Amount.  The maximum aggregate amount that
the beneficiaries may at any time draw under outstanding Letters of Credit, as
such aggregate amount may be reduced from time to time pursuant to the terms of
the Letters of Credit.
 
                    Moody's.  Moody's Investors Service, Inc., and its
successors.
 
                    Multiemployer Plan.  Any multiemployer plan within the
meaning of §3(37) of ERISA maintained or contributed to by any Borrower or any
Guarantor as the case may be or any ERISA Affiliate.
 
                    Net Cash Proceeds.  The net cash proceeds received by any
Person in respect of any asset sale, equity issuance or debt issuance less (i)
all reasonable out-of-pocket fees, commissions and other expenses incurred in
connection with such sale or issuance, including the amount (estimated in good
faith by such Person) of income, franchise, sales and other applicable taxes
required to be paid by such Person in connection with such sale or issuance,
(ii) repayment of Indebtedness that is required to be repaid in connection with
such asset sale to the extent permitted under this Credit Agreement; (iii)
required amounts to be provided by the Borrowers or any Subsidiary, as the case
may be, as a reserve, in accordance with generally accepted accounting
principles, against any liabilities associated with such asset sale including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with any such asset sale and consented to
by the Lenders or otherwise permitted hereunder.
 
                    Note Purchase Agreement.  Collectively, that certain Note
Purchase Agreement dated as of September 4, 2003, and that certain Note Purchase
Agreement dated as of April 26, 2006, in each case, by and among the Borrowers
and the note purchasers thereunder or any successors thereto, as such agreements
may be amended, renewed, restated, replaced, refunded, or refinanced from time
to time and any successor note purchase agreements.
 
                    Notes.  Collectively or individually, as applicable, the
Revolving Credit Notes and Term Notes.
 
                    Obligations.  All indebtedness, obligations and liabilities
of the Borrowers and their Subsidiaries to any of the Lenders and the
Administrative Agent, individually or collectively, under this Credit Agreement
or any of the other Loan Documents or in respect of any of the Loans made or the
Reimbursement Obligations incurred, or any of the Notes, Letter of Credit
Applications, Letters of Credit, or other instruments at any time evidencing any
thereof, whether existing on the date of this Credit Agreement or arising or
incurred hereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.
 
                    Operating Subsidiaries.  Any Subsidiaries of a Borrower
that, at any time of reference, provide management, construction, design or
other services (excluding any such Subsidiary which may provide any such
services which are only incidental to that Subsidiary's ownership of one or more
Real Estate).
 
                    Partially-Owned Entity(ies).  Any of the partnerships, joint
ventures and other entities owning real estate assets in which SALP and/or
Sovran collectively, directly or indirectly
 
through its full or partial ownership of another entity, does not own a majority
of the equity interests, whether or not such entity is required in accordance
with GAAP to be consolidated with Sovran for financial reporting purposes.
 
                    PBGC.  The Pension Benefit Guaranty Corporation created by
§4002 of ERISA and any successor entity or entities having similar
responsibilities.
 
                    Permits.  All governmental permits, licenses, and approvals
necessary or useful for the lawful operation and maintenance of the Real Estate.
 
                    Permitted Liens.  Liens, security interests and other
encumbrances permitted by §9.2.
 
                    Person.  Any individual, corporation, partnership, trust,
unincorporated association, business, or other legal entity, and any government
(or any governmental agency or political subdivision thereof).
 
                    Preferred Dividends.  Any dividend, distribution,
redemption, or payment upon liquidation paid to one class of stockholders of the
capital stock of any Person in priority to that to be paid to any other class of
stockholders of the capital stock of such Person, including any such dividends
paid on preferred operating partnership units.
 
                    RCRA.  See §7.18.
 
                    Rating Agency.  Moody's, S&P, Fitch or another
nationally-recognized rating agency reasonably satisfactory to the
Administrative Agent.
 
                    Real Estate.  The fixed and tangible properties consisting
of land, buildings and/or other improvements owned in fee simple or leased under
a ground lease by any Borrower, by any Guarantor or by any other entity in which
a Borrower is the holder of an equity interest at the relevant time of reference
thereto, including, without limitation, (i) the Unencumbered Properties at such
time of reference, and (ii) the real estate assets owned by each of the
Partially-Owned Entities at such time of reference.
 
                    Record.  The grid attached to any Note, or the continuation
of such grid, or any other similar record, including computer records,
maintained by any Lender with respect to any Loan.
 
                    Recourse.  With reference to any obligation or liability,
any liability or obligation that is not Without Recourse to the obligor
thereunder, directly or indirectly.  For purposes hereof, a Person shall not be
deemed to be "indirectly" liable for the liabilities or obligations of an
obligor solely by reason of the fact that such Person has an ownership interest
in such obligor, provided that such Person is not otherwise legally liable,
directly or indirectly, for such obligor's liabilities or obligations (e.g., by
reason of a guaranty or contribution obligation, by operation of law or by
reason of such Person's being a general partner of such obligor).
 
                    Reimbursement Obligation.  The Borrowers' joint and several
obligation to reimburse the Administrative Agent and the Lenders on account of
any drawing under any Letter of Credit as provided in §5.6.
 

 
13
 
 

                    REIT.  A "real estate investment trust", as such term is
defined in Section 856 of the Code.
 
                    Release.  See §7.18(c)(iii).
 
                    Required Lenders.  As of any date, one or more Lenders
holding at least sixty-six and two-thirds percent (66 2/3%) of the sum of (a)
the outstanding principal amount of the Term Loan plus (b) the amount of the
Total Revolving Credit Commitments (or if the Revolving Credit Commitments have
been terminated, then the outstanding principal of the Revolving Credit Loans
plus aggregate participations in the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations) provided that if no principal amount of any Loan is
outstanding, "Required Lenders" shall mean one or more Lenders whose aggregate
Revolving Credit Commitments constitutes at least sixty-six and two-thirds
percent (66 2/3%) of the Total Revolving Credit Commitment.
 
                    Restatement Date.  The date on which all of the conditions
set forth in §11 have been satisfied or waived in accordance with the terms of
this Credit Agreement.
 
                    Revised Consolidated Adjusted EBITDA.  For any period,
Consolidated Adjusted EBITDA for such period; plus actual general and
administrative expenses of the Borrowers and their Subsidiaries for such period
to the extent included in Consolidated Adjusted EBITDA, minus an implied,
management fee in an amount equal to five percent (5%) of consolidated total
revenues from Real Estate.
 
                    Revolving Credit Commitment.  With respect to each Lender,
the amount set forth on Schedule 1 attached hereto as the amount of such
Lender's commitment to make a portion of the Revolving Credit Loans to the
Borrowers and to participate in the issuance, extension and renewal of Letters
of Credit, as the same may be increased or reduced from time to time pursuant to
the terms hereof; or if such commitment is terminated pursuant to the provisions
hereof, zero.
 
                    Revolving Credit Commitment Percentage.  With respect to
each Lender, the percentage set forth on Schedule 1.2 hereto as such Lender's
percentage of the Total Revolving Credit Commitment and any changes thereto from
time to time.
 
                    Revolving Credit Loan Maturity Date.  June 24, 2011.
 
                    Revolving Credit Loan(s).  Each and every revolving credit
loan made or to be made by the Lenders to the Borrowers pursuant to §2.
 
                    Revolving Credit Note Record.  A Record with respect to the
Revolving Credit Notes.
 
                    Revolving Credit Notes.  Collectively, the separate
promissory notes of the Borrowers in favor of each Lender in substantially the
form of Exhibit A-1 hereto, in the aggregate principal amount of the Total
Revolving Credit Commitment, dated as of the date hereof or as of such later
date as any Person becomes a Lender under this Credit Agreement, and completed
with appropriate insertions, as each of such notes may be amended and/or
restated from time to time.
 

 
14
 
 

                    S&P.  Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc., and its successors.
 
                    SALP.  As defined in the preamble hereto.
 
                    SARA.  See §7.18.
 
                    SEC.  The United States Security and Exchange Commission.
 
                    SEC Filings.  Collectively, (a) Sovran's Annual Report on
Form 10-K for the year ended December 31, 2007, filed with the SEC pursuant to
the Securities and Exchange Act of 1934, as amended (the "Exchange Act"), and
(b) Sovran's Quarterly Report on Form 10-Q for the quarter ended March 31, 2008
filed with the SEC pursuant to the Exchange Act.
 
                    Sell or Sale.  See §9.4(b).
 
                    Sovran.  As defined in the preamble hereto.
 
                    Sovran Treasury Stock.   Sovran capital stock repurchased
and held by Sovran as treasury stock.
 
                    subsidiary.  Any entity required to be consolidated with its
direct or indirect parent in accordance with GAAP.
 
                    Subsidiary.  Any corporation, association, partnership,
trust, or other business entity of which the designated parent shall at any time
own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes or controlling interests) of the outstanding voting
interests or at least a majority of the economic interests (including, in any
case, the Operating Subsidiaries and any entity required to be consolidated with
its designated parent in accordance with GAAP).
 
                    Subsidiary Guarantor.  Any Guarantor other than Holdings.
 
                    Subsidiary Guaranty.  The form of Guaranty to be entered
into by any Subsidiary Guarantor substantially in the form of Exhibit B hereto.
 
                    Syndication Agent.  SunTrust Bank, acting as syndication
agent for the Lenders, or any successor agent, as permitted by §15.
 
                    Synthetic Lease.  Any lease of goods or other property,
whether real or personal, which is treated as an operating lease under GAAP and
as a loan or financing for U.S. income tax purposes.
 
                    Term Commitment.  With respect to each Lender, the amount
set forth on Schedule 1 attached hereto as the amount of such Lender's
commitment to make a portion of the Term Loan to the Borrowers, as the same may
be reduced from time to time pursuant to the terms hereof; or if such commitment
is terminated pursuant to the provisions hereof, zero.
 

 
15
 
 

                    Term Commitment Percentage.  With respect to each Lender,
the percentage set forth on Schedule 1.2 hereto as such Lender's percentage of
the Total Term Commitment and any changes thereto from time to time.
 
                    Term Loan.  The term loan made by the Lenders to the
Borrowers on the Restatement Date pursuant to §3.1.
 
                    Term Maturity Date.  June 22, 2012, or such earlier date on
which the Term Loan shall become due and payable pursuant to the terms hereof.
 
                    Term Note Record.  A Record with respect to a Term Note.
 
                    Term Notes.  Collectively, the separate promissory notes of
the Borrowers in favor of each of the Lenders with respect to the Term Loan in
substantially the form of Exhibit A-2 hereto, in the aggregate principal amount
of the Total Term Loan Commitment, dated as of the date hereof or as of such
later date as any Person becomes a Lender under this Credit Agreement, and
completed with appropriate insertions, as each of such notes may be amended
and/or restated from time to time.
 
                    Total Revolving Credit Commitment.  As of any date, the sum
of the then-current Revolving Credit Commitments of the Lenders to provide
Revolving Credit Loans.  The Total Revolving Credit Commitment in effect on the
Restatement Date is $100,000,000.
 
                    Total Term Loan Commitment.  As of any date, the sum of the
then-current Term Loan Commitments of the Lenders to provide the Term Loan.  The
Total Term Loan Commitment in effect on the Restatement Date is $250,000,000.
 
                    Tower Lease.  A Lease with a communication carrier or a
tower development firm pursuant to which such carrier or firm will occupy a
portion of a self-storage property for the purpose of using and/or constructing
a monopole or tower or other structure thereon to which will be attached
communications equipment and antennae, provided that any such Lease shall
contain a relocation clause permitting relocation of the demised premises on the
Real Estate site where the demised premises are located to allow re-use or
re-development of such Real Estate site, and further provided that such
relocation clause shall not be required (i) in any Tower Lease in existence as
of the date hereof, or (ii) in any pre-existing Tower Lease on Real Estate
hereinafter acquired.
 
                    Type.  As to any Loan, its nature as a Base Rate Loan or a
LIBOR Rate Loan.
 
                    Unanimous Lender Approval.  The written consent of each
Lender that is a party to this Credit Agreement at the time of reference.
 
                    Unencumbered Property.  Any Real Estate owned in fee simple
or subject to a Ground Lease located in the contiguous United States that on any
date of determination:  (a) is not subject to any Liens (including any such Lien
imposed by the organizational documents of the owner of such asset, but
excluding Permitted Liens), as certified by an officer of the Borrower
Representative on the Restatement Date or such later date on which such Real
Estate becomes an Unencumbered Property, (b) is not the subject of any matter
that could reasonably be expected to have a Material Adverse Effect on the value
of such Real Estate, (c) is not the subject of a Disqualifying Environmental
Event, a Disqualifying Building Event or a Disqualifying Legal Event, in each
case as certified by an officer of the Borrower Representative on the
Restatement Date or such later date on which such Real Estate becomes an
Unencumbered Property, (d) has been improved with a Building or Buildings which
(1) have been issued a certificate of occupancy (where available) or is
otherwise lawfully occupied for its intended use, (2) are fully operational, and
(3) subsequent to the date that is twenty-four (24) months after the acquisition
date of such Real Estate, have an average rent-paying occupancy rate (by net
rentable square feet) of at least 75% for the two most recently ended
consecutive fiscal quarters, (e) is wholly owned by a Borrower or a Guarantor
that is a wholly-owned Subsidiary and (f) has not been designated by the
Borrowers in writing to the Administrative Agent as Real Estate that is not an
Unencumbered Property because of a Disqualifying Environmental Event, a
Disqualifying Building Event or a Disqualifying Legal Event or the Borrower's
intention to subject such Unencumbered Property to an Indebtedness Lien or to
Sell such Unencumbered Property pursuant to §9.4(b) hereof, which designation
shall not be permitted during the continuance of a Default (other than if such
designation during a Default is made in conjunction with such Real Estate's
being the subject of a Sale or Indebtedness Lien under §9.4(b)(ii) and in
compliance therewith) or an Event of Default and shall be accompanied by a
compliance certificate in the form of Exhibit D-6 attached hereto.
 
                    Unhedged Variable Rate Debt.  All Indebtedness of the
Borrowers and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, including, to the extent
applicable, the Obligations, which bears interest at one or more variable rates
and is not subject to a Hedge Agreement or other interest rate hedging
arrangement having a minimum term of one (1) year and having other terms
reasonably acceptable to the Administrative Agent.
 
                    Uniform Customs.  See §5.3.
 
                    Unimproved Land.  Any Real Estate consisting of raw land
which is not improved by Buildings.
 
                    Unpaid Reimbursement Obligations.  Any Reimbursement
Obligation for which the Borrowers have not reimbursed the Administrative Agent
and the Lenders on the date specified in, and in accordance with, §5.6.
 
                    Unsecured Indebtedness.  All Indebtedness of any Person that
is not secured by a Lien on any asset of such Person.
 
                    wholly-owned Subsidiary.  Any Subsidiary of which Sovran
and/or SALP shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes or controlling interests)
of the outstanding voting interests and one hundred percent (100%) of the
economic interests, of which at least ninety-nine percent (99%) of the economic
interests shall be owned by SALP.
 
                    Without Recourse or without recourse.  With reference to any
obligation or liability, any obligation or liability for which the obligor
thereunder is not liable or obligated other than as to its interest in a
designated Real Estate or other specifically identified asset only (which asset
is not interests in another Person), subject to such limited exceptions to the
non-recourse nature of such obligation or liability, such as fraud,
misappropriation, misapplication and environmental indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability.
 
                    §1.2.          Rules of Interpretation.
 
                                        (i)     A reference to any document or
agreement shall include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms or the terms of this
Credit Agreement.
 
                                        (ii)     The singular includes the
plural and the plural includes the singular.
 
                                        (iii)     A reference to any law
includes any amendment or modification to such law.
 
                                        (iv)     A reference to any Person
includes its permitted successors and permitted assigns.
 
                                        (v)     Accounting terms not otherwise
defined herein have the meanings assigned to them by GAAP applied on a
consistent basis by the accounting entity to which they refer.
 
                                        (vi)     The words "include", "includes"
and "including" are not limiting.
 
                                        (vii)     All terms not specifically
defined herein or by GAAP, which terms are defined in the Uniform Commercial
Code as in effect in New York, have the meanings assigned to them therein.
 
                                        (viii)     Reference to a particular "§"
refers to that section of this Credit Agreement unless otherwise indicated.
 
                                        (ix)     The words "herein", "hereof",
"hereunder" and words of like import shall refer to this Credit Agreement as a
whole and not to any particular section or subdivision of this Credit Agreement.
 
                                        (x)     Any provision granting any right
to any Borrower or Guarantor during the continuance of (a) an Event of Default
shall not modify, limit, waive or estopp the rights of the Lenders during the
continuance of such Event of Default, including the rights of the Lenders to
accelerate the Loans under §13.1 and the rights of the Lenders under §§13.2 or
13.3, or (b) a Default, shall not extend the time for curing same or modify any
otherwise applicable notice regarding same.
 

 
16
 
 

          §2.     THE REVOLVING CREDIT FACILITY.
 
                    §2.1.     Revolving Credit Loans.
 
                    (a)     Commitment to Lend Revolving Credit Loans.  Subject
to the provisions of §2.4 and the other terms and conditions set forth in this
Credit Agreement, each of the Lenders severally agrees to lend to the Borrowers
and the Borrowers may borrow, repay, and reborrow from each Lender from time to
time during the Availability Period upon notice by the Borrower Representative
to the Administrative Agent given in accordance with §2.4 hereof, such sums as
are requested by the Borrower Representative up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Lender's Revolving Credit Commitment minus such Lender's
Revolving Credit Commitment Percentage of the L/C Obligations; provided that the
sum of (x) the outstanding amount of the Revolving Credit Loans, (after giving
effect to all amounts requested) plus (y) all L/C Obligations, shall not at any
time exceed the Total Revolving Credit Commitment in effect at such time.
 
                    (b)     The Revolving Credit Loans shall be made pro rata in
accordance with each Lender's Revolving Credit Commitment Percentage.  Each
request for a Revolving Credit Loan made pursuant to §2.4 hereof, shall
constitute a representation and warranty by the Borrowers that the conditions
set forth in §11 have been satisfied as of the Restatement Date, and that the
conditions set forth in §12 have been satisfied on the date of such request and
will be satisfied on the proposed Drawdown Date of the requested Revolving
Credit Loan, provided that the making of such representation and warranty by the
Borrowers shall not limit the right of any Lender not to lend if such conditions
have not been met.  No Revolving Credit Loan shall be required to be made by any
Lender unless all of the conditions contained in §11 have been satisfied as of
the Restatement Date, and all of the conditions set forth in §12 have been met
at the time of any request for a Revolving Credit Loan.
 
                    §2.2.     The Revolving Credit Notes.  The Revolving Credit
Loans shall be evidenced by the Revolving Credit Notes.  A Revolving Credit Note
shall be payable to the order of each Lender in an aggregate principal amount
equal to such Lender's Revolving Credit Commitment.  The Borrowers irrevocably
authorize each Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or at the time of receipt of any
payment of principal on such Lender's Revolving Credit Notes, an appropriate
notation on such Lender's Revolving Credit Note Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Revolving Credit Loans set forth on such
Lender's Revolving Credit Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender's Revolving
Credit Note Record shall not limit or otherwise affect the obligations of the
Borrowers hereunder or under any Revolving Credit Note to make payments of
principal of or interest on any Revolving Credit Note when due.  Upon receipt of
an affidavit of an officer of any Lender as to the loss, theft, destruction or
mutilation of any Revolving Credit Note or any other security document which is
not of public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Revolving Credit Note or
other security document, the Borrowers will issue, in lieu thereof, a
replacement Revolving Credit Note or other security document in the same
principal amount thereof and otherwise of like tenor.
 

 
17
 
 

                    §2.3.      Interest on Revolving Credit Loans.
 
                    (a)     Interest on Base Rate Loans.  Except as otherwise
provided in §4.10, each Revolving Credit Loan that is a Base Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto (unless
earlier paid in accordance with §2.8) at a rate equal to the Base Rate plus the
Applicable Margin for Revolving Credit Loans which are Base Rate Loans.
 
                    (b)     Interest on LIBOR Rate Loans.  Except as otherwise
provided in §4.10, each Revolving Credit Loan that is a LIBOR Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto (unless
earlier paid in accordance with §2.8) at a rate equal to the LIBOR Rate
determined for such Interest Period plus the Applicable Margin for Revolving
Credit Loans which are LIBOR Rate Loans.
 
                    (c)     Interest Payments.  The Borrowers jointly and
severally unconditionally promise to pay interest on each Revolving Credit Loan
in arrears on each Interest Payment Date with respect thereto.
 
                    §2.4.     Requests for Revolving Credit Loans.
 
                    The following provisions shall apply to each request by the
Borrowers for a Revolving Credit Loan:
 
                              (i)     The Borrower Representative shall submit a
Completed Revolving Credit Loan Request to the Administrative Agent as provided
in this §2.4.  Except as otherwise provided herein, each Completed Revolving
Credit Loan Request shall be in a minimum amount of $2,000,000 or an integral
multiple of $100,000 in excess thereof.  Each Completed Revolving Credit Loan
Request shall be irrevocable and binding on the Borrowers and shall obligate the
Borrowers to accept the Revolving Credit Loans requested from the Lenders on the
proposed Drawdown Date, unless such Completed Revolving Credit Loan Request is
withdrawn (x) in the case of a request for a Revolving Credit Loan that is a
LIBOR Rate Loan, at least four (4) Business Days prior to the proposed Drawdown
Date for such Revolving Credit Loan, and (y) in the case of a request for a
Revolving Credit Loan that is a Base Rate Loan, at least two (2) Business Days
prior to the proposed Drawdown Date for such Revolving Credit Loan.
 
                              (ii)     Each Completed Revolving Credit Loan
Request shall be delivered by the Borrower Representative to the Administrative
Agent by 10:00 a.m. (New York City time) on any Business Day, and at least two
(2) Business Days prior to the proposed Drawdown Date of any Base Rate Loan, and
at least four (4) Business Days prior to the proposed Drawdown Date of any LIBOR
Rate Loan.
 
                              (iii)     Each Completed Revolving Credit Loan
Request shall include a completed writing in the form of Exhibit C hereto
specifying:  (1) the principal amount of the Revolving Credit Loan requested,
(2) the proposed Drawdown Date of such Revolving Credit Loan, (3) the Interest
Period applicable to such Revolving Credit Loan, and (4) the Type of such
Revolving Credit Loan being requested.
 

 
18
 
 

                              (iv)     No Lender shall be obligated to fund any
Revolving Credit Loan unless:
 
                    (a)     a Completed Revolving Credit Loan Request has been
timely received by the Administrative Agent as provided in subsection (i) above;
and
 
                    (b)     both before and after giving effect to the Revolving
Credit Loan to be made pursuant to the Completed Revolving Credit Loan Request,
all of the conditions contained in §11 shall have been satisfied as of the
Restatement Date, and all of the conditions set forth in §12 shall have been
met, including, without limitation, the condition under §12.1 that there be no
Default or Event of Default under this Credit Agreement; and
 
                    (c)     the Administrative Agent shall have received a
certificate in the form of Exhibit D-1 hereto signed by the chief financial
officer or treasurer of the Borrower Representative setting forth computations
evidencing compliance with the covenants contained in §§10.1, 10.2, 10.3 and
10.11 on a pro forma basis after giving effect to such requested Revolving
Credit Loan, and, certifying that, both before and after giving effect to such
requested Revolving Credit Loan, no Default or Event of Default exists or will
exist under this Credit Agreement or any other Loan Document, and that after
taking into account such requested Revolving Credit Loan, no default will exist
as of the Drawdown Date or thereafter.
 
                              (v)     The Administrative Agent will use good
faith efforts to cause the Completed Revolving Credit Loan Request to be
delivered to each Lender in accordance with §15.12 and in any event on the same
day or the Business Day following the day a Completed Revolving Credit Loan
Request is received by the Administrative Agent.
 
                    §2.5.     Conversion Options.
 
                    (a)     The Borrowers may elect from time to time by written
notice in the form of Exhibit F to convert any outstanding Revolving Credit Loan
to a Revolving Credit Loan of another Type, provided that (i) with respect to
any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower
Representative shall give the Administrative Agent at least four (4) Business
Days prior written notice of such election; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower Representative
shall give the Administrative Agent at least four (4) LIBOR Business Days prior
written notice of such election; (iii) with respect to any such conversion of a
LIBOR Rate Loan into a Base Rate Loan, such conversion shall only be made on the
last day of the Interest Period with respect thereto unless the Borrowers pay
the related LIBOR Breakage Costs at the time of such conversion and (iv) no
Revolving Credit Loan may be converted into a LIBOR Rate Loan when any Default
or Event of Default has occurred and is continuing.  All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein, provided that any partial
conversion shall be in an aggregate principal amount of $2,000,000 or an
integral multiple of $100,000 in excess thereof.  Each Conversion Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrowers.
 

 
19
 
 

                    (b)     Any Revolving Credit Loan of any Type may be
continued as such upon the expiration of the Interest Period with respect
thereto (i) in the case of Base Rate Loans, automatically and (ii) in the case
of LIBOR Rate Loans by compliance by the Borrower Representative with the notice
provisions contained in §2.5(a); provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default.  The Administrative Agent shall notify the
Lenders promptly when any such automatic conversion contemplated by this §2.5(b)
is scheduled to occur.
 
                    (c)     In the event that the Borrower Representative does
not notify the Administrative Agent of its election hereunder with respect to
the continuation of any Revolving Credit Loan which is a LIBOR Rate Loan as
such, the affected LIBOR Rate Loan shall automatically be converted to a Base
Rate Loan at the end of the applicable Interest Period.
 
                    (d)     The Borrowers may not request or elect a LIBOR Rate
Loan pursuant to §2.4, elect to convert a Base Rate Loan to a LIBOR Rate Loan
pursuant to §2.5(a), or elect to continue a LIBOR Rate Loan pursuant to §2.5(b)
if, after giving effect thereto, there would be greater than eight (8) LIBOR
Rate Loans then outstanding (including both Revolving Credit Loans and Term
Loan).  Any Completed Revolving Loan Request for a LIBOR Rate Loan that would
create greater than eight (8) LIBOR Rate Loans outstanding shall be deemed to be
a Completed Revolving Loan Request for a Base Rate Loan.
 
                    (e)     The Administrative Agent will use good faith efforts
to cause any notice of continuation or conversion delivered under this §2.5 to
be delivered to each Lender in accordance with §15.12 and in any event on the
same day or the Business Day following the day such notice is received by the
Administrative Agent.
 
                    §2.6.     Funds for Revolving Credit Loans.
 
                    (a)     Subject to the other provisions of this §2, not
later than 12:00 p.m. (New York City time) on the proposed Drawdown Date of any
Revolving Credit Loan, each of the Lenders will make available to the
Administrative Agent, at the Administrative Agent's Head Office, in immediately
available funds, the amount of such Lender's Revolving Credit Commitment
Percentage of the amount of the requested Revolving Credit Loan; provided that
each Lender shall provide notice to the Administrative Agent of its intent not
to make available its Revolving Credit Commitment Percentage of any requested
Revolving Credit Loan as soon as possible after receipt of any Completed
Revolving Credit Loan Request, and in any event not later than 4:00 p.m. (New
York City time) on (x) the Business Day prior to the Drawdown Date of any
requested Revolving Credit Loan that is a Base Rate Loan and (y) the third
Business Day prior to the Drawdown Date of any requested Revolving Credit Loan
that is a LIBOR Rate Loan.  Upon receipt from each Lender of such amount, the
Administrative Agent will make available to the Borrowers in the Borrower
Representative's account with the Administrative Agent the aggregate amount of
such Revolving Credit Loan made available to the Administrative Agent by the
Lenders.  All such funds received by the Administrative Agent by 12:00 p.m. (New
York City time) on any Business Day will be made available to the Borrowers not
later than 2:00 p.m. on the same Business Day.  Funds received after such time
will be made available by not later than 12:00 p.m. on the next Business
Day.  The failure or refusal of any Lender to make available to the
Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of its Revolving Credit Commitment Percentage of the requested Revolving
Credit Loan shall not relieve any other Lender from its several obligation
hereunder to make available to the Administrative Agent the amount of its
Revolving Credit Commitment Percentage of any requested Revolving Credit Loan
but in no event shall the Administrative Agent (in its capacity as
Administrative Agent) have any obligation to make any funding or shall any
Lender be obligated to fund more than its Revolving Credit Commitment Percentage
of the requested Revolving Credit Loan or to increase its Revolving Credit
Commitment Percentage on account of such failure or otherwise.
 
                    (b)     The Administrative Agent may, unless notified to the
contrary by any Lender prior to a Drawdown Date, assume that such Lender has
made available to the Administrative Agent on such Drawdown Date the amount of
such Lender's Revolving Credit Commitment Percentage of the Revolving Credit
Loan to be made on such Drawdown Date, and the Administrative Agent may (but it
shall not be required to), in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  If any Lender makes available to the
Administrative Agent such amount on a date after such Drawdown Date, such Lender
shall pay to the Administrative Agent on demand an amount equal to the product
of (i) the average, computed for the period referred to in clause (iii) below,
of the weighted average interest rate paid by the Administrative Agent for
federal funds acquired by the Administrative Agent during each day included in
such period, multiplied by (ii) the amount of such Lender's Revolving Credit
Commitment Percentage of such Revolving Credit Loan, multiplied by (iii) a
fraction, the numerator of which is the number of days that elapsed from and
including such Drawdown Date to the date on which the amount of such Lender's
Revolving Credit Commitment Percentage of such Revolving Credit Loan shall
become immediately available to the Administrative Agent, and the denominator of
which is 360.  A statement of the Administrative Agent submitted to such Lender
with respect to any amounts owing under this paragraph shall be prima facie
evidence of the amount due and owing to the Administrative Agent by such
Lender.  If the amount of such Lender's Revolving Credit Commitment Percentage
of such Revolving Credit Loans is not made available to the Administrative Agent
by such Lender within three (3) Business Days following such Drawdown Date, the
Administrative Agent shall be entitled to recover such amount from the Borrowers
on demand, with interest thereon at the rate per annum applicable to the
Revolving Credit Loans made on such Drawdown Date.
 
                    §2.7.     Repayment of the Revolving Credit Loans at
Maturity.  The Borrowers jointly and severally promise to pay on the Revolving
Credit Loan Maturity Date, and there shall become absolutely due and payable on
the Revolving Credit Loan Maturity Date, all unpaid principal of the Revolving
Credit Loans outstanding on such date, together with any and all accrued and
unpaid interest thereon, the unpaid balance of the Facility Fee accrued through
such date, and any and all other unpaid amounts due under this Credit Agreement,
the Revolving Credit Notes or any other of the Loan Documents.
 
                    §2.8.     Optional Repayments of Revolving Credit
Loans.  The Borrowers shall have the right, at their election, to prepay the
outstanding amount of the Revolving Credit Loans, in whole or in part, at any
time without penalty or premium; provided that the outstanding amount of any
Revolving Credit Loans that are LIBOR Rate Loans may not be prepaid unless the
 

 
20
 
 

Borrowers pay any LIBOR Breakage Costs for each LIBOR Rate Loan so prepaid at
the time of such prepayment.  The Borrower Representative shall give the
Administrative Agent, no later than 10:00 a.m., New York City time, at least two
(2) Business Days' prior written notice of any prepayment pursuant to this §2.8
of any Revolving Credit Loans that are Base Rate Loans, and at least four (4)
LIBOR Business Days' notice of any proposed prepayment pursuant to this §2.8 of
Revolving Credit Loans that are LIBOR Rate Loans, specifying the proposed date
of prepayment of Revolving Credit Loans and the principal amount to be
prepaid.  Each such partial prepayment of the Revolving Credit Loans shall be in
an amount of $2,000,000 or integral multiple of $500,000 in excess thereof, or,
if less, the outstanding balance of the Revolving Credit Loans then being
repaid, shall be accompanied by the payment of all charges outstanding on all
Revolving Credit Loans so prepaid and of all accrued interest on the principal
prepaid to the date of payment, and shall be applied, in the absence of
instruction by the Borrower Representative, first to the principal of Revolving
Credit Loans that are Base Rate Loans and then to the principal of Revolving
Credit Loans that are LIBOR Rate Loans, at the Administrative Agent's option.
 
                    §2.9.     Mandatory Repayments of Revolving Credit
Loans.  If at any time the sum of the outstanding amount of the Revolving Credit
Loans and all L/C Obligations exceeds the lesser of (i) Total Revolving Credit
Commitment and (ii) the maximum amount that permits compliance with the terms of
§10 hereof, the Borrowers shall immediately pay the amount of such excess to the
Administrative Agent for application:  first, to any Unpaid Reimbursement
Obligations; second, to the Revolving Credit Loans (first to Base Rate Loans,
then to LIBOR Rate Loans in direct order of Interest Period maturities); and
third, to provide to the Administrative Agent cash collateral for Reimbursement
Obligations as contemplated by §5.6(b) and (c).  Each payment of any Unpaid
Reimbursement Obligations, or prepayment of Revolving Credit Loans shall be
allocated among the Lenders, in proportion, as nearly as practicable, to each
L/C Obligation, or (as the case may be) the respective unpaid principal amount
of each Lender's Revolving Credit Note, with adjustments to the extent
practicable to equalize any prior payments or repayments not exactly in
proportion.
 
                    §2.10.     Optional Extension of Revolving Credit Loan
Maturity Date.  The Borrowers may on one (1) occasion, by written notice to the
Administrative Agent given at least ninety (90) days but no more than one
hundred eighty (180) days prior to the then scheduled Revolving Credit Loan
Maturity Date, extend such Revolving Credit Loan Maturity Date for an additional
one (1) year period, provided that (a) no Default or Event of Default shall have
occurred and be continuing at the time of such notice or such extension, (b) all
of the representations and warranties of the Borrowers contained in §7 of this
Credit Agreement and in any other Loan Document (other than representations and
warranties which expressly speak as of a different date) shall be true and
correct in all material respects at the time of such request and at the time of
such extension, and (c) that simultaneously with the giving of such notice, the
Borrowers shall pay to the Administrative Agent, for the account of the Lenders,
an extension fee equal to 0.25% of the Total Revolving Credit Commitment then
outstanding.
 
                    §2.11.     Increase of Commitment to Lend. Unless a Default
or an Event of Default has occurred and is continuing, the Borrowers may
request, by written notice to the Administrative Agent at any time within 2
years following the Restatement Date, that the Total Revolving Credit Commitment
be increased by an amount less than or equal to $50,000,000 (such that the Total
Revolving Credit Commitment shall at no time exceed $175,000,000) in aggregate
minimum amounts of $25,000,000; provided that (a) the maturity date of such
increase shall be no earlier than the Revolving Credit Loan Maturity Date,
(b) the Borrower Representative shall have delivered to the Administrative Agent
a certificate in the form of Exhibit D-1 hereto signed by the chief financial
officer or treasurer of the Borrower Representative setting forth computations
evidencing compliance with the covenants contained in §§10.1, 10.2, 10.3 and
10.11 on a pro forma basis after giving effect to such requested increase (and
assuming the full utilization of the increased Total Revolving Credit
Commitment), and, certifying that, both before and after giving effect to such
requested increase, no Default or Event of Default exists or will exist under
this Credit Agreement or any other Loan Document, and that after taking into
account such requested increase, no default will exist as of the effective date
of such increase or thereafter, (c) such increase shall be on the same terms and
conditions applicable to this Credit Agreement, (d) any Lender which is a party
to this Credit Agreement prior to such request for such increase, at its sole
discretion, may elect to increase its Revolving Credit Commitment but shall not
have any obligation to so increase its Revolving Credit Commitment, and (e) in
the event that each Lender does not elect to increase its Revolving Credit
Commitment, the Lead Arranger shall use commercially reasonable efforts to
locate additional lenders, subject to the Borrowers' approval of such lenders
(such approval not to be unreasonably withheld) willing to hold commitments for
the requested increase.  In the event that Lenders commit to such increase, (i)
the Revolving Credit Commitment of each such Lender shall be increased (or, in
the case of a new lender not previously party hereto, added to the Revolving
Credit Commitments), (ii) the pro rata share of each of the Lenders shall be
adjusted subject to the payment of any LIBOR Breakage Costs, (iii) new Revolving
Credit Notes shall be issued, (iv) the Borrowers shall make such borrowings and
repayments as shall be necessary to effect the reallocation of the Revolving
Credit Commitments, and (v) other changes shall be made by way of supplement,
amendment or restatement of any of the Loan Documents as may be necessary or
desirable to reflect the aggregate amount, if any, by which Lenders have agreed
to increase their respective Revolving Credit Commitments or any other lenders
have agreed to make new commitments pursuant to this §2.11 (including the
modification of Schedule 1.2 to reflect the increase), in each case
notwithstanding anything in §26 to the contrary, without the consent of any
Lender other than those Lenders increasing their Revolving Credit Commitments
(it being understood that the Administrative Agent shall execute any such
supplement, amendment or restatement as may be reasonably requested by the
Borrowers and necessary or desirable in connection with an increase in the
Revolving Credit Commitment permitted pursuant to this §2.11).  The fees payable
by the Borrowers upon such increase in the Revolving Credit Commitments shall be
agreed upon by the Lead Arranger and the Borrowers at the time of such increase.
 
          Notwithstanding the foregoing, nothing in this §2.11 shall constitute
or be deemed to constitute an agreement by any Lender to increase its Revolving
Credit Commitment hereunder.
 
          §3.     THE TERM LOAN FACILITY.
 
                    §3.1.     Commitment to Lend. Subject to the terms and
conditions set forth in this Credit Agreement, each of the Lenders severally
agrees to lend to the Borrowers on the Restatement Date an amount equal to such
Lender's Term Commitment set forth opposite such Lender's name on Schedule 1.2
hereto.  The entire amount of the Term Loan shall be borrowed on the Restatement
Date.
 
                    §3.2.     The Term Notes. The Term Loan shall be evidenced
by the Term Notes.  A Term Note shall be payable to the order of each Lender in
an aggregate principal amount equal to such Lender's Term Commitment.  The
Borrowers irrevocably authorize each Lender to make or cause to be made at or
about the time of such Lender's receipt of any payment of principal on such
Lender's Term Note an appropriate notation on such Lender's Term Note of the
receipt of such payment.  The outstanding amount of the Term Loan set forth on
such Lender's Term Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender's Term Note Record
shall not limit or otherwise affect the obligations of the Borrowers hereunder
or under any Term Note to make payments of principal of or interest on any Term
Note when due.  Upon receipt of an affidavit of an officer of any Lender as to
the loss, theft, destruction or mutilation of any Term Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Term Note or other security document, the Borrowers will issue, in lieu thereof,
a replacement Term Note or other security document in the same principal amount
thereof and otherwise of like tenor.
 
                    §3.3.     Interest on Term Loan.
 
                    (a)     Except as otherwise provided in §4.10, the
outstanding amount of the Term Loan shall bear interest during each Interest
Period relating to all or any portion of the Term Loan at the following rates:
 
                              (i)     To the extent that all or any portion of
the Term Loan bears interest during such Interest Period at the Base Rate, the
Term Loan or such portion shall bear interest during such Interest Period at a
rate equal to the Base Rate for such Interest Period plus the Applicable Margin
for Term Loans which are Base Rate Loans.
 
                              (ii)     To the extent that all or any portion of
the Term Loan bears interest during such Interest Period at the LIBOR Rate, the
Term Loan or such portion shall bear interest during such Interest Period at a
rate equal to the LIBOR Rate for such Interest Period plus the Applicable Margin
for Term Loans which are LIBOR Rate Loans.
 
                    (b)     Interest Payments.  The Borrowers jointly and
severally unconditionally promise to pay interest on the Term Loan in arrears on
each Interest Payment Date with respect thereto.
 
                    §3.4.     Conversion Options. The provisions of §2.5 shall
apply mutatis mutandis with respect to all or any portion of the Term Loan so
that the Borrowers may have the same interest rate options with respect to all
or any portion of the Term Loan as they would be entitled to with respect to the
Revolving Credit Loans.
 
                    §3.5.     Repayment of the Term Loan at Maturity. The
Borrowers jointly and severally promise to pay on the Term Maturity Date, and
there shall become absolutely due and payable on the Term Maturity Date, all
unpaid principal of the Term Loan outstanding on such date, together with any
and all accrued and unpaid interest thereon, and any and all other unpaid
amounts due under this Credit Agreement, the Term Notes or any other of the Loan
Documents in respect of the Term Loan.
 
                    §3.6.     Optional Repayments of Term Loan. The Borrowers
shall have the right, at their election, to prepay the outstanding amount of the
Term Loan, in whole or in part, subject to (a) the Borrower Representative
having given at least thirty (30) days' prior written notice to the
Administrative Agent of such prepayment, and (b) the payment, simultaneously
with such prepayment, of LIBOR Breakage Costs for the Term Loan to the extent
that it is a LIBOR Rate Loan.  Each such partial prepayment of the Term Loan
shall be in an amount of $10,000,000 or integral multiple of $500,000 in excess
thereof, or, if less, shall be accompanied by the payment of all charges
outstanding on the Term Loan and of all accrued interest on the principal of the
Term Loan prepaid to the date of payment, and shall be applied, in the absence
of instruction by the Borrower Representative, first to the principal of the
Term Loan to the extent that it is a Base Rate Loan and then to the principal of
the Term Loan to the extent that it is a LIBOR Rate Loan, at the Administrative
Agent's option.  No amount of the Term Loan that is prepaid may be re-borrowed.
 
          §4.     CERTAIN GENERAL PROVISIONS.
 
                    §4.1.     Fees.  The Borrowers jointly and severally agree
to pay (i) to the Administrative Agent an administration fee (the
"Administration Fee") and an upfront fee (the "Upfront Fee"), and the other fees
payable to the Administrative Agent and the Lead Arranger, in each case as set
forth in that certain letter agreement dated as of April 22, 2008, between the
Borrower Representative and M&T Bank (the "Fee Letter") and (ii) to the
Administrative Agent for the account of the Lenders in accordance with their
respective Revolving Credit Commitment Percentages as further set forth in the
definition thereof, the Facility Fee.
 
                    §4.2.     Funds for Payments.
 
                    (a)     All payments of principal, interest, fees, and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Administrative Agent, for the respective accounts of the Lenders or
(as the case may be) the Administrative Agent, at the Administrative Agent's
Head Office, in each case in Dollars and in immediately available funds.
 
                    (b)     All payments by the Borrowers hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory liens, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrowers are compelled by law to make such deduction or withholding.  If
any such obligation is imposed upon the Borrowers with respect to any amount
payable by them hereunder or under any of the other Loan Documents, the
Borrowers shall pay to the Administrative Agent, for the account of the Lenders
or (as the case may be) the Administrative Agent, on the date on which such
amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders to
receive the same net amount which the Lenders would have received on such due
date had no such obligation been imposed upon the Borrowers.  The Borrower
Representative will deliver promptly to the Administrative Agent certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by the Borrowers hereunder or under such other Loan
Document.
 
                    (c)     Each Foreign Lender agrees that, prior to the first
date on which any payment is due to it hereunder, it will deliver to the
Borrower Representative and the Administrative Agent two duly completed copies
of United States Internal Revenue Service Form W-8BEN or Form W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Foreign Lender is entitled to receive payments under this Credit Agreement and
the Notes payable to it, without deduction or withholding of any United States
federal income taxes.  Each Foreign Lender that so delivers a Form W-8BEN or
Form W­8ECI pursuant to the preceding sentence further undertakes to deliver to
each of the Borrower Representative and the Administrative Agent two further
copies of Form W-8BEN or Form W-8ECI or successor applicable form, or other
manner of certification, as the case may be, on or before the date that any such
letter or form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower Representative and the Administrative Agent, and such extensions or
renewals thereof as may reasonably be requested by the Borrower Representative
and the Administrative Agent, certifying in the case of a Form W-8BEN or Form
W-8ECI that such Foreign Lender is entitled to receive payments under this
Credit Agreement and the Notes without deduction or withholding of any United
States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Foreign Lender from duly
completing and delivering any such form with respect to it and such Foreign
Lender advises the Borrower Representative and the Administrative Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax.
 
                    (d)     The Borrowers shall not be required to pay any
additional amounts to any Foreign Lender in respect of United States Federal
withholding tax pursuant to §4.2(b) to the extent that (i) the obligation to
withhold amounts with respect to United States federal withholding tax existed
on the date such Foreign Lender became a party to this Credit Agreement or, with
respect to payments to a different lending office designated by the Foreign
Lender as its applicable lending office (a "New Lending Office"), the date such
Foreign Lender designated such New Lending Office with respect to the Loans;
provided, however, that this clause (i) shall not apply to any transferee or New
Lending Office as a result of an assignment, transfer or designation made at the
request of the Borrowers; and provided further, however, that this clause (i)
shall not apply to the extent the indemnity payment or additional amounts any
transferee, or Lender through a New Lending Office, would be entitled to receive
without regard to this clause (i) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
transferee, or Lender making the designation of such New Lending Office, would
have been entitled to receive in the absence of such assignment, transfer or
designation; or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Foreign Lender to comply with the
provisions of paragraph (c) above.
 

 
21
 
 

                    §4.3.     Computations. All computations of interest on the
Loans and of other fees to the extent applicable shall be made on the basis of a
360-day year and the actual number of days elapsed; provided, however, interest
on Base Rate Loans shall be computed on the basis of a 365-day or 366-day year,
as applicable, and the actual number of days elapsed.  Except as otherwise
provided in the definition of the term "Interest Period" with respect to LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.  The outstanding amount of the Loans as
reflected on the Note Records from time to time shall constitute prima facie
evidence of the principal amount thereof absent manifest error; but the failure
to record, or any error in so recording, any such amount on such Lender's Term
Note Record shall not affect the obligations of the Borrowers hereunder or under
any Term Note to make payments of principal of and interest on any Term Note
when due.
 
                    §4.4.     Inability to Determine LIBOR Rate. In the event,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Loan, the Administrative Agent shall reasonably determine that adequate and
reasonable methods do not exist for ascertaining the LIBOR Rate that would
otherwise determine the rate of interest to be applicable to any LIBOR Rate Loan
during any Interest Period, the Administrative Agent shall forthwith give notice
of such determination (which shall be conclusive and binding on the Borrowers)
to the Borrower Representative and the Lenders.  In such event (a) any Completed
Revolving Credit Loan Request with respect to LIBOR Rate Loans shall be
automatically withdrawn and shall be deemed a request for Base Rate Loans,
(b) each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period thereof, become a Base Rate Loan, and (c) the obligations of the
Lenders to make LIBOR Rate Loans shall be suspended until the Administrative
Agent reasonably determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Administrative Agent shall so notify
the Borrower Representative and the Lenders.
 
                    §4.5.     Illegality.  Notwithstanding any other provisions
herein, if any present or future law, regulation, treaty or directive or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain LIBOR Rate Loans, such Lender shall forthwith give notice of
such circumstances to the Borrower Representative and the other Lenders and
thereupon (a) the commitment of such Lender to make LIBOR Rate Loans or convert
Base Rate Loans to LIBOR Rate Loans shall forthwith be suspended and (b) such
Lender's Commitment Percentage of LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law, all until such time as it is no longer unlawful for such
Lender to make or maintain LIBOR Rate Loans.  The Borrowers hereby jointly and
severally agree to promptly pay the Administrative Agent for the account of such
Lender, upon demand, any additional amounts necessary to compensate such Lender
for any costs incurred by such Lender in making any conversion required by this
§4.5 prior to the last day of an Interest Period with respect to a LIBOR Rate
Loan, including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.
 
                    §4.6.     Additional Costs, Etc. If any present or future
applicable law, which expression, as used herein, includes statutes, rules and
regulations thereunder and interpretations thereof by any competent court or by
any governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law), shall:
 
                    (a)     subject any Lender or the Administrative Agent to
any tax, levy, impost, duty, charge, fee, deduction or withholding of any nature
with respect to this Credit Agreement, the other Loan Documents, such Lender's
Commitments or the Loans (other than taxes based upon or measured by the income
or profits of such Lender or the Administrative Agent), or
 
                    (b)     materially change the basis of taxation (except for
changes in taxes on income or profits) of payments to any Lender of the
principal of or the interest on any Loans or any other amounts payable to the
Administrative Agent or any Lender under this Credit Agreement or the other Loan
Documents, or
 
                    (c)     impose or increase or render applicable (other than
to the extent specifically provided for elsewhere in this Credit Agreement) any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law) against assets
held by, or deposits in or for the account of, or loans by, or commitments of an
office of any Lender, or
 
                    (d)     impose on any Lender or the Administrative Agent any
other conditions or requirements with respect to this Credit Agreement, the
other Loan Documents, any Letters of Credit, the Loans, such Lender's
Commitments, or any class of loans, or commitments of which any of the Loans or
such Lender's Commitments form a part;
 
and the result of any of the foregoing is
 
                              (i)     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans or
such Lender's Commitments, or any Letter of Credit, or
 
                              (ii)     to reduce the amount of principal,
interest, Reimbursement Obligation or other amount payable to such Lender or the
Administrative Agent hereunder on account of such Lender's Commitments or any of
the Loans, or
 
                              (iii)     to require such Lender or the
Administrative Agent to make any payment or to forego any interest or
Reimbursement Obligation or other sum payable hereunder, the amount of which
payment or foregone interest or Reimbursement Obligation or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Administrative Agent from the Borrowers
hereunder, then, and in each such case, the Borrowers will, within thirty (30)
days of demand made by such Lender or (as the case may be) the Administrative
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender such additional amounts as such Lender shall
determine in good faith to be sufficient to compensate such Lender for such
additional cost, reduction, payment or foregone interest or Reimbursement
Obligation or other sum, provided that such Lender is generally imposing similar
charges on its other similarly situated borrowers.
 
                    §4.7.     Capital Adequacy.  If after the date hereof any
Lender or the Administrative Agent determines that (i) the adoption of or change
in any law, governmental rule, regulation, policy, guideline or directive
(whether or not having the force of law) regarding capital requirements for
banks or bank holding companies or any change in the interpretation or
application thereof by a court or governmental authority with appropriate
jurisdiction, or (ii) compliance by such Lender or the Administrative Agent or
any Person controlling such Lender or the Administrative Agent with any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) of any such Person regarding capital adequacy, has the
effect of reducing the return on such Lender's or the Administrative Agent's
Commitments with respect to any Loans to a level below that which such Lender or
the Administrative Agent could have achieved but for such adoption, change or
compliance (taking into consideration such Lender's or the Administrative
Agent's then existing policies with respect to capital adequacy and assuming
full utilization of such entity's capital) by any amount deemed by such Lender
or (as the case may be) the Administrative Agent to be material, then such
Lender or the Administrative Agent may notify the Borrower Representative of
such fact.  To the extent that the amount of such reduction in the return on
capital is not reflected in the Base Rate or the LIBOR Rate, the Borrowers
jointly and severally agree to pay such Lender or (as the case may be) the
Administrative Agent for the amount of such reduction in the return on capital
as and when such reduction is determined within thirty (30) days of presentation
by such Lender or (as the case may be) the Administrative Agent of a certificate
in accordance with §4.8 hereof.  Each Lender shall allocate such cost increases
among its customers in good faith and on an equitable basis.
 
                    §4.8.     Certificate.  A certificate setting forth any
additional amounts payable pursuant to §§4.5, 4.6 or 4.7 and a brief explanation
of such amounts (including the calculation thereof) which are due, submitted by
any Lender or the Administrative Agent to the Borrower Representative, shall be
prima facie evidence that such amounts are due and owing.
 
                    §4.9.     Indemnity.  In addition to the other provisions of
this Credit Agreement regarding such matters, but without duplication to the
extent a Lender has been compensated pursuant thereto, the Borrowers jointly and
severally agree to indemnify the Administrative Agent and each Lender and to
hold the Administrative Agent and each Lender harmless from and against any
loss, cost or expense (including loss of anticipated profits) that the
Administrative Agent or such Lender may sustain or incur as a consequence of (a)
the failure by the Borrowers to pay any principal amount of or any interest on
any LIBOR Rate Loans as and when due and payable, including any such loss or
expense arising from interest or fees payable by the Administrative Agent or
such Lender to lenders of funds obtained by it in order to maintain its LIBOR
Rate Loans, (b) the failure by the Borrowers to make a borrowing or conversion
after the Borrowers have given a Completed Revolving Credit Loan Request for a
LIBOR Rate Loan or a Conversion Request for a LIBOR Rate Loan, and (c) the
making of any payment of a LIBOR Rate Loan or the making of any conversion of
any such Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by the Administrative Agent or a Lender to lenders of funds obtained by
it in order to maintain any such LIBOR Rate Loans.
 

 
22
 
 

                    §4.10.     Interest During Event of Default; Late
Charges.  During the continuance of an Event of Default, outstanding principal
and (to the extent permitted by applicable law) interest on the Loans and all
other amounts payable hereunder, including, without limitation, any fees
applicable to Letters of Credit, or under any of the other Loan Documents shall
bear interest at a rate per annum equal to two percent (2%) above the interest
rate that would otherwise be applicable until such amount shall be paid in full
(after as well as before judgment).  In addition, the Borrowers shall pay on
demand a late charge equal to five percent (5%) of any amount of principal
and/or interest charges on the Loans which is not paid within ten (10) days of
the date when due.
 
                    §4.11.     Concerning Joint and Several Liability of the
Borrowers.
 
                    (a)     Each of the Borrowers is accepting joint and several
liability hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Lenders under this Credit
Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations.
 
                    (b)     Each of the Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this §4.11), it being the intention of
the parties hereto that all the Obligations shall be the joint and several
Obligations of each of the Borrowers without preferences or distinction among
them.
 
                    (c)     If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event the other Borrowers will make such payment with respect to,
or perform, such Obligation.
 
                    (d)     The Obligations of each of the Borrowers under the
provisions of this §4.11 constitute full recourse Obligations of each of the
Borrowers enforceable against each such Person to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Credit Agreement or any other circumstance whatsoever.
 
                    (e)     Except as otherwise expressly provided in this
Credit Agreement, each of the Borrowers hereby waives notice of acceptance of
its joint and several liability, notice of any Loans made under this Credit
Agreement, notice of any action at any time taken or omitted by the Lenders
under or in respect of any of the Obligations, and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Credit Agreement.  Each of the Borrowers hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by the Lenders at any time or times in
respect of any default by any of the Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Lenders in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any of the Borrowers.  Without limiting the generality of the foregoing, each of
the Borrowers assents to any other action or delay in acting or failure to act
on the part of the Lenders with respect to the failure by any of the Borrowers
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this §4.11, afford grounds for terminating,
discharging or relieving any of the Borrowers, in whole or in part, from any of
its Obligations under this §4.11, it being the intention of each of the
Borrowers that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of such Borrowers under this §4.11 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each of the Borrowers under this §4.11 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, re-construction or similar proceeding with respect to any of the
Borrowers or the Lenders.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the Borrowers or the
Lenders.
 
                    (f)     The provisions of this §4.11 are made for the
benefit of the Lenders and their successors and assigns, and may be enforced
against any or all of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders first to marshal any of their
claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to them against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this §4.11 shall
remain in effect until all of the Obligations shall have been paid in full or
otherwise fully satisfied.  If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
§4.11 will forthwith be reinstated in effect, as though such payment had not
been made.
 
                    §4.12.     Interest Limitation.  All agreements between the
Borrowers and the Guarantors, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, are hereby expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Loans or otherwise, shall the amount paid or agreed to be paid
to the Lenders for the use or the forbearance of the Loans exceed the maximum
permissible under applicable law.  As used herein, the term "applicable law"
shall mean the law in effect as of the date hereof; provided, however that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Credit Agreement and other Loan Document shall be
governed by such new law as of its effective date.  In this regard, it is
expressly agreed that it is the intent of the Borrowers and the Guarantors and
the Lenders and the Administrative Agent in the execution, delivery and
acceptance of this Credit Agreement and the other Loan Documents to contract in
strict compliance with the laws of the State of New York from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the other Loan Documents at the time of
performance of such provision shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
any circumstances whatsoever any Lender should ever receive as interest any
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance of
the Loans and not to the payment of interest.  This provision shall control
every other provision of all agreements between the Borrowers and the Guarantors
and the Lenders and the Administrative Agent.
 
                    §4.13.     Reasonable Efforts to Mitigate.  Each Lender
agrees that as promptly as practicable after it becomes aware of the occurrence
of an event or the existence of a condition that would cause it to be affected
under §§4.5, 4.6 or 4.7, such Lender will give notice thereof to the Borrower
Representative, with a copy to the Administrative Agent and, to the extent so
requested by the Borrower Representative and not inconsistent with regulatory
policies applicable to such Lender, such Lender shall use reasonable efforts and
take such actions as are reasonably appropriate (including the changing of its
lending office or branch) if as a result thereof the additional moneys which
would otherwise be required to be paid to such Lender pursuant to such sections
would be reduced other than for de minimus amounts, or the illegality or other
adverse circumstances which would otherwise require a conversion of such Loans
or result in the inability to make such Loans pursuant to such sections would
cease to exist, and in each case if, as determined by such Lender in its sole
discretion, the taking such actions would not adversely affect such Loans.


                    §4.14.     Replacement of Lenders.  If any Lender (an
"Affected Lender") (i) makes demand upon the Borrowers for (or if the Borrowers
are otherwise required to pay) amounts pursuant to §§4.5, 4.6 or 4.7, (ii) is
unable to make or maintain LIBOR Rate Loans as a result of a condition described
in §4.5, or (iii) does not vote in favor of any amendment, modification or
waiver to this Credit Agreement which, pursuant to §26, requires the vote of all
of the Lenders, and the Required Lenders shall have voted in favor of such
amendment, modification or waiver, the Borrower Representative may, within 90
days of receipt of such demand, notice or vote (or the occurrence of such other
event causing the Borrowers to be required to pay such compensation or causing
§4.5 to be applicable or failure to obtain unanimous consent or approval
required by §26) as the case may be, by notice (a "Replacement Notice") in
writing to the Administrative Agent and such Affected Lender (A) request the
Affected Lender to cooperate with the Borrowers in obtaining a replacement
lender satisfactory to the Administrative Agent and the Borrowers (the
"Replacement Lender"); (B) request the non-Affected Lenders to acquire and
assume all of the Affected Lender's Loans and Revolving Credit Commitment as
provided herein, but none of such Lenders shall be under an obligation to do so;
or (C) designate a Replacement Lender which is an Eligible Assignee and is
reasonably satisfactory to the Administrative Agent other than when an Event of
Default has occurred and is continuing and absolutely satisfactory to the
Administrative Agent when an Event of Default has occurred and is
continuing.  If any satisfactory Replacement Lender shall be obtained, and/or
any of the non-Affected Lenders shall agree to acquire and assume all of the
Affected Lender's Loans and Revolving Credit Commitment, then such Affected
Lender shall assign, in accordance with §19, all of its Revolving Credit
Commitment, Loans, Letter of Credit Participations, Notes and other rights and
obligations under this Credit Agreement and all other Loan Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender; provided, however, that (x) such assignment shall be in
accordance with the provisions of §19, shall be without recourse, representation
or warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Replacement Lender and/or non-Affected Lenders, as the
case may be, and (y) prior to any such assignment, the Borrowers shall have paid
to such Affected Lender all amounts properly demanded and unreimbursed under
§§4.5, 4.6, 4.7 and 4.9.


          §5.     LETTERS OF CREDIT.


                    §5.1.     Commitment to Issue Letters of Credit.  Subject to
the terms and conditions hereof and the execution and delivery by the Borrowers
of a letter of credit application on the Administrative Agent's customary form
(a "Letter of Credit Application"), the Administrative Agent on behalf of the
Lenders and in reliance upon the agreement of the Lenders set forth in §5.1(d)
and upon the representations and warranties of the Borrowers contained herein,
agrees, in its individual capacity, to issue, extend and renew for the account
of the Borrowers one or more standby letters of credit (individually, a "Letter
of Credit"), in such form as may be requested from time to time by the Borrowers
and agreed to by the Administrative Agent; provided, however, that, at all
times, after giving effect to such request, (a) the sum of the aggregate Maximum
Drawing Amount and all Unpaid Reimbursement Obligations shall not exceed
$15,000,000 at any one time, and (b) the sum of (i) all L/C Obligations, and
(ii) the amount of all Revolving Credit Loans outstanding shall not exceed the
Total Revolving Credit Commitment at any time.  Notwithstanding the foregoing,
the Administrative Agent shall have no obligation to issue any Letter of Credit
to support or secure any Indebtedness of the Borrowers or any of their
Subsidiaries to the extent that such Indebtedness was incurred prior to the
proposed issuance date of such Letter of Credit, unless in any such case the
Borrowers demonstrate to the satisfaction of the Administrative Agent that (x)
such prior incurred Indebtedness was then fully secured by a prior perfected and
unavoidable security interest in collateral provided by the Borrowers or such
Subsidiary to the proposed beneficiary of such Letter of Credit or (y) such
prior incurred Indebtedness was then secured or supported by a letter of credit
issued for the account of the Borrowers or such Subsidiary and the reimbursement
obligation with respect to such letter of credit was fully secured by a prior
perfected and unavoidable security interest in collateral provided to the issuer
of such letter of credit by the Borrowers or such Subsidiary.


                    §5.2.     Letter of Credit Applications.  Each Letter of
Credit Application shall be completed to the satisfaction of the Administrative
Agent.  In the event that any provision of any Letter of Credit Application
shall be inconsistent with any provision of this Credit Agreement, then the
provisions of this Credit Agreement shall, to the extent of any such
inconsistency, govern.


                    §5.3.     Terms of Letters of Credit.  Each Letter of Credit
issued, extended or renewed hereunder shall, among other things, (a) provide for
the payment of sight drafts for honor thereunder when presented in accordance
with the terms thereof and when accompanied by the documents described therein,
and (b) have an expiry date of the earlier of (i) the date one (1) year from its
date of issuance and (ii) the date which is thirty (30) days prior to the
Revolving Credit Loan Maturity Date.  Each Letter of Credit so issued, extended
or renewed shall be subject to the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600
or any successor version thereto adopted by the Administrative Agent in the
ordinary course of its business as a letter of credit
issuer and in effect at the time of issuance of such Letter of Credit (the
"Uniform Customs") or, in the case of a standby Letter of Credit, either the
Uniform Customs or the International Standby Practices (ISP98), International
Chamber of Commerce Publication No. 590, or any successor code of standby letter
of credit practices among banks adopted by the Administrative Agent in the
ordinary course of its business as a standby letter of credit issuer and in
effect at the time of issuance of such Letter of Credit.


                    §5.4.     Reimbursement Obligations of Lenders.  Each Lender
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever, to the extent of such Lender's Revolving Credit Commitment
Percentage, to reimburse the Administrative Agent on demand for the amount of
each draft paid by the Administrative Agent under each Letter of Credit to the
extent that such amount is not reimbursed by the Borrowers pursuant to §5.6
(such agreement for a Lender being called herein the "Letter of Credit
Participation" of such Lender).


                    §5.5.     Participations of Lenders.  Each payment made by a
Lender pursuant to §5.4 above shall be treated as the purchase by such Lender of
a participating interest in the Borrowers' Reimbursement Obligation under §5.6
in an amount equal to such payment.  Each Lender shall share in accordance with
its participating interest in any interest which accrues pursuant to §5.6.


                    §5.6.     Reimbursement Obligation of the Borrowers.  In
order to induce the Administrative Agent to issue, extend and renew each Letter
of Credit and the Lenders to participate therein, the Borrowers hereby agree to
reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Lenders, with respect to each
Letter of Credit issued, extended or renewed by the Administrative Agent
hereunder,


                    (a)     except as otherwise expressly provided in §5.6(b),
on each date that any draft presented under such Letter of Credit is honored by
the Administrative Agent, or the Administrative Agent otherwise makes a payment
with respect thereto, (i) the amount paid by the Administrative Agent under or
with respect to such Letter of Credit, and (ii) the amount of any taxes, fees,
charges or other costs and expenses whatsoever incurred by the Administrative
Agent or any Lender in connection with any payment made by the Administrative
Agent or any Lender under, or with respect to, such Letter of Credit (it being
understood that such payment to the Administrative Agent shall, subject to the
satisfaction of the conditions set forth herein, be made from the proceeds of a
Revolving Credit Loan made to the Borrowers pursuant to §2.4);


                    (b)     upon the reduction (but not termination) of the
Total Revolving Credit Commitment to an amount less than the Maximum Drawing
Amount on all Letters of Credit, an amount equal to such difference, which
amount shall be held by the Administrative Agent for the ratable benefit of the
Lenders and the Administrative Agent as cash collateral for all L/C Obligations;
and


                    (c)     upon the termination of the Total Revolving Credit
Commitment, or the acceleration of the Reimbursement Obligations with respect to
all Letters of Credit in accordance with §13, an amount equal to the then
Maximum Drawing Amount on all Letters of Credit, which amount shall be held by
the Administrative Agent for the ratable benefit of the Lenders and the
Administrative Agent as cash collateral for all Reimbursement Obligations.


Each such payment shall be made to the Administrative Agent at the
Administrative Agent's Head Office in immediately available funds or (in the
case of clause (a) of this §5.6) from the direct application of the proceeds of
a Revolving Credit Loan made pursuant to §2.4 hereof.  In the event that the
obligations of the Borrowers under §5.6(a) can not, in compliance with the
provisions of this Credit Agreement, be satisfied in full by the making of a
Revolving Credit Loan pursuant to §2.4, the Administrative Agent shall so notify
the Borrowers, in which case the obligations of the Borrowers under §5.6(a)
shall be immediately due and payable to the Administrative Agent.  Interest on
any and all amounts remaining unpaid by the Borrowers under this §5.6 at any
time from the date such amounts become due and payable (whether as stated in
this §5.6, by acceleration or otherwise) until payment in full (whether before
or after judgment) shall be payable to the Administrative Agent on demand at the
rate then in effect for overdue principal on the Revolving Credit
Loans.  Notwithstanding anything contained in this Credit Agreement or any other
Loan Document to the contrary, all amounts payable by the Borrowers under this
§5.6 as a result of the occurrence of an Event of Default under §13.1(g) or (h)
shall automatically become due and payable by the Borrowers without any notice
or demand by the Administrative Agent, any Lender or any other Person.


                    §5.7.     Letter of Credit Payments.  If any draft shall be
presented or other demand for payment shall be made under any Letter of Credit,
the Administrative Agent shall notify the Borrowers of the date and amount of
the draft presented or demand for payment and of the date and time when it
expects to pay such draft or honor such demand for payment.  If the Borrowers
fail to reimburse the Administrative Agent as provided in §5.6 on or before the
date that such draft is paid or other payment is made by the Administrative
Agent, the Administrative Agent may at any time thereafter notify the Lenders of
the amount of any such Unpaid Reimbursement Obligation.  No later than 3:00 p.m.
(New York time) on the Business Day next following the receipt of such notice,
each Lender shall make available to the Administrative Agent, at the
Administrative Agent's Head Office, in immediately available funds, such
Lender's Revolving Credit Commitment Percentage of such Unpaid Reimbursement
Obligation, together with an amount equal to the product of (a) the average,
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount equal to such Lender's Revolving Credit Commitment Percentage of such
Unpaid Reimbursement Obligation, times (c) a fraction, the numerator of which is
the number of days that elapse from and including the date the Administrative
Agent paid the draft presented for honor or otherwise made payment to the date
on which such Lender's Revolving Credit Commitment Percentage of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360.  The responsibility
of the Administrative Agent to the Borrowers and the Lenders shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit.


                    §5.8.     Obligations Absolute. The Borrowers' obligations
under this §5 shall be absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any setoff, counterclaim or
defense to payment which the Borrowers may have or have had against the
Administrative Agent, any Lender or any beneficiary of a Letter of Credit.  The
Borrowers further agree with the Administrative Agent and the Lenders that the
Administrative Agent and the Lenders shall not be responsible for, and the
Borrowers' Reimbursement Obligations under §5.6 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrowers, the beneficiary of any Letter of Credit or any financing institution
or other party to which any Letter of Credit may be transferred or any claims or
defenses whatsoever of the Borrowers against the beneficiary of any Letter of
Credit or any such transferee.  The Administrative Agent and the Lenders shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit.  The Borrowers agree that any action taken
or omitted by the Administrative Agent or any Lender under or in connection with
each Letter of Credit and the related drafts and documents, if done in good
faith, shall be binding upon the Borrowers and shall not result in any liability
on the part of the Administrative Agent or any Lender to the Borrowers.


                    §5.9.     Reliance by Issuer. To the extent not inconsistent
with §5.8, the Administrative Agent shall be entitled to rely, and shall be
fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement unless it
shall first have received such advice or concurrence of the Required Lenders as
it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Credit Agreement in accordance
with a request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Revolving Credit Notes or of a Letter of Credit Participation.


                    §5.10.     Letter of Credit Fees. The Borrowers shall pay a
fee, quarterly in arrears on the first Business Day of the following quarter (a
"Letter of Credit Fee"), to the Administrative Agent in respect of each Letter
of Credit an amount equal to the product of (i) the Applicable Margin for
Revolving Credit Loans which are LIBOR Rate Loans and (ii) the face amount of
such Letter of Credit.  The Letter of Credit Fee shall be for the accounts of
the Lenders in accordance with their respective Revolving Credit Commitment
Percentages.  The Borrowers shall pay a fee, quarterly in arrears on the first
Business Day of the following quarter following the date of issuance or any
extension or renewal of any Letter of Credit, equal to one-eighth of one percent
(0.125%) per annum of the face amount of each Letter of Credit solely for the
account of the Administrative Agent, as a fronting fee.  In respect of each
Letter of Credit, the Borrowers shall also pay to the Administrative Agent for
the Administrative Agent's own account, at such other time or times as such
charges are customarily made by the Administrative Agent, including the
Administrative Agent's customary issuance, amendment, negotiation or document
examination and other administrative fees as in effect from time to time.


          §6.     GUARANTIES. Each of the Guarantors will jointly and severally
guaranty all of the Obligations pursuant to its Guaranty.  The Obligations are
full recourse obligations of each Borrower and each Guarantor, and all of the
respective assets and properties of each Borrower and each Guarantor shall be
available for the payment in full in cash and performance of the
Obligations.  Other than during the continuance of a Default or an Event of
Default, at the request of the Borrower Representative, the Guaranty of any
Subsidiary Guarantor shall be released by the Administrative Agent if and when
all of the Real Estate owned by such Subsidiary Guarantor shall cease to be
Unencumbered Properties pursuant to the terms of this Credit Agreement.  The
Administrative Agent will use good faith efforts to cause notice of the addition
or release of any Guarantor to be delivered to each Lender in accordance with
§15.12 and in any event on the same day or the Business Day following the day
such notice is received by the Administrative Agent.


          §7.     REPRESENTATIONS AND WARRANTIES. Each of the Borrowers, for
itself and for each of the other Borrowers and for each Guarantor insofar as any
such statements relate to such Guarantor represents and warrants to the
Administrative Agent and the Lenders as follows:


                    §7.1.     Authority; Etc.


                    (a)     Organization; Good Standing.


                              (i)     SALP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware; Holdings is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; each of SALP and Holdings has
all requisite partnership or corporate, as the case may be, power to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated; and each of SALP and Holdings is in good standing as
a foreign entity and is duly authorized to do business in the jurisdictions
where the Real Estate owned by it is located and in each other jurisdiction
where such qualification is necessary except where a failure to be so qualified
in such other jurisdiction would not have a Material Adverse Effect.


                              (ii)     Sovran is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland;
each Subsidiary of Sovran is duly organized, validly existing and in good
standing as a corporation or partnership or other entity, as the case may be,
under the laws of the state of its organization; Sovran and each of its
Subsidiaries has all requisite corporate or partnership or other entity, as the
case may be, power to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and Sovran and each of
its Subsidiaries is in good standing as a foreign entity and is duly authorized
to do business in the jurisdictions where such qualification is necessary
(including, as to Sovran, in the State of New York) except where a failure to be
so qualified in such other jurisdiction would not have a materially adverse
effect on the business, assets or financial condition of Sovran or such
Subsidiary.

 
23
 
 



                              (iii)     As to each subsequent Guarantor, a
provision similar, as applicable, to (a)(i) or (ii) above shall be included in
each such subsequent Guarantor's Subsidiary Guaranty, and the Borrowers shall be
deemed to make for itself and on behalf of each such subsequent Guarantor a
representation and warranty as to such provision regarding such subsequent
Guarantor.


                    (b)     Capitalization.


                              (i)     The outstanding equity of SALP is
comprised of a general partner interest and limited partner interests, all of
which have been duly issued and are outstanding and fully paid and
non-assessable as set forth in Schedule 7.1(b) hereto.  All of the issued and
outstanding general partner interests of SALP are owned and held of record by
Holdings; all of the limited partner interests of SALP are owned and held of
record as set forth in Schedule 7.1(b) hereto.  Except as set forth in the
Agreement of Limited Partnership of SALP or as disclosed in Schedule 7.1(b)
hereto, as of the Restatement Date there are no outstanding securities or
agreements exchangeable for or convertible into or carrying any rights to
acquire any equity interests in SALP.  Except as disclosed in Schedule 7.1(b),
as of the Restatement Date there are no outstanding commitments, options,
warrants, calls or other agreements (whether written or oral) binding on SALP or
Sovran which require or could require SALP or Sovran to sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any equity interests of
SALP.  No general partnership interests of SALP are subject to any restrictions
on transfer or any partner agreements, voting agreements, trust deeds,
irrevocable proxies, or any other similar agreements or interests (whether
written or oral).


                              (ii)     As of the Restatement Date, the
authorized capital stock of, or any other equity interests in Holdings are as
set forth in Schedule 7.1(b), and the issued and outstanding voting and
non­voting shares of the common stock of Holdings, and all of the other equity
interests in Holdings, all of which have been duly issued and are outstanding
and fully paid and non-assessable, are owned and held of record by
Sovran.  Except as disclosed in Schedule 7.1(b), as of the Restatement Date
there are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire any equity interests in
Holdings, and there are no outstanding options, warrants, or other similar
rights to acquire any shares of any class in the capital of or any other equity
interests in Holdings.  As of the Restatement Date there are no outstanding
commitments, options, warrants, calls or other agreements or obligations
(whether written or oral) binding on Holdings to issue, sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any shares of any class in the
capital of or other equity interests in Holdings.  No shares of, or equity
interests in Holdings held by Sovran are subject to any restrictions on transfer
pursuant to any of Holding's applicable charter, by­laws or any shareholder
agreements, voting agreements, voting trusts, trust agreements, trust deeds,
irrevocable proxies or any other similar agreements or instruments (whether
written or oral).


                    (c)     Due Authorization.  The execution, delivery and
performance of this Credit Agreement and the other Loan Documents to which any
of the Borrowers or any of the Guarantors is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Borrower and such Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of such Borrower or such Guarantor and any
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Borrower or such Guarantor is subject or any
judgment, order, writ, injunction, license or permit applicable to such Borrower
or such Guarantor, (iv) do not conflict with any provision of the agreement of
limited partnership, any certificate of limited partnership, the charter
documents or by-laws of such Borrower or such Guarantor or any general partner
or other controlling Person thereof, and (v) do not contravene any provisions
of, or constitute a default, Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to such Borrower or such Guarantor or any of such Borrower's or
such Guarantor's properties (except for any such failure to comply under any
such other agreement, instrument, judgment, order, decree, permit, license, or
undertaking as would not have a Material Adverse Effect) or result in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of any Borrower, the Operating Subsidiaries
or any Guarantor.


                    (d)     Enforceability.  Each of the Loan Documents to which
any of the Borrowers or any of the Guarantors is a party has been duly executed
and delivered and constitutes the legal, valid and binding obligations of each
such Borrower and each such Guarantor, as the case may be, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.


                    §7.2.     Governmental Approvals. The execution, delivery
and performance by each Borrower of this Credit Agreement and by each Borrower
and each Guarantor of the other Loan Documents to which such Borrower or such
Guarantor is or is to become a party and the transactions contemplated hereby
and thereby do not require (i) the approval or consent of any governmental
agency or authority other than those already obtained, or (ii) filing with any
governmental agency or authority, other than filings which will be made with the
SEC when and as required by law.


                    §7.3.     Title to Properties; Leases.


                    The Borrowers, the Guarantors and their respective
Subsidiaries each has good title to all of its respective properties, assets and
rights of every name and nature purported to be owned by it, including, without
limitation, that:


                    (a)     As of the Restatement Date (with respect to
Unencumbered Properties designated as such on the Restatement Date) or the date
of designation as an Unencumbered Property (with respect to Unencumbered
Properties acquired and/or designated as such after the Restatement Date), and
in each case to the best of its knowledge thereafter, (i) a Borrower or (if
after the Restatement Date) a Guarantor holds good and clear record and
marketable title to the Unencumbered Properties, subject to no rights of others
(except, with respect to a Ground Lease, the rights of the lessor), including
any mortgages, conditional sales agreements, title retention
agreements, liens or encumbrances, except for Permitted Liens, and (ii) the
Unencumbered Properties satisfy the requirements for an Unencumbered Property
set forth in the definition thereof.  Schedule 7.3(a) sets forth a list of all
Unencumbered Properties as of the Restatement Date.


                    (b)     Each of the Borrowers and each of the then
Guarantors will, as of the Restatement Date, own all of the assets as reflected
in the financial statements of the Borrowers described in §7.4 or acquired since
the date of such financial statements (except property and assets sold or
otherwise disposed of in the ordinary course of business since that date).


                    (c)     Each of the direct or indirect interests of the
Borrowers or Holdings in any Partially-Owned Entity is set forth on Schedule
7.3(c) hereto, including the type of entity in which the interest is held, the
percentage interest owned by such Borrower or Holdings in such entity, the
capacity in which such Borrower or Holdings holds the interest, and such
Borrower's or Holdings' ownership interest therein.


                    §7.4.     Financial Statements.  The following financial
statements have been furnished to each of the Lenders:


                    (a)     The audited consolidated balance sheet of Sovran and
its Subsidiaries (including, without limitation, SALP) as of December 31, 2007
and the related consolidated statement of operations, shareholders' equity and
cash flows for the fiscal year ended December 31, 2007 and the unaudited
consolidated statement of operations, shareholders' equity and cash flows for
the fiscal quarter then ended, certified by the chief financial officer of
Sovran.  Such financial statements have been prepared in accordance with GAAP
and fairly present the financial condition of Sovran and its Subsidiaries as of
the close of business on the dates thereof and the results of operations for the
fiscal periods then ended.  There are no contingent liabilities of Sovran or any
of its Subsidiaries as of such dates involving material amounts, known to the
officers of the Borrowers, not disclosed in said financial statements and the
related notes thereto.


                    (b)     The SEC Filings.


                    §7.5.     Fiscal Year.  The Borrowers and their respective
Subsidiaries each has a fiscal year which is the twelve months ending on
December 31 of each calendar year.


                    §7.6.     Franchises, Patents, Copyrights, Etc.  Each
Borrower, each Guarantor and each of their respective Subsidiaries possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of their
respective businesses substantially as now conducted without known conflict with
any rights of others, including all Permits.


                    §7.7.     Litigation.  Except as stated on Schedule 7.7
there are no actions, suits, proceedings or investigations of any kind pending
or threatened against any Borrower, any Guarantor or any of their respective
Subsidiaries before any court, tribunal or administrative agency or board that,
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect or materially impair the right of such Borrower, such
Guarantor
or their respective Subsidiaries to carry on their respective businesses
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained, as reflected in the applicable financial statements of the
Borrowers, or which question the validity of this Credit Agreement or any of the
other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.


                    §7.8.     No Materially Adverse Contracts, Etc.  None of any
Borrower, any Guarantor or any of their respective Subsidiaries is subject to
any charter, corporate, partnership or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected in the future to have
a Material Adverse Effect.  None of any Borrower, any Guarantor or any of their
respective Subsidiaries is a party to any contract or agreement that has or is
expected, in the judgment of their respective officers, to have a Material
Adverse Effect.


                    §7.9.     Compliance With Other Instruments, Laws,
Etc.  None of any Borrower, any Guarantor or any of their respective
Subsidiaries is in violation of any provision of its partnership agreement,
charter documents, bylaws or other organizational documents, as the case may be,
or any respective agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could result, individually or in the aggregate, in the imposition of
substantial penalties or have a Material Adverse Effect.


                    §7.10.     Tax Status.


                    (a)     (i) Each of the Borrowers, the Guarantors and their
respective Subsidiaries (A) has timely made or filed all federal, state and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (B) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (C) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and (ii) there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the respective officers of the Borrowers and the
Guarantors and their respective Subsidiaries know of no basis for any such
claim.


                    (b)     To the best of the Borrowers' knowledge, each
Partially-Owned Entity (i) has timely made or filed all federal, state and local
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To the best of
the Borrowers' knowledge, except as otherwise disclosed in writing to the
Administrative Agent, there are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction from any Partially-Owned
Entity, and the officers of the Borrowers know of no basis for any such claim.

 
24
 
 

                    §7.11.     No Event of Default; No Materially Adverse
Changes.  No default, Default or Event of Default has occurred and is
continuing.  Since December 31, 2007, there has occurred no materially adverse
change in the businesses, assets, operations, conditions (financial or
otherwise) or prospects of Sovran and its Subsidiaries or SALP and its
Subsidiaries as shown on or reflected in the audited consolidated balance sheet
of Sovran and its Subsidiaries as of December 31, 2007, or the consolidated
statement of income for the fiscal quarter then ended, other than changes in the
ordinary course of business that have not had, and could not reasonably be
expected to have, a Material Adverse Effect.


                    §7.12.     Investment Company Act.  None of any Borrower,
any Guarantor or any of their respective Subsidiaries is an "investment
company", or an "affiliated company" or a "principal underwriter" of an
"investment company", as such terms are defined in the Investment Company Act of
1940.


                    §7.13.     Absence of UCC Financing Statements, Etc.  Except
for Permitted Liens, there will be no financing statement, security agreement,
chattel mortgage, real estate mortgage, equipment lease, financing lease,
option, encumbrance or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Unencumbered Property.  Neither any Borrower nor any Guarantor has
pledged or granted any lien on or security interest in or otherwise encumbered
or transferred any of their respective interests in any Subsidiary (including in
the case of Sovran, its interests in SALP, and in the case of any Borrower, its
interests in the Operating Subsidiaries) or in any Partially-Owned Entity.


                    §7.14.     Absence of Liens. A Borrower or a Guarantor is
the owner of the Unencumbered Properties free from any lien, security interest,
encumbrance and any other claim or demand, except for Permitted Liens.


                    §7.15.     Certain Transactions. Except as set forth on
Schedule 7.15, none of the officers, partners, directors, or employees of any
Borrower or any Guarantor or any of their respective Subsidiaries is presently a
party to any transaction with any Borrower, any Guarantor or any of their
respective Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural Person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest has a
substantial interest or is an officer, director, trustee or partner.


                    §7.16.     Employee Benefit Plans.


                              §7.16.1.     In General.  Each Employee Benefit
Plan and each Guaranteed Pension Plan has been maintained and operated in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by §412 of ERISA.  The Borrowers
have heretofore delivered to the Administrative Agent the most recently
completed annual report, Form 5500, with all required attachments, and actuarial
statement required to be submitted under §103(d) of ERISA, with respect to each
Guaranteed Pension Plan.


                              §7.16.2.     Terminability of Welfare Plans.  No
Employee Benefit Plan, which is an employee welfare benefit plan within the
meaning of §3(1) or §3(2)(B) of ERISA, provides benefit coverage subsequent to
termination of employment, except as required by Title I, Part 6 of ERISA or the
applicable state insurance laws.  The Borrowers may terminate each such Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of the Borrowers without liability to
any Person other than for claims arising prior to termination.


                              §7.16.3.     Guaranteed Pension Plans.  Each
contribution required to be made to a Guaranteed Pension Plan, whether required
to be made to avoid the incurrence of an accumulated funding deficiency, the
notice or lien provisions of §302(f) of ERISA, or otherwise, has been timely
made.  No waiver of an accumulated funding deficiency or extension of
amortization periods has been received with respect to any Guaranteed Pension
Plan, and neither any Borrower or any Guarantor nor any ERISA Affiliate is
obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code.  No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by any Borrower or any Guarantor or any
ERISA Affiliate with respect to any Guaranteed Pension Plan and there has not
been any ERISA Reportable Event (other than an ERISA Reportable Event as to
which the requirement of thirty (30) days notice has been waived), or any other
event or condition which presents a material risk of termination of any
Guaranteed Pension Plan by the PBGC.  Based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within twelve months of the
date of this representation), and on the actuarial methods and assumptions
employed for that valuation, the aggregate benefit liabilities of all such
Guaranteed Pension Plans within the meaning of §4001 of ERISA did not exceed the
aggregate value of the assets of all such Guaranteed Pension Plans, disregarding
for this purpose the benefit liabilities and assets of any Guaranteed Pension
Plan with assets in excess of benefit liabilities, by more than $500,000.


                              §7.16.4.     Multiemployer Plans. Neither any
Borrower nor any Guarantor nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under §4201 of
ERISA or as a result of a sale of assets described in §4204 of ERISA.  Neither
any Borrower nor any Guarantor nor any ERISA Affiliate has been notified that
any Multiemployer Plan is in reorganization or insolvent under and within the
meaning of §4241 or §4245 of ERISA or is at risk of entering reorganization or
becoming insolvent, or that any Multiemployer Plan intends to terminate or has
been terminated under §4041A of ERISA.


                    §7.17.     Regulations U and X.  The proceeds of the Loans
and the Letters of Credit shall be used for the purposes described in §8.12.  No
portion of any Loan is to be used, and no portion of any Letter of Credit is to
be obtained, for the purpose of purchasing or carrying any "margin security" or
"margin stock" in violation of (and, as such terms are used in) Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.


                    §7.18.     Environmental Compliance.  The Borrowers have
caused environmental assessments to be conducted and/or taken other steps to
investigate the past and present environmental condition and usage of the Real
Estate and the operations conducted thereon.  Based upon such assessments and/or
investigation, except as set forth on Schedule 7.18, the Borrowers represent and
warrant that:


                    (a)     None of any Borrower, any Guarantor, any of their
respective Subsidiaries or any operator of the Real Estate or any portion
thereof, or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act ("RCRA"), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended ("CERCLA"), the
Superfund Amendments and Reauthorization Act of 1986 ("SARA"), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment (hereinafter "Environmental Laws"), which
violation or alleged violation has, or its remediation would have, by itself or
when aggregated with all such other violations or alleged violations, a Material
Adverse Effect, or constitutes a Disqualifying Environmental Event with respect
to any Unencumbered Property.


                    (b)     None of any Borrower, any Guarantor or any of their
respective Subsidiaries has received notice from any third party, including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
("EPA") as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substances as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
("Hazardous Substances") which it has generated, transported or disposed of has
been found at any site at which a federal, state or local agency or other third
party has conducted or has ordered that any Borrower, any Guarantor or any of
their respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party's incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances; which event
described in any such notice would have a material adverse effect on the
business, assets or financial condition of any Borrower, any Guarantor or any of
their respective Subsidiaries, or constitutes a Disqualifying Environmental
Event with respect to any Unencumbered Property.


                    (c)     Except as set forth on Schedule 7.18, (i) no portion
of the Real Estate has been used for the handling, processing, storage or
disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of any Real Estate
except in accordance with applicable Environmental Laws, (ii) in the course of
any activities conducted by the Borrowers, the Guarantors, their respective
Subsidiaries or the operators of their respective properties, or any ground or
space tenants on any Real Estate, no Hazardous Substances have been generated or
are being used on such Real Estate except in accordance with applicable
Environmental Laws, (iii) there has been no present or past releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (a "Release") or threatened Release of Hazardous Substances
on, upon, into or from the Real Estate, (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located on
such Real Estate, and (v) any Hazardous Substances that have been generated on
any of the Real Estate during ownership thereof by a Borrower or a Guarantor or
any of their respective Subsidiaries have been transported off-site only by
carriers having an identification number issued by the EPA, treated or disposed
of only by treatment or disposal facilities maintaining valid permits as
required under applicable Environmental Laws, which transporters and facilities
have been and are, to the best of the Borrowers' knowledge, operating in
compliance with such permits and applicable Environmental Laws; any of which
events described in clauses (i) through (v) above would have a material adverse
effect on the business, assets or financial condition of any Borrower, any
Guarantor or any of their respective Subsidiaries, or constitutes a
Disqualifying Environmental Event with respect to any Unencumbered
Property.  Notwithstanding that the representations contained herein are limited
to the knowledge of the Borrowers, any such limitation shall not affect the
covenants specified in §8.11 or elsewhere in this Credit Agreement.


                    (d)     None of the Borrowers, the Guarantors or the Real
Estate is subject to any applicable Environmental Law requiring the performance
of Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.


                    (e)     There has been no change in the status of the
information disclosed on Schedule 7.18, that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect (after taking into account any indemnities, escrows or other similar
protections provided by a third party for the matters set forth in Schedule
7.18).


                    §7.19.     Subsidiaries.  Schedule 7.19 sets forth all of
the respective Subsidiaries of Sovran or SALP, and Schedule 7.19 will be updated
to reflect any subsequent Guarantor and its Subsidiaries, if any.


                    §7.20.     Loan Documents.  All of the representations and
warranties of the Borrowers and the Guarantors made in this Credit Agreement and
in the other Loan Documents or any document or instrument delivered to the
Administrative Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.

 
25
 
 

                    §7.21.     REIT Status.  Sovran has not taken any action
that would prevent it from maintaining its qualification as a REIT for its tax
year ended December 31, 2007, or from maintaining such qualification at all
times during the term of the Loans.  Sovran is not a "pension held REIT" within
the meaning of §856(h)(3)(D) of the Code.


                    §7.22.     Subsequent Guarantors. The foregoing
representations and warranties in §7.3 through §7.20, as the same are true,
correct and applicable to Guarantors existing on the Restatement Date, shall be
true, correct and applicable to each subsequent Guarantor.


                    §7.23.     Trading Status.  No security of Sovran traded on
the New York Stock Exchange has been suspended from trading.


          §8.     AFFIRMATIVE COVENANTS OF THE BORROWERS AND
THE  GUARANTORS.  Each of the Borrowers for itself and on behalf of each of the
Guarantors (if and to the extent expressly included in Subsections contained in
this Section) covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or the Lenders
have any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:


                    §8.1.     Punctual Payment.  The Borrowers will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all Reimbursement Obligations and all interest, fees, charges and other amounts
provided for in this Credit Agreement and the other Loan Documents, all in
accordance with the terms of this Credit Agreement and the Notes, and the other
Loan Documents.


                    §8.2.     Maintenance of Office.  Each of the Borrowers and
the Guarantors will maintain its chief executive office in Williamsville, New
York, or at such other place in the contiguous United States of America as each
of them shall designate upon written notice to the Administrative Agent to be
delivered within five (5) days of such change, where notices, presentations and
demands to or upon the Borrowers and the Guarantors, as the case may be, in
respect of the Loan Documents may be given or made.


                    §8.3.     Records and Accounts.  Each of the Borrowers and
the Guarantors will (a) keep, and cause each of its Subsidiaries to keep, true
and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP, (b) maintain adequate accounts and
reserves for all taxes (including income taxes), contingencies, depreciation and
amortization of its properties and the properties of its Subsidiaries and (c) at
all times engage Ernst & Young LLP or other Accountants as the independent
certified public accountants of Sovran, SALP and their respective Subsidiaries
and will not permit more than thirty (30) days to elapse between the cessation
of such firm's (or any successor firm's) engagement as the independent certified
public accountants of Sovran, SALP and their respective Subsidiaries and the
appointment in such capacity of a successor firm as Accountants.


                    §8.4.     Financial Statements, Certificates and
Information.  The Borrowers will deliver to the Administrative Agent:

 
26
 
 

                    (a)     as soon as practicable, but in any event not later
than ninety (90) days after the end of each of its fiscal years:


                              (i)     in the case of SALP, if prepared, the
audited consolidated balance sheet of SALP and its Subsidiaries at the end of
such year, and the related audited consolidated statements of operations, funds
available for distribution and cash flows for the year then ended, in each case
(except for cash flow statements) with supplemental consolidating schedules
provided by SALP; and


                              (ii)     in the case of Sovran, the audited
consolidated and consolidating (for Subsidiaries which own Real Estate, if any
Subsidiary becomes the owner of Real Estate pursuant to §8.6 or §8.7 hereof)
balance sheet of Sovran and its Subsidiaries (including, without limitation,
SALP and its Subsidiaries) at the end of such year, and the related audited
consolidated and consolidating (for Subsidiaries which own Real Estate, if any
Subsidiary becomes the owner of Real Estate pursuant to §8.6 or §8.7 hereof)
statements of operations, cash flows and shareholders' equity for the year then
ended;


each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by (x) a certification by the principal
financial officer of SALP or Sovran, as applicable, that the information
contained in such financial statements fairly presents the financial position of
SALP or Sovran (as the case may be) and its Subsidiaries on the date thereof and
(y) an auditor's report prepared without qualification by the Accountants;


                    (b)     as soon as practicable, but in any event not later
than forty-five (45) days after the end of each of its fiscal quarters:


                              (i)     in the case of SALP, if prepared, copies
of the unaudited consolidated balance sheet of SALP and its Subsidiaries as at
the end of such quarter, and the related unaudited consolidated statements of
operations, funds available for distribution and cash flows for the portion of
SALP's fiscal year then elapsed, with supplemental consolidating schedules
(except with respect to cash flow statements) provided by SALP; and


                              (ii)     in the case of Sovran, copies of the
unaudited consolidated and consolidating (for Subsidiaries which own Real
Estate, if any Subsidiary becomes the owner of Real Estate pursuant to §8.6 or
§8.7 hereof) balance sheet of Sovran and its Subsidiaries (including, without
limitation, SALP and its Subsidiaries) as at the end of such quarter, and the
related unaudited consolidated and consolidating (for Subsidiaries which own
Real Estate, if any Subsidiary becomes the owner of Real Estate pursuant to §8.6
or §8.7 hereof) statements of operations and cash flows for the portion of
Sovran's fiscal year then elapsed;


all in reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial officer of SALP or Sovran, as
applicable, that the information contained in such financial statements fairly
presents the financial position of SALP or Sovran (as the case may be) and its
Subsidiaries on the date thereof (subject to year-end adjustments);

 
27
 
 

                    (c)     simultaneously with the delivery of the financial
statements referred to in subsections (a) and (b) above, a statement in the form
of Exhibit D-2 hereto signed by the chief financial officer of SALP or Sovran,
as applicable, and (if applicable) reconciliations to reflect changes in GAAP
since March 31, 2008; and, in the case of Sovran, setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
hereof;


                    (d)     promptly as they become available, a copy of each
report (including any so-called management letters) submitted to any Borrower or
any Guarantor or any of their respective subsidiaries by the Accountants in
connection with each annual audit of the books of any Borrower or any Guarantor
or such subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of any Borrower or any Guarantor
or any such subsidiary;


                    (e)     contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature sent to the holders of any
Indebtedness of any Borrower or any Guarantor (other than the Loans) for
borrowed money, to the extent that the information or disclosure contained in
such material refers to or could reasonably be expected to have a Material
Adverse Effect;


                    (f)     contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature filed with the SEC or sent
to the stockholders of Sovran;


                    (g)     as soon as practicable, but in any event not later
than ninety (90) days after the end of each fiscal year of Sovran, copies of the
Form 10-K statement filed by Sovran with the SEC for such fiscal year, and as
soon as practicable, but in any event not later than forty-five (45) days after
the end of each fiscal quarter of Sovran, copies of the Form 10-Q statement
filed by Sovran with the SEC for such fiscal quarter; and


                    (h)     from time to time such other financial data and
information about the Borrowers, the Guarantors, their respective Subsidiaries,
the Real Estate and the Partially-Owned Entities which is prepared by such
Person in the normal course of its business or is required for securities and
tax law compliance as the Administrative Agent or any Lender may reasonably
request, including without limitation occupancy information and insurance
certificates with respect to the Real Estate (including the Unencumbered
Properties) and tax returns.


                    §8.5.     Notices.


                    (a)     Defaults.  Each Borrower will, and will cause each
Guarantor, as applicable, to, promptly notify the Administrative Agent in
writing of the occurrence of any default, Default or Event of Default.  If any
Person shall give any notice or take any other action in respect of (x) a
claimed default (whether or not constituting a Default or an Event of Default)
under this Credit Agreement or (y) a claimed default by any Borrower, any
Guarantor or any of their respective Subsidiaries, as applicable, under any
note, evidence of Indebtedness, indenture or other obligation to which or with
respect to which any of them is a party or obligor, whether as principal,
guarantor or surety, and such default would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof
or otherwise cause
the entire Indebtedness to become due, such Borrower or such Guarantor, as the
case may be, shall forthwith give written notice thereof to the Administrative
Agent, describing the notice or action and the nature of the claimed failure to
comply.


                    (b)     Environmental Events.  Each Borrower will, and will
cause each Guarantor to, promptly give notice in writing to the Administrative
Agent (i) upon such Borrower's or such Guarantor's obtaining knowledge of any
material violation of any Environmental Law regarding any Real Estate or such
Borrower's or such Guarantor's operations or the operations of any of their
Subsidiaries, (ii) upon such Borrower's or such Guarantor's obtaining knowledge
of any known Release of any Hazardous Substance at, from, or into any Real
Estate which it reports in writing or is reportable by it in writing to any
governmental authority and which is material in amount or nature or which could
materially affect the value of such Real Estate, (iii) upon such Borrower's or
such Guarantor's receipt of any notice of material violation of any
Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws or any matter that may be a Disqualifying
Environmental Event, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any federal,
state or local governmental officials) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to (A)
such Borrower's or such Guarantor's or any other Person's operation of any Real
Estate, (B) contamination on, from or into any Real Estate, or (C) investigation
or remediation of off-site locations at which such Borrower or such Guarantor or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances, or (iv) upon such Borrower's or such Guarantor's obtaining
knowledge that any expense or loss has been incurred by such governmental
authority in connection with the assessment, containment, removal or remediation
of any Hazardous Substances with respect to which such Borrower or such
Guarantor or any Partially-Owned Entity may be liable or for which a lien may be
imposed on any Real Estate; any of which events described in clauses (i) through
(iv) above could reasonably be expected to have a Material Adverse Effect, or
constitutes a Disqualifying Environmental Event with respect to any Unencumbered
Property.


                    (c)     Notification of Claims against Unencumbered
Properties.  Each Borrower will, and will cause each Guarantor to, promptly upon
becoming aware thereof, notify the Administrative Agent in writing of any
setoff, claims, withholdings or other defenses to which any of the Unencumbered
Properties are subject, which (i) could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the value of such
Unencumbered Property, or (ii) with respect to such Unencumbered Property,
constitute a Disqualifying Environmental Event, a Disqualifying Legal Event, a
Disqualifying Building Event or a Lien which is not a Permitted Lien.


                    (d)     Notice of Litigation and Judgments.  Each Borrower
will, and will cause each Guarantor to, and the Borrowers will cause each of
their respective Subsidiaries to, give notice to the Administrative Agent in
writing within ten (10) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings an adverse
determination in which could materially affect any Borrower, any Guarantor or
any of their respective Subsidiaries or any Unencumbered Property or to which
any Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving a claim against any Borrower, any Guarantor or any of
their respective Subsidiaries (to the extent uninsured) that could reasonably be
expected to have a Material Adverse Effect or materially affect the value or
operation of the Unencumbered Properties and stating the nature and status of
such litigation or proceedings.  Each Borrower will, and will cause each of the
Guarantors and the Subsidiaries to, give notice to the Administrative Agent, in
writing, in form and detail reasonably satisfactory to the Administrative Agent,
within ten (10) days of any judgment to the extent not covered by insurance,
final or otherwise, against any Borrower, any Guarantor or any of their
Subsidiaries in an amount in excess of $100,000.


                    (e)     Acquisition and Disposition of Real Estate.  The
Borrower Representative shall notify the Administrative Agent in writing within
seven (7) Business Days of the acquisition and the disposition of any Real
Estate by any Borrower, any Guarantor, any of their respective Subsidiaries or
any Partially-Owned Entity (whether or not such acquisition was made with
proceeds of the Loans), which notice shall include, with respect to such Real
Estate, its owner (if other than SALP), its address, a brief description, a
summary of occupancy levels, a proforma and historic (if available) income
statement and a summary of the key business terms of such acquisition (including
sources and uses of funds for such acquisition), a summary of the principal
terms of any financing for such Real Estate, and a statement as to whether such
Real Estate qualifies as an Unencumbered Property.


                    (f)     [Intentionally Omitted.]


                    (g)     Notice to Lenders.  The Administrative Agent will
use good faith efforts to cause any notice delivered under this §8.5 to be
delivered to each Lender in accordance with §15.12 and in any event on the same
day or the Business Day following the day such notice is received by the
Administrative Agent.


                    §8.6.     Existence of SALP, Holdings and Subsidiary
Guarantors; Maintenance of Properties.  SALP for itself and for Holdings and
each Subsidiary Guarantor (insofar as any such statements relate to Holdings or
such Subsidiary Guarantor) will do or cause to be done all things necessary to,
and shall, preserve and keep in full force and effect its existence as a limited
partnership, corporation or another legally constituted entity, and will do or
cause to be done all things necessary to preserve and keep in full force all of
its rights and franchises and those of its Subsidiaries, and will not, and will
not cause or permit any of its Subsidiaries to, convert to a limited liability
company or a limited liability partnership.  SALP shall be the owner of
substantially all of the Real Estate owned by the Borrowers and their respective
Subsidiaries and shall not permit any Subsidiary of any Borrower to own any Real
Estate without the prior written consent of the Required Lenders, and then only
in specific circumstances outside of the ordinary course of business.  In any
such case, such Subsidiary shall be wholly-owned by Sovran or SALP and shall
become a Subsidiary Guarantor.  SALP (a) will cause all necessary repairs,
renewals, replacements, betterments and improvements to be made to all Real
Estate owned or controlled by it or by any of its Subsidiaries or any Subsidiary
Guarantor, all as in the judgment of SALP or such Subsidiary or such Subsidiary
Guarantor may be necessary so that the business carried on in connection
therewith may be properly conducted at all times, subject to the terms of the
applicable Leases and partnership agreements or other organizational documents,
(b) will cause all of its other properties and those of its Subsidiaries and the
Subsidiary Guarantors used or useful in the conduct of its business or the
business of its Subsidiaries or such Subsidiary Guarantor to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment, and (c) will, and will cause each of its Subsidiaries and each
Subsidiary Guarantor to, continue to engage exclusively in the business of
owning and operating self storage facilities, which self storage facilities
shall be known primarily as "Uncle Bob's Self Storage"; provided that nothing in
this Credit Agreement shall prevent the Borrowers from entering into Tower
Leases or occasional non­material Leases of retail or office space incidental to
the Borrowers' owning and operating self storage facilities; and provided
further that nothing in this §8.6 shall prevent any Borrower from discontinuing
the operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of SALP, desirable in
the conduct of its or their business and such discontinuance does not cause a
Default or an Event of Default hereunder and could not reasonably be expected to
have a Material Adverse Effect.  Holdings shall at all times be a wholly-owned
Subsidiary of Sovran and the sole general partner of SALP and shall be the owner
of at least 1% of the outstanding partnership interests in SALP.


                    §8.7.     Existence of Sovran; Maintenance of REIT Status of
Sovran; Maintenance of Properties.  Sovran will do or cause to be done all
things necessary to preserve and keep in full force and effect its existence as
a Maryland corporation.  Sovran will at all times maintain its status as a REIT
and not to take any action which could lead to its disqualification as a
REIT.  Sovran shall at all times maintain its listing on the New York Stock
Exchange.  Sovran will continue to operate as a fully-integrated,
self-administered and self-managed real estate investment trust which, together
with its Subsidiaries (including, without limitation SALP) owns and operates an
improved property portfolio comprised exclusively of self-storage
facilities.  Sovran will not engage in any business other than the business of
acting as a REIT and serving as a limited partner of SALP and as a member,
partner or stockholder of other Persons as permitted by this Credit
Agreement.  Sovran shall conduct all or substantially all of its business
operations through SALP, and shall not own real estate assets outside of its
interests in SALP.  Sovran shall cause SALP to own substantially all of the Real
Estate owned by the Borrowers and their respective Subsidiaries and shall not
permit any Subsidiary of any Borrower to become the owner of any Real Estate
without the prior written consent of the Required Lenders, and then only in
specific circumstances outside of the ordinary course of business.  In any such
case, such Subsidiary shall be wholly-owned by Sovran or SALP and shall become a
Subsidiary Guarantor.  Sovran shall do or cause to be done all things necessary
to preserve and keep in full force all of its rights and franchises and those of
its Subsidiaries.  Sovran shall (a) cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (b) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of Sovran may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, and (c) cause SALP and each of its Subsidiaries to continue to engage
exclusively in the business of owning and operating self storage facilities,
which self-storage facilities shall be known primarily as "Uncle Bob's Self
Storage"; provided that nothing in this §8.7 shall prevent Sovran from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of Sovran,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder and could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


                    §8.8.     Insurance.  Each Borrower will, and will cause
each Guarantor to, maintain with respect to its properties, and will cause each
of its Subsidiaries to maintain with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses having similar operations and real estate portfolios in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as is commercially reasonable, customary and prudent, and
from time to time deliver to the Administrative Agent upon its request
certificates of insurance as to all of the insurance maintained by each Borrower
and their respective Subsidiaries on the Real Estate (including flood insurance
if necessary) from the insurer or an independent insurance broker, identifying
insurers, types of insurance, insurance limits, and policy terms.


                    §8.9.     Taxes.  Each Borrower will, and will cause each
Guarantor and each of its Subsidiaries to, pay or cause to be paid real estate
taxes, other taxes, assessments and other governmental charges against the Real
Estate before the same become delinquent and will duly pay and discharge, or
cause to be paid and discharged, before the same shall become overdue, all
taxes, assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if such Borrower, such Guarantor or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto; and provided further that such
Borrower, such Guarantor or such Subsidiary will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security
therefor.  If requested by the Administrative Agent, the Borrowers will provide
evidence of the payment of real estate taxes, other taxes, assessments and other
governmental charges against the Real Estate in the form of receipted tax bills
or other form reasonably acceptable to the Administrative Agent.


                    §8.10.     Inspection of Properties and Books;
Confidentiality.  Each Borrower will, and will cause each Guarantor to, permit
the Lenders, through the Administrative Agent or any of the Lenders' other
designated representatives, to visit and inspect any of the properties of any
Borrower, any Guarantor or any of their respective Subsidiaries, to examine the
books of account of the Borrowers, the Guarantors and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrowers, the Guarantors and their
respective Subsidiaries with, and to be advised as to the same by, its officers,
all at such reasonable times and intervals as the Administrative Agent may
reasonably request; provided that the Borrowers shall only be responsible for
the costs and expenses incurred by the Administrative Agent in connection with
such inspections after the occurrence and during the continuance of an Event of
Default.  The Administrative Agent and each Lender agrees to keep any non-public
information delivered or made available by the Borrowers to it confidential from
anyone other than persons employed or retained by the Administrative Agent or
such Lender (including, without limitation, employees, officers, attorneys and
other advisors) who, in the reasonable determination of the Administrative Agent
or such Lender, reasonably need to know such information and who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans or rendering legal advice in connection with the Loans;
provided such employees, officers, attorneys and other advisors agree to keep
such information confidential in accordance with this §8.10; and provided
further that nothing herein shall prevent the Administrative Agent or any Lender
or persons employed or retained by the Administrative Agent or such Lender from
disclosing such information (i) to any other Lender, (ii) to any other person if
reasonably incidental to the administration of the Loans, (iii) upon the order
of any court or administrative agency, (iv) upon the request or demand of any
regulatory agency or authority, (v) which has been publicly disclosed other than
as a result of a disclosure by the Administrative Agent or any Lender which is
not permitted by this Credit Agreement, (vi) in connection with any litigation
to which the Administrative Agent, any Lender, or their respective Affiliates
may be a party, (vii) to the extent reasonably required in connection with the
exercise of any remedy hereunder, (viii) to the Administrative Agent's or such
Lender's Affiliates, legal counsel and independent auditors, (ix) to any actual
or proposed participant or Eligible Assignee of all or part of its rights
hereunder, and (x) as otherwise required by law.


                    §8.11.     Compliance with Laws, Contracts, Licenses, and
Permits.  Each Borrower will, and will cause each Guarantor to, comply with, and
will cause each of their respective Subsidiaries to comply with (a) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, including, without limitation, all Environmental Laws and all
applicable federal and state securities laws, (b) the provisions of its
partnership agreement and certificate or corporate charter and other
organizational documents, as applicable, (c) all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound (including the Real Estate and the Leases) and (d) all applicable
decrees, orders, and judgments.  If at any time while any Loan or Note is
outstanding or the Lenders have any obligation to make Loans hereunder, any
Permit shall become necessary or required in order that any Borrower or any
Guarantor may fulfill any of its obligations hereunder or under any other Loan
Document to which it is a party, the Borrowers and the Guarantors will
immediately take or cause to be taken all reasonable steps within the power of
the Borrowers or the Guarantors, as applicable, to obtain such Permit and
furnish the Administrative Agent with evidence thereof.


                    §8.12.     Use of Proceeds.  Subject at all times to the
other provisions of this Credit Agreement the Borrowers will use the proceeds of
the Loans and Letters of Credit to be obtained solely to finance (a) the
acquisition, renovation and construction of self storage facilities, (b) the
repayment of Indebtedness (c) stock repurchases in accordance with §9.7(a) and
(d) general working capital needs.


                    §8.13.     Acquisition of Unencumbered Properties.  In
addition to the requirements of §8.5(e), the Borrowers shall, within seven (7)
Business Days of the acquisition of an Unencumbered Property or the
qualification of any Real Estate as an Unencumbered Property, deliver to the
Administrative Agent a certificate from an officer of the Borrower
Representative certifying that such Real Estate satisfies the requirements for
an Unencumbered Property set forth in the definition thereof.



 
28
 
 

                    §8.14.     Additional Guarantors; Solvency of Guarantors.


                    (a)     If, after the Restatement Date, a Subsidiary of any
Borrower acquires any Real Estate in accordance with §8.6 and §8.7 that
otherwise qualifies as an Unencumbered Property but is owned by a Person other
than a then Borrower or Guarantor, the Borrowers shall cause such Person (which
Person must be or become a wholly-owned Subsidiary of SALP or Sovran) to execute
and deliver a Guaranty to the Administrative Agent and the Lenders in
substantially the form of Exhibit B hereto prior to such Real Estate's becoming
an Unencumbered Property hereunder.  Such Guaranty shall evidence consideration
and equivalent value.  The Borrowers will not permit any Guarantor that owns any
Unencumbered Properties to have any Subsidiaries.


                    (b)     The Borrowers shall cause each of the Subsidiary
Guarantors to remain solvent and shall provide each of the Subsidiary Guarantors
with such funds and assets as such Subsidiary Guarantor shall require in the
operation of its business, all in consideration of such Guarantor's execution
and delivery of its Guaranty.


                    §8.15.     Further Assurances.  Each Borrower will, and will
cause each Guarantor to, cooperate with, and to cause each of its Subsidiaries
to cooperate with, the Administrative Agent and the Lenders and execute such
further instruments and documents as the Lenders or the Administrative Agent
shall reasonably request to carry out to their satisfaction the transactions
contemplated by this Credit Agreement and the other Loan Documents.


                    §8.16.     Intentionally Omitted.


                    §8.17.     Environmental Indemnification.  The Borrowers
jointly and severally covenant and agree that they will indemnify and hold the
Administrative Agent and each Lender, and each of their respective Affiliates,
harmless from and against any and all claims, expense, damage, loss or liability
incurred by the Administrative Agent, any Lender, or any such Affiliate
(including all reasonable costs of legal representation incurred by the
Administrative Agent or any Lender, but excluding, as applicable, for the
Administrative Agent or a Lender any claim, expense, damage, loss or liability
as a result of the gross negligence or willful misconduct of the Administrative
Agent or such Lender or any of their respective Affiliates) relating to (a) any
Release or threatened Release of Hazardous Substances on any Real Estate; (b)
any violation of any Environmental Laws with respect to conditions at any Real
Estate or the operations conducted thereon; (c) the investigation or remediation
of off-site locations at which any Borrower, any Guarantor or any of their
respective Subsidiaries or their predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances; or (d) any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
relating to Real Estate (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property).  It is expressly
acknowledged by each Borrower that this covenant of indemnification shall
survive the payment of the Loans and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents
permitted under this Credit Agreement.

 
29
 
 

                    §8.18.     Response Actions.  Each Borrower covenants and
agrees that if any Release or disposal of Hazardous Substances shall occur or
shall have occurred on any Real Estate owned by it or any of its Subsidiaries,
such Borrower will cause the prompt containment and removal of such Hazardous
Substances and remediation of such Real Estate as necessary to comply with all
Environmental Laws or to preserve the value of such Real Estate.


                    §8.19.     Environmental Assessments.  If the Required
Lenders have reasonable grounds to believe that a Disqualifying Environmental
Event has occurred with respect to any Unencumbered Property, after reasonable
notice by the Administrative Agent, whether or not a Default or an Event of
Default shall have occurred, the Required Lenders may determine that the
affected Real Estate no longer qualifies as an Unencumbered Property; provided
that prior to making such determination, the Administrative Agent shall give the
Borrower Representative reasonable notice and the opportunity to obtain one or
more environmental assessments or audits of such Unencumbered Property prepared
by a hydrogeologist, an independent engineer or other qualified consultant or
expert approved by the Administrative Agent, which approval will not be
unreasonably withheld, to evaluate or confirm (i) whether any Release of
Hazardous Substances has occurred in the soil or water at such Unencumbered
Property and (ii) whether the use and operation of such Unencumbered Property
materially complies with all Environmental Laws (including not being subject to
a matter that is a Disqualifying Environmental Event).  Such assessment will
then be used by the Administrative Agent to determine whether a Disqualifying
Environmental Event has in fact occurred with respect to such Unencumbered
Property.  All such environmental assessments shall be at the sole cost and
expense of the Borrowers.


                    §8.20.     Employee Benefit Plans.


                    (a)     In General.  Each Employee Benefit Plan maintained
by any Borrower, any Guarantor or any of their respective ERISA Affiliates will
be operated in compliance in all material respects with the provisions of ERISA
and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions.


                    (b)     Terminability of Welfare Plans.  With respect to
each Employee Benefit Plan maintained by any Borrower, any Guarantor or any of
their respective ERISA Affiliates which is an employee welfare benefit plan
within the meaning of §3(1) or §3(2)(B) of ERISA, such Borrower, such Guarantor,
or any of their respective ERISA Affiliates, as the case may be, has the right
to terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without liability other than
liability to pay claims incurred prior to the date of termination.


                    (c)     Unfunded or Underfunded Liabilities.  The Borrowers
will not, and will not permit any Guarantor to, at any time, have accruing or
accrued unfunded or underfunded liabilities with respect to any Employee Benefit
Plan, Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to
exist under any Multiemployer Plan that would create a withdrawal liability.


                    §8.21.     No Amendments to Certain Documents.  The
Borrowers will not, and will not permit any Guarantor to, at any time cause or
permit its certificate of limited partnership,
agreement of limited partnership, articles of incorporation, by-laws or other
organizational documents, as the case may be, to be modified, amended or
supplemented in any respect whatever, without (in each case) the express prior
written consent or approval of the Required Lenders in their sole discretion, if
such changes would affect Sovran's REIT status or could otherwise reasonably be
expected to have a Material Adverse Effect.


                    §8.22.     Exclusive Credit Facility.  The Borrowers will at
all times use this Credit Agreement as the Borrower's exclusive revolving credit
agreement and will not at any time during the term of this Credit Agreement
permit any other revolving credit agreement to be maintained by any Borrower or
any Guarantor.


                    §8.23.     Management.  Except by reason of death or
incapacity, at least two (2) of the Key Management Individuals (as hereinafter
defined) shall remain active in the executive and/or operational management, in
their current positions and with their current responsibilities (or more senior
positions with requisite greater responsibilities), of Sovran; provided,
however, if at least two (2) of the Key Management Individuals are not so active
in such positions and with such responsibilities (except by reason of death or
incapacity as aforesaid), then within ninety (90) days of the occurrence of such
event, Sovran shall propose and appoint such individual(s) of comparable
experience, reputation and otherwise reasonably acceptable to the Required
Lenders to such position(s) such that, after such appointment, such acceptable
replacement individuals, together with the Key Management Individuals remaining
so active with Sovran in such positions and with such responsibilities, total at
least two (2).  For purposes hereof, "Key Management Individuals" shall mean and
include Robert J. Attea, Kenneth F. Myszka and David L. Rogers.


                    §8.24.     Financial Covenants under Note Purchase
Agreement.  In the event that any of the financial covenants contained in the
Note Purchase Agreement (the parties hereto acknowledge and agree that for
purposes of this §8.24 the term "financial covenants" shall be deemed to refer
to the covenants set forth in Section 10.8 through 10.20 of the Note Purchase
Agreement as of the date hereof) or the defined terms relevant to such financial
covenants are amended or modified by the parties to said Note Purchase
Agreement, or any additional financial covenant not set forth herein is
incorporated into the Note Purchase Agreement in a manner which is more
restrictive on the Borrowers and their Subsidiaries or more beneficial to the
holders of the notes issued under the Note Purchase Agreement, then and in such
event the Borrowers shall concurrently therewith provide notice to such effect
to the Administrative Agent and the Administrative Agent shall promptly give
such notice to the Lenders, and the financial covenants and the defined terms
relevant to such financial covenants set forth herein shall automatically be
deemed amended or modified to the same effect as in the Note Purchase Agreement,
or such additional financial covenants and the defined terms relevant to such
financial covenants shall automatically be deemed to be incorporated into this
Credit Agreement by reference.


          §9.     CERTAIN NEGATIVE COVENANTS OF THE BORROWERS AND
THE  GUARANTORS.  Each Borrower for itself and on behalf of the Guarantors
covenants and agrees that, so long as any Loan, Unpaid Reimbursement Obligation,
Letter of Credit or Note is outstanding or any of the Lenders has any obligation
to make any Loans or the Administrative Agent has any obligation to issue,
extend or renew any Letters of Credit:


                    §9.1.     Restrictions on Indebtedness.


                    The Borrowers and the Guarantors may, and may permit their
respective Subsidiaries to, create, incur, assume, guarantee or be or remain
liable for, contingently or otherwise, any Indebtedness other than:


                    (a)     Indebtedness (excluding the Obligations) which is
incurred under a revolving credit facility or line of credit with another
financial institution;


                    (b)     Indebtedness which would result in a Default or
Event of Default under §10 hereof or under any other provision of this Credit
Agreement;


                    (c)     An aggregate amount in excess of $1,000,000 at any
one time in respect of taxes, assessments, governmental charges or levies and
claims for labor, materials and supplies for which payment therefor is required
to be made in accordance with the provisions of §8.9 and has not been timely
made;


                    (d)     An aggregate amount in excess of $1,000,000 at any
one time in respect of uninsured judgments or awards, with respect to which the
applicable periods for taking appeals have expired, or with respect to which
final and unappealable judgments or awards have been rendered; and


                    (e)     Current unsecured liabilities incurred in the
ordinary course of business, which (i) are overdue for more than sixty (60)
days, (ii) exceed $1,000,000 in the aggregate at any one time, and (iii) are not
being contested in good faith.


                    The terms and provisions of this §9.1 are in addition to,
and not in limitation of, the covenants set forth in §10 of this Credit
Agreement.


                    Notwithstanding anything contained herein to the contrary,
the Borrowers and the Guarantors will not, and will not permit any Subsidiary
to, incur any Indebtedness for borrowed money which, together with other
Indebtedness for borrowed money incurred by any Borrower, any Guarantor, and any
Subsidiary since the date of the most recent compliance certificate delivered to
the Administrative Agent in accordance with this Credit Agreement, exceeds
$5,000,000 in the aggregate unless the Borrowers shall have delivered a
compliance certificate in the form of Exhibit D-4 hereto to the Administrative
Agent evidencing covenant compliance at the time of delivery of the certificate
and on a pro-forma basis after giving effect to such proposed Indebtedness.  The
Administrative Agent will use good faith efforts to cause any compliance
certificate delivered under this Credit Agreement to be delivered to each Lender
in accordance with §15.12 and in any event on the same day or the Business Day
following the day such compliance certificate is received by the Administrative
Agent.

 
30
 
 

                    §9.2.     Restrictions on Liens, Etc.  None of any Borrower,
any Guarantor, any Operating Subsidiary and any wholly-owned Subsidiary
will:  (a) create or incur or suffer to be created or incurred or to exist any
lien, encumbrance, mortgage, pledge, charge, restriction or other security
interest of any kind upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse (the
foregoing items (a) through (e) being sometimes referred to in this §9.2
collectively as "Liens"), provided that the Borrowers, the Guarantors and any
Subsidiary may create or incur or suffer to be created or incurred or to exist:


                              (i)     Liens securing taxes, assessments,
governmental charges or levies or claims for labor, material and supplies, the
Indebtedness with respect to which is not prohibited by §9.1(c);


                              (ii)     deposits or pledges made in connection
with, or to secure payment of, worker's compensation, unemployment insurance,
old age pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;


                              (iii)     Liens (other than affecting the
Unencumbered Properties) in respect of judgments or awards, the Indebtedness
with respect to which is not prohibited by §9.1(d);


                              (iv)     encumbrances on properties consisting of
easements, rights of way, covenants, restrictions on the use of real property
and defects and irregularities in the title thereto; landlord's or lessor's
Liens under Leases to which any Borrower, any Guarantor, or any Subsidiary is a
party or bound; purchase options granted at a price not less than the market
value of such property; and other minor Liens or encumbrances on properties,
none of which interferes materially and adversely with the use of the property
affected in the ordinary conduct of the business of the owner thereof, and which
matters (x) do not individually or in the aggregate have a Material Adverse
Effect or (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;


                              (v)     any Leases (excluding Synthetic Leases)
entered into good faith with Persons that are not Affiliates; provided that
Leases with Affiliates on market terms and with monthly market rent payments
required to be paid are Permitted Liens;


                              (vi)     Liens and other encumbrances or rights of
others which exist on the Restatement Date and which do not otherwise constitute
a breach of this Credit Agreement;
provided that nothing in this clause (vi) shall be deemed or construed to permit
an Unencumbered Property to be subject to a Lien to secure Indebtedness;


                              (vii)     as to Real Estate which is acquired
after the Restatement Date, Liens and other encumbrances or rights of others
which exist on the date of acquisition and which do not otherwise constitute a
breach of this Credit Agreement; provided that nothing in this clause (vii)
shall be deemed or construed to permit an Unencumbered Property to be subject to
a Lien to secure Indebtedness;


                              (viii)     Liens affecting the Unencumbered
Properties in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal, so long as execution is not
levied thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being prosecuted, and in respect of which a stay of
execution shall have been obtained pending such appeal or review; provided that
the Borrowers shall have obtained a bond or insurance with respect thereto to
the Administrative Agent's reasonable satisfaction, and, provided further, such
Lien does not constitute a Disqualifying Environmental Event, a Disqualifying
Building Event or a Disqualifying Legal Event;


                              (ix)     Liens securing Indebtedness for the
purchase price of capital assets (other than Real Estate but including
Indebtedness in respect of Capitalized Leases for equipment and other equipment
leases) to the extent not otherwise prohibited by §9.1; and


                              (x)     other Liens (other than affecting the
Unencumbered Properties) in connection with any Indebtedness permitted under
§9.1 which do not otherwise result in a Default or Event of Default under this
Credit Agreement.


                    Notwithstanding the foregoing provisions of this §9.2, the
failure of any Unencumbered Property to comply with the covenants set forth in
this §9.2 shall result in such Unencumbered Property's disqualification as an
Unencumbered Property under this Credit Agreement, but such disqualification
shall not by itself constitute a Default or Event of Default, unless such
disqualification causes a Default or an Event of Default under another provision
of this Credit Agreement.


                    §9.3.     Restrictions on Investments.  No Borrower,
Guarantor, or Subsidiary will make or permit to exist or to remain outstanding
any Investment except Investments in:


                    (a)     marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase;


                    (b)     demand deposits, certificates of deposit, bankers
acceptances and time deposits of United States banks having total assets in
excess of $1,000,000,000;


                    (c)     securities commonly known as "commercial paper"
issued by a corporation organized and existing under the laws of the United
States of America or any state thereof that at the time of purchase have been
rated and the ratings for which are not less than "P 1" if rated by Moody's, and
not less than "A 1" if rated by S&P;

 
31
 
 



                    (d)     Investments existing on the Restatement Date and
listed on Schedule 9.3(d) hereto;


                    (e)     So long as no Default or Event of Default has
occurred and is continuing or would occur after giving effect thereto,
acquisitions of Real Estate consisting of self storage facilities, warehouses
and mini-warehouses and the equity of Persons whose primary operations consist
of the ownership, development, operation and management of self storage
facilities, warehouses and mini-warehouses; provided, however that (i) the
Borrowers shall not, and shall not permit any Guarantor or any of its
Subsidiaries to, acquire any such Real Estate without the prior written consent
of the Administrative Agent if the environmental investigation for such Real
Estate determines that the potential environmental remediation costs and other
environmental liabilities associated with such Real Estate exceed $200,000; and
(ii) the Borrowers shall not permit any of their Subsidiaries which is not a
Borrower or a Guarantor, or which does not become a Borrower or a Guarantor, to
acquire any Unencumbered Property, and in all cases such Guarantor shall be a
wholly-owned Subsidiary of SALP or Sovran;


                    (f)     (i)     any Investments now or hereafter made in any
Subsidiary other than a Designated Subsidiary;


                              (ii)     any Investments now or hereafter made in
all Designated Subsidiaries identified in clauses (a) through (e) of the
definition of "Designated Subsidiaries," in the aggregate not to exceed the
lesser of (x) 1.5% of Gross Asset Value or (y) $15,000,000, at any time; and


                              (iii)     Investments in each of the Designated
Subsidiaries identified in clauses (f) through (o) of the definition of
"Designated Subsidiaries," in an amount (including assumed debt) not greater
than that set forth for such Designated Subsidiary in Schedule 7.19, provided,
that, in the case of each Designated Subsidiary described in this clause (iii):


                                        (A)     when the mortgage debt of such
Designated Subsidiary is repaid, whether at maturity or pursuant to a prepayment
right or obligation, the Borrowers shall cause such Designated Subsidiary either
(1) to execute and deliver a Subsidiary Guaranty required by § 8.14 in
connection therewith, or (2) transfer all of the property of such Designated
Subsidiary to one of the Borrowers, and


                                        (B)     the Borrowers will not permit
any of such Designated Subsidiaries (1) to refinance or extend the maturity of
any of the mortgage debt assumed by it in connection with the Cornerstone
Acquisition, or (2) to incur any additional mortgage debt, or (3) to engage in
any activity other than the ownership and operation of the property acquired by
it in the Cornerstone Acquisition;


                    (g)     Investments in respect of (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) advances to employees for travel expenses,
drawing accounts and similar expenditures, and (iv) prepaid expenses made in the
ordinary course of business;


                    (h)     any other Investments made in the ordinary course of
business and consistent with past business practices in an aggregate amount not
to exceed $10,000,000 outstanding at any time;


                    (i)     a Hedge Agreement or other interest rate hedges in
connection with Indebtedness;


                    (j)     shares of so-called "money market funds" registered
with the SEC under the Investment Company Act of 1940 which maintain a level
per-share value, invest principally in marketable direct or guaranteed
obligations of the United States of America and agencies and instrumentalities
thereof, and have total assets in excess of $50,000,000;


                    (k)     Investments consisting of Distributions permitted
under §9.7(a) hereof;


                    (l)     Investments consisting of the Sovran Treasury Stock
not to exceed 25% (by value) of the consolidated assets of Sovran, for purposes
of Regulations U and X of the Board of Governors of the Federal Reserve System
(as referred to in §7.17 hereof).  For the avoidance of doubt, Sovran Treasury
Stock shall not be deemed to constitute an asset of the Borrowers for any other
purpose hereunder.


                    §9.4.     Merger, Consolidation and Disposition of Assets.


                    None of any Borrower, any Guarantor, any Operating
Subsidiary or any wholly-owned Subsidiary will:


                    (a)     Become a party to any merger, consolidation or
reorganization without the prior written consent of the Lenders, except that so
long as no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto, the merger, consolidation or reorganization
of one or more Persons with and into such Borrower, such Guarantor, or such
wholly-owned Subsidiary, shall be permitted if such action is not hostile, any
Borrower, any Guarantor, or any wholly-owned Subsidiary, as the case may be, is
the surviving entity and such merger, consolidation or reorganization does not
cause a breach of §8.14; provided that for any such merger, consolidation or
reorganization (other than (w) the merger or consolidation of one or more
Subsidiaries of SALP with and into SALP, (x) the merger or consolidation of two
or more Subsidiaries of SALP, (y) the merger or consolidation of one or more
Subsidiaries of Sovran with and into Sovran, or (z) the merger or consolidation
of two or more Subsidiaries of Sovran), the Borrowers shall provide to the
Administrative Agent a statement in the form of Exhibit D-5 hereto signed by the
chief financial officer or treasurer of the Borrower Representative and setting
forth in reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and certifying that no Default or Event of Default has
occurred and is continuing, or would occur and be continuing after giving effect
to such merger, consolidation or reorganization and all liabilities, fixed or
contingent, pursuant thereto;

 
32
 
 

                    (b)     Sell, transfer or otherwise dispose of (collectively
and individually, "Sell" or a "Sale") or grant a Lien to secure Indebtedness (an
"Indebtedness Lien") on any of its now owned or hereafter acquired assets
without obtaining the prior written consent of the Required Lenders except for:


                              (i)     the Sale of or granting of an Indebtedness
Lien on any Unencumbered Property so long as no Default or Event of Default has
then occurred and is continuing, or would occur and be continuing after giving
effect to such Sale or Indebtedness Lien; provided, that prior to any Sale of
any Unencumbered Property or the granting of an Indebtedness Lien on any
Unencumbered Property under this clause (i), the Borrowers shall provide to the
Administrative Agent a certificate in the form of Exhibit D-6 hereto signed by
the chief financial officer or treasurer of the Borrower Representative and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in §10 hereof and certifying that no Default or Event of
Default has occurred and is continuing, or would occur and be continuing after
giving effect to such proposed Sale or Indebtedness Lien and all liabilities,
fixed or contingent, pursuant thereto; and


                              (ii)     the Sale of or the granting of an
Indebtedness Lien on any of its now owned or hereafter acquired assets (other
than any Unencumbered Property) so long as no Event of Default has then occurred
and is continuing and no Default or Event of Default would occur and be
continuing after giving effect to such Sale or Indebtedness Lien and all other
Sales (to be) made and Indebtedness Liens (to be) granted under this clause
(ii); provided, that (x) if such Sale or Indebtedness Lien is made or granted
under this clause (ii) while a Default is continuing, such Sale or Indebtedness
Lien (together with other Sales and Indebtedness Liens under this clause (ii))
cures (or would cure) such Default before it becomes an Event of Default, (y) if
multiple Sales or grantings of Indebtedness Liens are undertaken pursuant to the
foregoing subclause (x) to cure a Default, the Borrowers shall apply the net
proceeds of each such Sale or Indebtedness Lien remaining after application to
such cure to the repayment of the Loans until such Default has been fully cured,
and (z) prior to the Sale of any asset or the granting of an Indebtedness Lien
on any asset under this clause (ii), the Borrowers shall provide to the
Administrative Agent a statement in the form of Exhibit D-6 hereto signed by the
chief financial officer or treasurer of the Borrower Representative and setting
forth in reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and certifying that no Default or Event of Default would
occur and be continuing after giving effect to all such proposed Sales or
Indebtedness Liens and all liabilities, fixed or contingent, pursuant thereto.


                    §9.5.     Sale and Leaseback.  The Borrowers will not, and
will not permit any Guarantor or any of their respective Subsidiaries to, enter
into any arrangement, directly or indirectly, whereby any Borrower, any
Guarantor or any of their respective Subsidiaries shall sell or transfer any
property owned by it in order then or thereafter to lease such property.


                    §9.6.     Compliance with Environmental Laws.  No Borrower,
Guarantor, or Subsidiary will do any of the following:  (a) use any of the Real
Estate or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances except for quantities of Hazardous
Substances used in the ordinary course of business and in compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws, (c)
generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release or a
violation of any Environmental Law; provided that a breach of this covenant
shall result in the exclusion of the affected Real Estate from the calculation
of the covenants set forth in §10, but shall only constitute an Event of Default
under §13.1(c) hereof if such breach has a material adverse effect on the
Borrowers and their Subsidiaries, taken as a whole, or materially impairs the
ability of the Borrowers to fulfill their obligations to the Lenders under this
Credit Agreement.


                    §9.7.     Distributions.  (a) The Borrowers will not in any
period of four (4) consecutive completed fiscal quarters make (i) any
Distributions in such period in excess of 95% of Funds from Operations for such
period, or (ii) any Distributions during any period when any Event of Default
has occurred and is continuing; provided, however, that the Borrowers may at all
times make Distributions to the extent (after taking into account all available
funds of Sovran from all other sources) required in order to enable Sovran to
continue to qualify as a REIT; and provided further that, subject to the
requirements §9.3(k), the Borrowers will not at any time from the Restatement
Date through the latest Maturity Date make Distributions in connection with the
purchase, redemption or retirement of capital stock of Sovran that exceed (x)
$6,000,000 in any fiscal quarter, (y) $15,000,000 in the aggregate in any fiscal
year or (z) the sum of $50,000,000 plus an amount equal to 12 1/2% of the Net
Cash Proceeds to Sovran resulting from the sale of any equity securities of
Sovran in the aggregate.  Such repurchased Sovran capital stock shall be then
either held by Sovran as Sovran Treasury Stock, reissued, or cancelled.


                    (b)     Sovran will not, during any period when any Event of
Default has occurred and is continuing, make any Distributions in excess of the
Distributions required to be made by Sovran in order to maintain its status as a
REIT.


                    §9.8.     Employee Benefit Plans.  None of any Borrower, any
Guarantor or any ERISA Affiliate will:


                    (a)     engage in any "prohibited transaction" within the
meaning of §406 of ERISA or §4975 of the Code which could result in a material
liability for any Borrower, any Guarantor or any of their respective
Subsidiaries; or


                    (b)     permit any Guaranteed Pension Plan to incur an
"accumulated funding deficiency", as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived; or


                    (c)     fail to contribute to any Guaranteed Pension Plan to
an extent which, or terminate any Guaranteed Pension Plan in a manner which,
could result in the imposition of a lien or encumbrance on the assets of any
Borrower, any Guarantor or any of their respective Subsidiaries pursuant to
§302(f) or §4068 of ERISA; or

 
33
 
 

                    (d)     amend any Guaranteed Pension Plan in circumstances
requiring the posting of security pursuant to §307 of ERISA or §401(a)(29) of
the Code; or


                    (e)     permit or take any action which would result in the
aggregate benefit liabilities (with the meaning of §4001 of ERISA) of all
Guaranteed Pension Plans exceeding the value of the aggregate assets of such
Plans, disregarding for this purpose the benefit liabilities and assets of any
such Plan with assets in excess of benefit liabilities.


                    §9.9.     Fiscal Year.  The Borrowers will not, and will not
permit the Guarantors or any of their respective Subsidiaries to, change the
date of the end of its fiscal year from that set forth in §7.5.


                    §9.10.     Negative Pledge.  Except for Section 10.2 of the
Note Purchase Agreement as in effect on the date hereof, from and after the date
hereof, neither any Borrower nor any Guarantor will, and will not permit any
Subsidiary to, enter into any agreement containing any provision prohibiting the
creation or assumption of any Lien upon its properties (other than prohibitions
on liens for particular assets (other than an Unencumbered Property) set forth
in a security instrument in connection with Indebtedness for such assets and the
granting or effect of such liens does not otherwise constitute a Default or
Event of Default), revenues or assets, whether now owned or hereafter acquired,
or restricting the ability of the Borrowers or the Guarantors to amend or modify
this Credit Agreement or any other Loan Document.


          §10.     FINANCIAL COVENANTS OF THE BORROWERS.  Each of the Borrowers
covenants and agrees that, so long as any Loan, Unpaid Reimbursement Obligation,
Letter of Credit or Note is outstanding or the Lenders have any obligation to
make any Loans or the Administrative Agent has any obligation to issue, extend
or renew any Letters of Credit:


                    §10.1.     Leverage Ratio.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit the
Leverage Ratio to exceed 55%.


                    §10.2.     Secured Indebtedness.  As at the end of any
fiscal quarter or other date of measurement, the Borrowers shall not permit
Consolidated Secured Indebtedness to exceed 25% of Gross Asset Value.


                    §10.3.     Tangible Net Worth.  As at the end of any fiscal
quarter or any other date of measurement, the Borrowers shall not permit
Consolidated Tangible Net Worth to be less than the sum of (a) $490,000,000,
plus (b) 80% of the sum of (i) the Net Cash Proceeds received by Sovran in
connection with any offering of stock in Sovran and (ii) the aggregate value of
operating units issued by SALP in connection with asset or stock acquisitions
(valued at the time of issuance by reference to the terms of the agreement
pursuant to which such units are issued), in each case after the Restatement
Date and on or prior to the date such determination of Consolidated Tangible Net
Worth is made.

 
34
 
 

                    §10.4.     Debt Service Coverages.


                    (a)     Debt Service Coverage.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit
Consolidated Adjusted EBITDA for the two (2) most recent, complete, consecutive
fiscal quarters to be less than two (2) times the difference between
Consolidated Fixed Charges and Preferred Dividends for such period.


                    (b)     Fixed Charge Coverage.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit
Consolidated Adjusted EBITDA for the two (2) most recent, complete, consecutive
fiscal quarters to be less than (i) one and three quarters (1.75) times (ii)
Consolidated Fixed Charges for the two (2) most recent, complete, consecutive
fiscal quarters.


                    §10.5.     Unimproved Land.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit the book
value of Unimproved Land to exceed 10% of Gross Asset Value.


                    §10.6.     Construction-in-Process.  As at the end of any
fiscal quarter or other date of measurement, the Borrowers shall not permit the
aggregate Budgeted Project Costs of all Construction-in-Process to exceed 10% of
Gross Asset Value.


                    §10.7.     Promissory Notes.  As at the end of any fiscal
quarter or other date of measurement, the Borrowers shall not permit the book
value of Indebtedness of third parties to the Borrowers or their Subsidiaries or
the pro-rata share allocable to Partially-Owned Entities for borrowed money or
other cash or cash equivalents, whether secured or unsecured, to exceed 10% of
Gross Asset Value.


                    §10.8.     Unimproved Land, Construction-in-Process and
Notes.  As at the end of any fiscal quarter or other date of measurement, the
Borrowers shall not permit (a) the sum of (i) the book value of Unimproved Land,
plus (ii) the aggregate Budgeted Project Costs of all Construction-in-Process,
plus (iii) the book value of Indebtedness of third parties to the Borrowers or
their Subsidiaries or the pro-rata share allocable to Partially-Owned Entities
for borrowed money or other cash or cash equivalents, whether secured or
unsecured, to exceed (b) 20% of Gross Asset Value.


                    §10.9.     Joint Venture Ownership Interest.  As at the end
of any fiscal quarter or other date of measurement, the Borrowers shall not
permit Joint Venture Ownership Interest Value to exceed 10% of Gross Asset
Value.


                    §10.10.     Unhedged Variable Rate Debt.  As at the end of
any fiscal quarter, the Borrowers shall not permit the value of Unhedged
Variable Rate Debt to exceed 20% of Gross Asset Value for any two (2)
consecutive fiscal quarters.


                    §10.11.     Unsecured Indebtedness.  As at the end of any
fiscal quarter or other date of measurement, the Borrowers shall not permit
Consolidated Unsecured Indebtedness to exceed 55% of aggregate Capitalized
Unencumbered Property Value for all Unencumbered Properties.

 
35
 
 

For purposes of this calculation, to the extent that the annualized aggregate
Capitalized Unencumbered Property Value for all Unencumbered Properties
attributable to Unencumbered Properties subject to Ground Leases would exceed
10% of the Capitalized Unencumbered Property Value, such excess shall be
excluded.


                    §10.12.     Unencumbered Property Debt Service Coverage.  As
at the end of any fiscal quarter or other date of measurement, the Borrowers
shall not permit the aggregate Adjusted Unencumbered Property NOI for all
Unencumbered Properties for the two (2) most recent, complete, consecutive
fiscal quarters to be less than two (2) times Consolidated Assumed Amortizing
Unsecured Debt Service Charges.


                    §10.13.     Covenant Calculations.


                    (a)     For purposes of the calculations to be made pursuant
to §§10.1-10.12 (and the defined terms relevant thereto, including, without
limitation, those relating to "fixed charges" or "debt service"), references to
Indebtedness or liabilities of the Borrowers shall mean Indebtedness or
liabilities (including, without limitation, Consolidated Total Liabilities) of
the Borrowers, plus (but without double-counting):


                              (i)     all Indebtedness or liabilities of the
Operating Subsidiaries, the Guarantors and any other wholly-owned Subsidiary
(excluding any such Indebtedness or liabilities owed to the Borrowers or any
Guarantor),


                              (ii)     all Indebtedness or liabilities of each
Partially-Owned Entity (including Capitalized Leases), but only to the extent,
if any, that said Indebtedness or liability (or a portion thereof) is Recourse
to any of the Borrowers, the Guarantors or their respective Subsidiaries or any
of their respective assets (other than their respective interests in such
Partially-Owned Entity), and


                              (iii)     Indebtedness or liabilities of each
Partially-Owned Entity to the extent of the pro-rata share of such Indebtedness
or liability allocable to any of the Borrowers, the Guarantors or their
respective Subsidiaries, if the Indebtedness or liability of such
Partially-Owned Entity (or a portion thereof) is Without Recourse to such Person
or its assets (other than its interest in such Partially-Owned Entity).


                    (b)     For purposes of §§10.1, 10.2, 10.4, 10.5, 10.6,
10.7, 10.8, 10.9, 10.10 and 10.11 hereof, Consolidated Adjusted EBITDA and
Adjusted Unencumbered Property NOI (and all defined terms and calculations using
such terms) shall be adjusted to (i) deduct the actual results of any Real
Estate disposed of by a Borrower, a Guarantor or any of their respective
Subsidiaries during the relevant fiscal period, and (ii) include the pro forma
results of any Real Estate acquired by a Borrower, a Guarantor or any of their
respective Subsidiaries during the relevant fiscal period, with such pro forma
results being calculated by (x) using the Borrowers' pro forma projections for
such acquired property, subject to the Administrative Agent's reasonable
approval, if such property has been owned by a Borrower, a Guarantor or any of
their respective Subsidiaries for less than one complete fiscal quarter or (y)
using the actual results for such acquired property and adjusting such results
for the appropriate period of time required by the applicable financial
covenant, if such property has been owned by a Borrower, a Guarantor or any of
their respective Subsidiaries for at least one complete fiscal quarter.


                    (c)     For purposes of §§10.1-10.12 hereof, Consolidated
Adjusted EBITDA (and the defined terms and calculations using such term) shall
be adjusted, to the extent applicable, to include the pro rata share of results
attributable to the Borrowers from unconsolidated Subsidiaries of the Borrowers
and their respective Subsidiaries and from unconsolidated Partially-Owned
Entities.


          §11.     CONDITIONS TO THE RESTATEMENT DATE.  The obligations of the
Lenders to make the Term Loan and the initial Revolving Credit Loans, and the
Administrative Agent to issue any Letters of Credit, shall be subject to the
satisfaction of the following conditions precedent:


                    §11.1.     Loan Documents.  Each of the Loan Documents shall
have been duly executed and delivered by the respective parties thereto and
shall be in full force and effect.


                    §11.2.     Certified Copies of Organization Documents.  The
Administrative Agent shall have received from each Borrower, Holdings and each
Subsidiary Guarantor a copy, certified as of the Restatement Date by a duly
authorized officer of such Person (or its general partner, in the case of SALP),
to be true and complete, of each of its certificate of limited partnership,
agreement of limited partnership, incorporation documents, by-laws, and/or other
organizational documents as in effect on the Restatement Date, along with any
other organization documents of any Borrower (and its general partner, in the
case of SALP), Holdings or a Subsidiary Guarantor, as the case may be, and each
as in effect on the date of such certification.


                    §11.3.     Resolutions.  All action on the part of the
Borrowers, Holdings and the Subsidiary Guarantors necessary for the valid
execution, delivery and performance by the Borrowers and Holdings of this Credit
Agreement and the other Loan Documents to which any of them is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Lenders shall have been provided to the Administrative
Agent.


                    §11.4.     Incumbency Certificate; Authorized Signers.  The
Administrative Agent shall have received from each of the Borrowers, Holdings
and the Subsidiary Guarantors an incumbency certificate, dated as of the
Restatement Date, signed by a duly authorized officer such Person and giving the
name of each individual who shall be authorized:  (a) to sign, in the name and
on behalf of such Person, each of the Loan Documents to which such Person is or
is to become a party; (b) in the case of the Borrower Representative, to make
Completed Revolving Credit Loan Requests and Conversion Requests on behalf of
the Borrowers; and (c) in the case of the Borrower Representative, to give
notices and to take other action on behalf of the Borrowers and the Guarantors
under the Loan Documents.


                    §11.5.     Intentionally Omitted.


                    §11.6.     Certificates of Insurance.  The Administrative
Agent shall have received (a) current certificates of insurance as to all of the
insurance maintained by each Borrower and their respective Subsidiaries on the
Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker, identifying insurers, types of insurance,
insurance limits, and policy terms; and (b) such further information and
certificates from the Borrowers, their insurers and insurance brokers as the
Administrative Agent may reasonably request.


                    §11.7.     Intentionally Omitted.


                    §11.8.     Opinion of Counsel Concerning Organization and
Loan Documents.  Each of the Lenders and the Agents shall have received
favorable opinions addressed to the Lenders and the Agents in form and substance
satisfactory to the Lenders and the Agents from Phillips Lytle LLP, as counsel
to the Borrowers and their respective Subsidiaries with respect to New York law
and certain matters of Delaware corporate law and Maryland corporate law.


                    §11.9.     Tax and Securities Law Compliance.  Each of the
Lenders and the Agents shall also have received from Phillips Lytle LLP, as
counsel to the Borrowers, a favorable opinion addressed to the Lenders and the
Agents, in form and substance satisfactory to each of the Lenders and the
Agents, with respect to the qualification of Sovran as a REIT and certain other
tax and securities laws matters.


                    §11.10.     Guaranties.  Each of the Guaranties to be
executed and delivered on the Restatement Date shall have been duly executed and
delivered by the Guarantor thereunder.


                    §11.11.     Certifications from Government Officials.  The
Administrative Agent shall have received certifications from government
officials evidencing the legal existence, good standing and foreign
qualification of each Borrower and each Guarantor, along with a certified copy
of the certificate of limited partnership, certificate of incorporation or other
comparable organizational document of each Borrower and each Guarantor, all as
of the most recent practicable date.


                    §11.12.     Proceedings and Documents.  All proceedings in
connection with the transactions contemplated by this Credit Agreement, the
other Loan Documents and all other documents incident thereto shall be
satisfactory in form and substance to each of the Lenders and to the
Administrative Agent's counsel, and the Administrative Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Administrative Agent may reasonably request.


                    §11.13.     Fees.  The Borrowers shall have paid to the
Administrative Agent, for the accounts of the Lenders or for its own account, as
applicable, all of the fees and expenses that are due and payable as of the
Restatement Date in accordance with this Credit Agreement and the Fee Letter.


                    §11.14.     Compliance Certificate.  The Borrowers shall
have delivered a compliance certificate in the form of Exhibit D-7 hereto
evidencing compliance with the covenants set forth in §10 hereof after giving
pro forma effect to the transactions contemplated by this Credit Agreement.

 
36
 
 

                    §11.15.     Existing Indebtedness.  The existing of record
indebtedness of the Borrowers under the Existing Credit Agreement shall have
been satisfied in full or will be satisfied in full with the proceeds of the
Term Loan and the initial Revolving Credit Loan.


                    §11.16.     Subsequent Guarantors.  As a condition to the
effectiveness of any subsequent Guaranty, each subsequent Guarantor shall
deliver such documents, agreements, instruments and opinions as the
Administrative Agent shall require as to such Guarantor and the Unencumbered
Property owned by such Guarantor that are analogous to the deliveries made by
the Guarantors as of the Restatement Date pursuant to §11.2 through §11.8,
§11.10 and §11.11.


                    §11.17.     No Material Adverse Effect.  There shall not
have occurred or become known to the Administrative Agent or any of the Lenders
any event, condition, change, circumstance, effect or state of facts that,
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.


                    §11.18.     Other Information.  The Administrative Agent
shall have received such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.


          12.     CONDITIONS TO ALL BORROWINGS.  The obligations of the Lenders
to make any Loan, including the Revolving Credit Loan and the Term Loan, and of
the Administrative Agent to issue, extend or renew any Letter of Credit, in each
case whether on or after the Restatement Date, shall also be subject to the
satisfaction of the following conditions precedent:


                    §12.1.     Representations True; No Event of Default;
Compliance Certificate.  Each of the representations and warranties of the
Borrowers and the Guarantors contained in this Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
each Loan or the issuance, extension or renewal of such Letter of Credit, with
the same effect as if made at and as of that time (except to the extent that
such representations and warranties relate expressly to an earlier date); and no
Default or Event of Default under this Credit Agreement shall have occurred and
be continuing on the date of any Completed Revolving Credit Loan Request or on
the Drawdown Date of any Loan or on the date of the issuance, extension or
renewal of such Letter of Credit.  The Administrative Agent shall have received
a certificate of the Borrowers signed by an authorized officer of the Borrower
Representative as provided in §2.4(iv)(c).


                    §12.2.     No Legal Impediment.  No change shall have
occurred in any law or regulations thereunder or interpretations thereof that in
the reasonable opinion of the Administrative Agent or any Lender would make it
illegal for any Lender to make such Loan or to participate in the issuance,
extension or renewal of such Letter of Credit.


                    §12.3.     Governmental Regulation.  Each Lender shall have
received such statements in substance and form reasonably satisfactory to such
Lender as such Lender shall require for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System.

 
37
 
 



          §13.    EVENTS OF DEFAULT; ACCELERATION; ETC.


                    §13.1.     Events of Default and Acceleration.  If any of
the following events ("Events of Default") shall occur:


                    (a)     the Borrowers shall fail to pay any principal of the
Loans or any Reimbursement Obligation when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment (including, without limitation,
amounts due under §3.5);


                    (b)     the Borrowers shall fail to pay any interest on the
Loans, or any other sums due hereunder or under any of the other Loan Documents
(including, without limitation, amounts due under §8.17) when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure continues for five (5) days;


                    (c)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to comply with any of their respective
covenants contained in §§8.1, 8.6, 8.7, 8.8, 8.9, 8.12, 8.21, 8.22, 8.23, 9 or
10;


                    (d)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any other Loan Document (other than those
specified elsewhere in this §13) and such failure continues for thirty (30)
days;


                    (e)     any representation or warranty of any Borrower or
any Guarantor or any of their respective Subsidiaries in this Credit Agreement
or any of the other Loan Documents or in any other document or instrument
delivered pursuant to or in connection with this Credit Agreement shall prove to
have been false in any material respect upon the date when made or deemed to
have been made or repeated;


                    (f)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall (i) fail to pay at maturity, or within any
applicable period of grace, any obligation for borrowed money or credit received
or in respect of any Capitalized Leases (x) in respect of any Recourse
obligations or credit or (y) in respect of any Without Recourse obligations or
credit which total in an aggregate amount in excess of $7,500,000; or (ii) fail
to observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases (x) in respect of any Recourse
obligations or credit or (y) in respect of any Without Recourse obligations or
credit in an aggregate amount in excess of $7,500,000, in either case for such
period of time (after the giving of appropriate notice if required) as would
permit the holder or holders thereof or of any obligations issued thereunder to
accelerate the maturity thereof, or an "Event of Default" shall occur and be
continuing under the Note Purchase Agreement that permits acceleration; or
(iii) default in any payment obligation under a Hedge Agreement, and such
default shall continue
after any applicable grace period contained in such Hedge Agreement or any other
agreement or instrument relating thereto.


                    (g)     any Borrower, any Guarantor or any of their
respective Subsidiaries shall make an assignment for the benefit of creditors,
or admit in writing its inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of any Borrower, any
Guarantor or any of their respective Subsidiaries or of any substantial part of
the properties or assets of any Borrower, any Guarantor or any of their
respective Subsidiaries or shall commence any case or other proceeding relating
to any Borrower, any Guarantor or any of their respective Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any Borrower, any Guarantor
or any of their respective Subsidiaries and (i) any Borrower, any Guarantor or
any of their respective Subsidiaries shall indicate its approval thereof,
consent thereto or acquiescence therein or (ii) any such petition, application,
case or other proceeding shall continue undismissed, or unstayed and in effect,
for a period of sixty (60) days;


                    (h)     a decree or order is entered appointing any trustee,
custodian, liquidator or receiver or adjudicating any Borrower, any Guarantor or
any of their respective Subsidiaries bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any Borrower, any Guarantor or any of their respective
Subsidiaries in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;


                    (i)     there shall remain in force, undischarged,
unsatisfied and unstayed, for more than thirty (30) days, whether or not
consecutive, any uninsured final judgment against any Borrower, any Guarantor or
any of their respective Subsidiaries that, with other outstanding uninsured
final judgments, undischarged, unsatisfied and unstayed, against any Borrower,
any Guarantor or any of their respective Subsidiaries exceeds in the aggregate
$1,000,000;


                    (j)     any of the Loan Documents or any material provision
of any Loan Documents shall be cancelled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or with the express prior
written agreement, consent or approval of the Required Lenders (or all Lenders
if required under §26), or any Guaranty shall be cancelled, terminated, revoked
or rescinded at any time or for any reason whatsoever, or any action at law,
suit or in equity or other legal proceeding to make unenforceable, cancel,
revoke or rescind any of the Loan Documents shall be commenced by or on behalf
of any Borrower or any of its Subsidiaries or any Guarantor or any of its
Subsidiaries, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof;


                    (k)     any "Event of Default" or default (after notice and
expiration of any period of grace, to the extent provided, and if none is
specifically provided, then for a period of thirty (30) days after notice), as
defined or provided in any of the other Loan Documents, shall occur and be
continuing;


                    (l)     any Borrower or any ERISA Affiliate incurs any
liability to the PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA
in an aggregate amount exceeding $500,000, or any Borrower or any ERISA
Affiliate is assessed withdrawal liability pursuant to Title IV of ERISA by a
Multiemployer Plan requiring aggregate annual payments exceeding $500,000, or
any of the following occurs with respect to a Guaranteed Pension Plan:  (i) an
ERISA Reportable Event, or a failure to make a required installment or other
payment (within the meaning of §302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event (A)
could be expected to result in liability of any Borrower or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $500,000, and (B) could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan; or


                    (m)     (i)     any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) of (a) 20%
or more of the outstanding shares of common stock of Sovran, or (b) 33% or more
in the aggregate of the outstanding limited partnership interests of SALP (other
than by Sovran and its wholly-owned Subsidiaries); (ii) Holdings ceasing to be
the sole general partner and sole investment manager of SALP; (iii) Sovran and
its wholly-owned Subsidiaries cease to beneficially own 100% of the capital
stock of Holdings; or (iv) during any period of twelve consecutive calendar
months, individuals who were directors of Sovran on the first day of such period
(together with directors whose election by the Board of Directors or whose
nomination for election by Sovran's stockholders was approved by a vote of at
least two-thirds of the members of the Board of Directors then in office who
either were members of the Board of Directors on the Restatement Date or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of Sovran;


then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers, declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents to be, and they
shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and each Guarantor; provided that in
the event of any Event of Default specified in §13.1(g) or §13.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Administrative Agent or
action by the Lenders or the Administrative Agent.


                    §13.2.     Termination of Commitments.  If any one or more
Events of Default specified in §13.1(g) or §13.1(h) shall occur, any unused
portion of the Commitments hereunder shall forthwith terminate and the Lenders
shall be relieved of all obligations to make Loans to the Borrowers.  If any
other Event of Default shall have occurred and be continuing, whether or not the
Lenders shall have accelerated the maturity of the Loans pursuant to §13.1, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice to the Borrowers, terminate the unused portion of the credit hereunder,
and upon such notice being given such unused portion of the credit hereunder
shall terminate immediately and each of the Lenders shall be relieved of all
further obligations to make Loans.  No such termination of the credit hereunder
shall relieve any Borrower or any Guarantor of any of the Obligations or any of
its existing obligations to the Lenders arising under other agreements or
instruments.


                    §13.3.     Remedies.  In the event that one or more Events
of Default shall have occurred and be continuing, whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §13.1, the Required
Lenders if owed any Obligations may direct the Administrative Agent to proceed
to protect and enforce the rights and remedies of the Administrative Agent and
the Lenders under this Credit Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Credit Agreement or the other Loan Documents or
any instrument pursuant to which the Obligations are evidenced and the obtaining
of the appointment of a receiver) and, if any amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right or remedy of the Administrative Agent and the Lenders
under the Loan Documents or applicable law.  No remedy herein conferred upon the
Lenders or the Administrative Agent or the holder of any Note or purchaser of
any Letter of Credit Participation is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or under any of the other Loan Documents or
now or hereafter existing at law or in equity or by statute or any other
provision of law.


                    §13.4.     Distribution of Proceeds.  In the event that,
following the occurrence or during the continuance of any Default or Event of
Default, the Administrative Agent or any Lender, as the case may be, receives
any monies from the Borrowers or in connection with the enforcement of any the
Guaranties, such monies shall be distributed for application as follows:


                    (a)     First, to the payment of, or (as the case may be)
the reimbursement of the Administrative Agent for or in respect of all
reasonable costs, expenses, disbursements and losses which shall have been
incurred or sustained by the Administrative Agent in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent or the
Lenders under this Credit Agreement or any of the other Loan Documents or in
support of any provision of adequate indemnity to the Administrative Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Administrative Agent to such monies;


                    (b)     Second, to all other Obligations in such order or
preference as the Required Lenders may determine; provided, however, that (i)
distributions shall be made (A) pari passu among Obligations with respect to the
Administrative Agent's Administration Fee payable pursuant to §4.1 and all other
Obligations and (B) with respect to each type of Obligation owing to the
Lenders, such as interest, principal, fees and expenses, among the Lenders pro
rata, and (ii) the Administrative Agent may in its discretion make proper
allowance to take into account any Obligations not then due and payable;


                    (c)     Third, the excess, if any, shall be returned to the
Borrowers or to such other Persons as are entitled thereto.


          §14.     SET OFF.  Borrowers and each Guarantor hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to the Lenders, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of the Administrative Agent or any
entity under the control of M&T Bank and its successors and assigns or in
transit to any of them.  Without demand or notice to the extent permitted by
applicable law, during the continuance of any Event of Default, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch at which such deposits are held, but
specifically excluding tenant security deposits, other fiduciary accounts and
other segregated escrow accounts required to be maintained by any of the
Borrowers for the benefit of any third party) or other sums credited by or due
from any of the Lenders to any of the Borrowers or any other property of any of
the Borrowers in the possession of the Administrative Agent or a Lender may be
applied to or set off against the payment of the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR
TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR
OTHER PROPERTY OF ANY BORROWER OR GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED.  Each of the Lenders agrees with each other Lender that
(a) if pursuant to any agreement between such Lender and any Borrower (other
than this Credit Agreement or any other Loan Document), an amount to be set off
is to be applied to Indebtedness of any Borrower to such Lender, other than with
respect to the Obligations, such amount shall be applied ratably to such other
Indebtedness and to the Obligations, and (b) if such Lender shall receive from
any Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the Obligations by proceedings
against such Borrower at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Note or Notes held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by, and Reimbursement
Obligations owed to, all of the Lenders, such Lender will make such disposition
and arrangements with the other Lenders with respect to such excess, either by
way of distribution, pro tanto assignment of claims, subrogation or otherwise,
as shall result in each Lender receiving in respect of the Notes held by it or
Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Credit Agreement; provided that if all or any part of such excess payment
is thereafter recovered from such Lender, such disposition and arrangements
shall be rescinded and the amount restored to the extent of such recovery, but
without interest.  Notwithstanding the foregoing, no Lender shall exercise a
right of setoff if such exercise would limit or prevent the exercise of any
other remedy or other recourse against any Borrower.


          §15.     THE AGENTS.


                    §15.1.     Authorization.  (a)  The Administrative Agent is
authorized to take such action on behalf of each of the Lenders and to exercise
all such powers as are hereunder and under any of the other Loan Documents and
any related documents delegated to the Administrative Agent, together with such
powers as are reasonably incident thereto, including, without limitation, to
enter into the Intercreditor Agreement as agent for the Lenders (to which the
Lenders agree to be bound), provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Administrative Agent.  The relationship between the Administrative Agent and the
Lenders is and shall be that of agent and principal only, and nothing contained
in this Credit Agreement or any of the other Loan Documents shall be construed
to constitute the Administrative Agent as a trustee or fiduciary for any Lender.


                    (b)     Each Borrower and each Guarantor, without further
inquiry or investigation, shall, and is hereby authorized by the Lenders to,
assume that all actions taken by the Administrative Agent hereunder and in
connection with or under the Loan Documents are duly authorized by the
Lenders.  The Lenders shall notify the Borrowers of any successor to
Administrative Agent by a writing signed by Required Lenders, which successor
shall be reasonably acceptable to the Borrowers so long as no Default or Event
of Default has occurred and is continuing.


                    §15.2.     Employees and Agents.  The Administrative Agent
may exercise its powers and execute its duties by or through employees or agents
and shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents.  The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrowers if so provided in §16 hereof.


                    §15.3.     No Liability.  Neither the Administrative Agent,
nor any of its shareholders, directors, officers or employees nor any other
Person assisting them in their duties nor any agent or employee thereof, shall
be liable for any waiver, consent or approval given or any action taken, or
omitted to be taken, in good faith by it or them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, or be responsible
for the consequences of any oversight or error of judgment whatsoever, except
that the Administrative Agent may be liable for losses due to its willful
misconduct or gross negligence.


                    §15.4.     No Representations.  The Administrative Agent
shall not be responsible for the execution or validity or enforceability of this
Credit Agreement, the Notes, or any of the other Loan Documents or for the
validity, enforceability or collectibility of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein or in any of the other Loan Documents or in any
certificate or instrument hereafter furnished to it by or on behalf of any
Guarantor or any Borrower or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in this Credit Agreement or the other Loan
Documents.  The Administrative Agent shall not be bound to ascertain whether any
notice, consent, waiver or request delivered to it by any Borrower or any
Guarantor or any holder of any of the Notes shall have been duly authorized or
is true, accurate and complete.  The Administrative Agent has not made nor does
it now make any representations or warranties, express or implied, nor does it
assume any liability to the Lenders, with respect to the credit worthiness or
financial condition of any Borrower or any of its Subsidiaries or any Guarantor
or any of the Subsidiaries or any tenant under a Lease or any other
entity.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement.


                    §15.5.     Payments.


                    (a)     A payment by the Borrowers to the Administrative
Agent hereunder or any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender.  The Administrative Agent agrees to
distribute to each Lender such Lender's pro rata share of payments received by
the Administrative Agent for the account of the Lenders, as provided herein or
in any of the other Loan Documents.  All such payments shall be made on the date
received, if before 1:00 p.m., and if after 1:00 p.m., on the next Business
Day.  If payment is not made on the day received, interest thereon at the
overnight federal funds effective rate shall be paid pro rata to the Lenders.


                    (b)     If in the reasonable opinion of the Administrative
Agent the distribution of any amount received by it in such capacity hereunder,
under the Notes or under any of the other Loan Documents might involve it in
material liability, it may refrain from making distribution until its right to
make distribution shall have been adjudicated by a court of competent
jurisdiction, provided that interest thereon at the overnight federal funds
effective rate shall be paid pro rata to the Lenders.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to the Administrative Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.


                    (c)     Notwithstanding anything to the contrary contained
in this Credit Agreement or any of the other Loan Documents, any Lender that
fails (i) to make available to the Administrative Agent its pro rata share of
any Loan or to purchase any Letter of Credit Participation or (ii) to comply
with the provisions of §14 with respect to making dispositions and arrangements
with the other Lenders, where such Lender's share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Credit Agreement, or to adjust
promptly such Lender's outstanding principal and its pro rata Revolving Credit
Commitment Percentage as provided in §2.1, shall be deemed delinquent (a
"Delinquent Lender") and shall be deemed a Delinquent Lender until such time as
such delinquency is satisfied.  A Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Borrowers, whether on account
of outstanding Loans, Unpaid Reimbursement Obligations, interest, fees or
otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations.  The Delinquent Lender hereby authorizes the
Administrative Agent to distribute such payments to the nondelinquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations.  If not previously satisfied directly by the
Delinquent Lender, a Delinquent Lender shall be deemed to have satisfied in full
a delinquency when and if, as a result of application of the assigned payments
to all outstanding Loans and Unpaid Reimbursement Obligations of the
nondelinquent Lenders, the Lenders' respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.


                    §15.6.     Holders of Notes.  As provided in §19.3, the
Administrative Agent may deem and treat the payee of any Notes or the purchaser
of any Letter of Credit Participation as the absolute owner or purchaser thereof
for all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.


                    §15.7.     Indemnity.  The Lenders ratably and severally
agree hereby to indemnify and hold harmless each Agent and its Affiliates from
and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
such Agent has not been reimbursed by the Borrowers as required by §16), and
liabilities of every nature and character arising out of or related to this
Credit Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or such Agent's or any
Affiliate's actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by such Agent's or any Affiliate's willful
misconduct or gross negligence.  Nothing in this §15.7 shall limit any
indemnification obligations of the Borrowers hereunder.


                    §15.8.     Agents as Lenders.  In its individual capacity as
a Lender, M&T Bank shall have the same obligations and the same rights, powers
and privileges in respect to its Commitments and the Loans made by it, and as
the holder of any of the Notes and as the purchaser of any Letter of Credit
Participations, as it would have were it not also an Agent.


                    §15.9.     Notification of Defaults and Events of
Default.  Each Lender hereby agrees that, upon learning of the existence of a
default, Default or an Event of Default, it shall (to the extent notice has not
previously been provided) promptly notify the Administrative Agent thereof.  The
Administrative Agent hereby agrees that upon receipt of any notice under this
§15.9 it shall promptly notify the other Lenders of the existence of such
default, Default or Event of Default.


                    §15.10.     Duties in the Case of Enforcement.  In case one
or more Events of Default have occurred and shall be continuing, and whether or
not acceleration of the Obligations shall have occurred, the Administrative
Agent shall, if (a) so requested by the Required Lenders and (b) the Lenders
have provided to the Administrative Agent such additional indemnities and
assurances against expenses and liabilities as the Administrative Agent may
reasonably request, proceed to enforce the provisions of this Credit Agreement
and exercise all or any such other legal and equitable and other rights or
remedies as it may have in respect of enforcement of the Lenders' rights against
the Borrowers and the Guarantors under this Credit Agreement and the other Loan
Documents.  The Required Lenders may direct the Administrative Agent in writing
as to the method and the extent (other than when such direction requires
Unanimous Lender Approval under §26) of any such enforcement, the Lenders
(including any Lender which is not one of the Required Lenders) hereby agreeing
to ratably and severally indemnify and hold the Administrative Agent harmless
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Administrative Agent need not
comply with any such direction to the extent that the Administrative Agent
reasonably believes the Administrative Agent's compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.


                    §15.11.     Successor Agents.  M&T Bank, or any successor
Administrative Agent, may resign as Administrative Agent at any time by giving
written notice thereof to the Lenders and to the Borrowers.  In addition, the
Required Lenders may remove the Administrative Agent in the event of the
Administrative Agent's gross negligence or willful misconduct.  Any such
resignation or removal shall be effective upon appointment and acceptance of a
successor Administrative Agent, as hereinafter provided.  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent, which is a Lender under this Credit Agreement,
provided that so long as no Default or Event of Default has occurred and is
continuing the Borrowers shall have the right to approve any successor
Administrative Agent, which approval shall not be unreasonably withheld.  If, in
the case of a resignation by the Administrative Agent, no successor
Administrative Agent shall have been so appointed by the Required Lenders and
approved by the Borrowers, if applicable, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent's
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint any one of the other Lenders as a successor
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all further duties and obligations as Administrative Agent under this Credit
Agreement.  After any Administrative Agent's resignation or removal hereunder as
Administrative Agent, the provisions of this §15 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement.


                    §15.12.     Notices.  Any notices or other information
required hereunder to be provided to the Administrative Agent which the
Administrative Agent is required hereunder to provide to the Lenders, shall be
forwarded by the Administrative Agent to each of the Lenders on the same day (if
practicable) and, in any case, on the next Business Day following the
Administrative Agent's receipt thereof.

 
38
 
 

                    §15.13.     Administrative Agent May File Proofs of Claim.


                    (a)     In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial, administrative or like proceeding or any
assignment for the benefit of creditors relative to the Borrowers or any of
their Subsidiaries, the Administrative Agent (irrespective of whether the
principal of any Loan, Reimbursement Obligation or Unpaid Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding, under any such assignment or otherwise:


                              (i)     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Reimbursement Obligations or Unpaid Reimbursement Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under §§2.3, 3.3, 4.1, 5.10, and 16) allowed in
such proceeding or under any such assignment; and


                              (ii)     for itself and for the ratable benefit of
the Lenders, to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with the
provisions of this Credit Agreement.


                    (b)     Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding or
under any such assignment is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders,
nevertheless to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §§2.3, 3.3, 4.1, 5.10, and 16.


                    (c)     Nothing contained herein shall authorize the
Administrative Agent to consent to or accept or adopt on behalf of any Lender
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.


          §16.     EXPENSES.  The Borrowers jointly and severally agree to pay
(a) the reasonable costs of producing and reproducing this Credit Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) the reasonable fees, expenses and disbursements of the Administrative
Agent's outside counsel or any local counsel to the Administrative Agent
incurred in connection with the preparation, administration or interpretation of
the Loan Documents and other instruments mentioned herein, each closing
hereunder, and amendments, modifications, approvals, consents or waivers hereto
or hereunder, (c) the reasonable fees, expenses and disbursements of the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, any amendments, modifications, approvals, consents
or waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document for providing for such cancellation, including, without
limitation, the reasonable fees and disbursements of the Administrative Agent's
counsel in preparing the documentation, (d) the reasonable fees, costs, expenses
and disbursements of each of the Agents and its Affiliates incurred in
connection with the syndication and/or participations of the Loans, including,
without limitation, costs of preparing syndication materials and photocopying
costs, which syndication costs and expenses shall be payable by the Borrowers
regardless of whether the Loans are ultimately syndicated, (e) all reasonable
expenses (including reasonable attorneys' fees and costs, which attorneys may be
employees of any Lender or the Administrative Agent, and the fees and costs of
appraisers, engineers, investment bankers, surveyors or other experts retained
by any Lender or the Administrative Agent in connection with any such
enforcement proceedings) incurred by any Lender or the Administrative Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against any Borrower or any of its Subsidiaries or any
Guarantor or the administration thereof after the occurrence and during the
continuance of a Default or Event of Default (including, without limitation,
expenses incurred in any restructuring and/or "workout" of the Loans), and (ii)
subject to the limitation set forth in §17 hereof, any litigation, proceeding or
dispute whether arising hereunder or otherwise, in any way related to any
Lender's or the Administrative Agent's relationship with any Borrower or any of
its Subsidiaries or any Guarantor, (f) all reasonable fees, expenses and
disbursements of the Administrative Agent incurred in connection with UCC
searches and (g) all costs incurred by the Administrative Agent in the future in
connection with its inspection of the Unencumbered Properties after the
occurrence and during the continuance of an Event of Default.  The covenants of
this §16 shall survive payment or satisfaction of payment of amounts owing with
respect to the Notes.


          §17.     INDEMNIFICATION.  The Borrowers jointly and severally agree
to indemnify and hold harmless each of the Agents and Lenders and the
shareholders, directors, agents, counsel, professional advisors, officers,
subsidiaries and Affiliates of each of the Agents and Lenders (each group
consisting of an Agent or a Lender and its respective shareholders, directors,
agents, counsel, professional advisors, officers, subsidiaries and Affiliates
being an "Indemnified Lender's Group") from and against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, settlement payments, obligations, damages and expenses
of every nature and character, arising out of this Credit Agreement or any of
the other Loan Documents or the transactions contemplated hereby or thereby or
which otherwise arise in connection with the financing, including, without
limitation, (a) any actual or proposed use by any Borrower or any of its
Subsidiaries of the proceeds of any of the Loans, (b) any Borrower or any of its
Subsidiaries or any Guarantor entering into or performing this Credit Agreement
or any of the other Loan Documents or the transactions contemplated by this
Credit Agreement or any of the other Loan Documents, or (c) pursuant to §8.17
hereof, in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding,
provided, however, that the Borrowers shall not be obligated under this §17 to
indemnify any Person for liabilities to the extent arising from the gross
negligence or willful misconduct of such Person or of any other Person in the
Indemnified Lender's Group of which such Person is a member (but such
indemnification shall continue to apply to all other Persons including all other
Indemnified Lender's Groups).  Each Person to be indemnified under this §17
shall give the Borrowers notice of any claim as to which it is seeking
indemnification under this §17 promptly after becoming aware of the same (which
shall constitute notice for all Indemnified Lender's Groups), but such Person's
failure to give prompt notice shall not affect the obligations of the Borrowers
under this §17 unless such failure prejudices the legal rights of the Borrowers
regarding such indemnity.  In litigation, or the preparation therefor, the
Borrowers shall be entitled to select counsel reasonably acceptable to the
Required Lenders, and the Lenders (as approved by the Required Lenders) shall be
entitled to select their own supervisory counsel and, in addition to the
foregoing indemnity, the Borrowers agree to pay promptly the reasonable fees and
expenses of each such counsel if (i) in the reasonable opinion of the Agent, use
of counsel of the Borrowers' choice could reasonably be expected to give rise to
a conflict of interest, (ii) the Borrowers shall not have employed counsel
reasonably satisfactory to the Agent and the Lenders within a reasonable time
after notice of the institution of any such litigation or proceeding or
(iii) the Borrower Representative authorizes each Agent and Lender to employ
separate counsel at the Borrowers' expense.  If and to the extent that the
obligations of the Borrowers under this §17 are unenforceable for any reason,
the Borrowers hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §17 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim, action,
cause of action or suit exists.


          §18.     SURVIVAL OF COVENANTS, ETC.  All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
any Borrower or any of its Subsidiaries or any Guarantor pursuant hereto shall
be deemed to have been relied upon by the Lenders and the Agents,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Credit Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans or the Administrative Agent has any obligation to issue, extend
or renew any Letter of Credit, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  The indemnification obligations
of the Borrowers provided herein and in the other Loan Documents shall survive
the full repayment of amounts due and the termination of the obligations of the
Lenders hereunder and thereunder to the extent provided herein and therein.  All
statements contained in any certificate or other paper delivered to any Lender
or Agent at any time by or on behalf of any Borrower or any of its Subsidiaries
or any Guarantor pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Borrower or such Subsidiary or such Guarantor hereunder.

 
39
 
 

          §19.     ASSIGNMENT; PARTICIPATIONS: ETC.


                    §19.1.     Successors and Assigns Generally.  The provisions
of this Credit Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of
their respective rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of §19.2, (ii) by way of
participation in accordance with the provisions of §19.4 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of §19.6
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Credit Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §19.4 and, to the extent expressly contemplated hereby, the
Affiliates and the partners, directors, officers, employees, agents and advisors
of the Administrative Agent and the Lenders and of their respective Affiliates)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.


                    §19.2.     Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees (an "Assignee") all or a portion of its
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


                    (a)     Minimum Amounts.


                              (i)     in the case of an assignment of the entire
remaining amount of the assigning Lender's Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


                              (ii)     in any case not described in the
immediately preceding subsection (i), the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if "Trade Date" is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 in the case of any assignment in respect of a Revolving Credit
Commitment, or $1,000,000 in the case of any assignment in respect of a Term
Loan, unless each of the Administrative Agent and, so long as no Default or
Event of Default shall exist, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed).


                    (b)     Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

 
40
 
 

                    (c)     No consent shall be required for any assignment
except to the extent required by clause (ii) of the immediately preceding
subsection (a) and, in addition:


                              (i)     the consent of the Borrowers (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) a
Default or Event of Default shall exist at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and


                              (ii)     the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Revolving Credit Commitment if such assignment
is to a Person that is not already a Lender with a Revolving Credit Commitment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.


                    (d)     No such assignment shall be made to the Borrowers or
any of the Borrowers' Affiliates or Subsidiaries.


                    (e)     No such assignment shall be made to a natural
person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §19.3, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender's rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of §4.6, §16 and §17 and the other provisions of this Credit
Agreement and the other Loan Documents as provided in with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with §19.4.


                    §19.3.     Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent's Head Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 
41
 
 

                    §19.4.     Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrowers
or any Affiliate or Subsidiary of any Borrower) (each, a "Participant") in all
or a portion of such Lender's rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender's obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any  provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in §26
that adversely affects such Participant.  Subject to §19.5, the Borrowers agree
that each Participant shall be entitled to the benefits of §4.6 and §4.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to §19.7.  To the extent permitted by Applicable Law, each Participant
also shall be entitled to the benefits of §14 as though it were a Lender,
provided such Participant agrees to be subject to §14 as though it were a
Lender.  Upon request from the Administrative Agent, a Lender shall notify the
Administrative Agent and the Borrower Representative of the sale of any
participation hereunder.


                    §19.5.     Limitation upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under §4.6 and
§4.7 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers' prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of §4.2 unless the Borrower Representative is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers and the Administrative Agent, to comply
with §4.2(c) as though it were a Lender.


                    §19.6.     Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Credit Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


                    §19.7.     No Registration.  Each Lender agrees that,
without the prior written consent of the Borrowers and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 
42
 
 

                    §19.8.     Disclosure.  The Borrowers agree that, in
addition to disclosures made in accordance with standard banking practices, any
Lender may disclose information obtained by such Lender pursuant to this Credit
Agreement to assignees or Participants and potential assignees or Participants
hereunder; provided that such assignees or potential assignees shall be Eligible
Assignees.  Any such disclosed information shall be treated by any assignee or
Participant with the same standard of confidentiality set forth in §8.10 hereof.


                    §19.9.     Syndication.  The Borrowers acknowledge that the
Administrative Agent intends, and shall have the right, by itself or through its
Affiliates, to syndicate or enter into co-lending arrangements with respect to
the Loans and the Total Revolving Credit Commitment pursuant to this §19, and
the Borrowers agree to cooperate with the Administrative Agent's and its
Affiliate's syndication and/or co-lending efforts, such cooperation to include,
without limitation, the provision of information reasonably requested by
potential syndicate members.


          §20.     NOTICES, ETC.  Except as otherwise expressly provided in this
Credit Agreement, all notices and other communications made or required to be
given pursuant to this Credit Agreement or the Notes or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by facsimile and confirmed by delivery via courier or
postal service, addressed as follows:


                    (a)     if to any Borrower or any Guarantor, to the Borrower
Representative at Sovran Self Storage, Inc., 6467 Main Street, Williamsville,
New York 14221, Attention:  Mr. David L. Rogers, Chief Financial Officer, with a
copy to Phillips Lytle LLP, 3400 HSBC Center, Buffalo, New York 14203,
Attention:  Raymond H. Seitz, or to such other address for notice as the
Borrower Representative or any Guarantor shall have last furnished in writing to
the Administrative Agent;


                    (b)     if to the Administrative Agent, Manufacturers and
Traders Trust Company, 25 S. Charles Street, 12th Floor, Baltimore, Maryland
21201, Attention:  Hugh Giorgio, or such other address for notice as the
Administrative Agent shall have last furnished in writing to the Borrowers, with
a copy to Paul M. Cushing, Esq., Alston & Bird LLP, 1201 West Peachtree Street,
Atlanta, Georgia 30309-3424, or at such other address for notice as the
Administrative Agent shall last have furnished in writing to the Person giving
the notice; and additionally, for any Completed Revolving Credit Loan Request,
to Manufacturers and Traders Trust Company, One Fountain Plaza, Buffalo, New
York 14203; and


                    (c)     if to any Lender, at such Lender's address set forth
on Schedule 1.2 hereto, or such other address for notice as such Lender shall
have last furnished in writing to the Person giving the notice.


          Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt and (ii) if sent by registered or certified first-class
mail, postage prepaid, on the fifth Business Day following the mailing thereof.

 
43
 
 



          §21.     GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.  THIS
CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWERS AND THE GUARANTORS AGREES THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK OR ANY FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWERS OR THE GUARANTORS BY MAIL AT THE ADDRESS
SPECIFIED IN §20.  THE BORROWERS AND EACH OF THE GUARANTORS HEREBY WAIVES ANY
OBJECTION THAT EITHER OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


          §22.     HEADINGS.  The captions in this Credit Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.


          §23.     COUNTERPARTS.  This Credit Agreement and any amendment hereof
may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument.  In proving this
Credit Agreement it shall not be necessary to produce or account for more than
one such counterpart signed by the party against whom enforcement is
sought.  Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.


          §24.     ENTIRE AGREEMENT, ETC.  The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby and supersede any and all previous agreements and understandings, oral or
written, relating to the transactions contemplated hereby.  Neither this Credit
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §26.


          §25.     WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.  EXCEPT TO
THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWERS, EACH OF THE
GUARANTORS, THE AGENT AND EACH OF THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF

 
44
 
 

DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWERS
AND EACH OF THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH OF THE BORROWERS AND THE GUARANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.


          §26.     CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as otherwise
expressly provided in this Credit Agreement, any consent or approval required or
permitted by this Credit Agreement may be given, and any term of this Credit
Agreement or of any of the other Loan Documents may be amended, and the
performance or observance by any Borrower or any Guarantor of any terms of this
Credit Agreement or the other Loan Documents or the continuance of any default,
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Lenders.


          Notwithstanding the foregoing, the unanimous consent of the Lenders
under the Term Loan or the Revolving Credit Loan, as applicable, solely to the
extent that such Lenders are directly affected thereby, shall be required for
any amendment, modification or waiver of this Credit Agreement that:


                              (i)     reduces or forgives any principal of any
unpaid Loan or Reimbursement Obligations or any interest thereon (including any
interest "breakage" costs) or any fees due any Lender hereunder; or


                              (ii)     changes the unpaid principal amount of,
or the rate of interest on, any Loan; or


                              (iii)     changes the date fixed for any payment
of principal of or interest on any Loan (including, without limitation, any
extension of any Maturity Date, except for the one-year extension thereof as
permitted under §2.10 hereof) or any fees payable hereunder; or


                              (iv)     changes the amount of any Lender's
Commitment (other than pursuant to an assignment permitted under §19.1 hereof)
or increases the amount of the Total Revolving Credit Commitment (except for the
increases in the Total Revolving Credit Commitment to an amount not to exceed
$175,000,000 as provided in §2.11); or

 
45
 
 



                              (v)     with respect to the Lenders under the Term
Loan, any alteration to §3.5 hereof; provided that Unanimous Lender Approval
shall be required for any amendment, modification or waiver of this Credit
Agreement that:


                                        (1)     releases or reduces the
liability of any Guarantor pursuant to its Guaranty other than as provided in
§6; or


                                        (2)     modifies this §26 or any other
provision herein or in any other Loan Document which by the terms thereof
expressly requires Unanimous Lender Approval; or


                                        (3)     changes the definitions of
Required Lenders or Unanimous Lender Approval.


provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders.  No notice to or demand upon any Borrower shall entitle any Borrower to
other or further notice or demand in similar or other circumstances.


          §27.     SEVERABILITY.  The provisions of this Credit Agreement are
severable, and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.


          §28.     USA PATRIOT ACT NOTICE.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.


          §29.     TRANSITIONAL ARRANGEMENTS.


                    §29.1.     Existing Credit Agreement Superseded.  This
Credit Agreement shall on the Restatement Date supersede the Existing Credit
Agreement in its entirety, except as provided in this §29.  On the Restatement
Date, the rights and obligations of the parties evidenced by the Existing Credit
Agreement shall be evidenced by this Agreement and the other

 
46
 
 

Loan Documents, the "Loans" as defined in the Existing Credit Agreement shall be
converted to Loans as defined herein.


                    §29.2.     Return and Cancellation of Notes.As soon as
reasonably practicable after its receipt of its Notes hereunder on the
Restatement Date, each Lender hereunder which was a lender under the Existing
Credit Agreement, will promptly return to the Borrowers, marked "Substituted" or
"Cancelled", as the case may be, any promissory notes of the Borrowers held by
such Lender pursuant to the Existing Credit Agreement.


                    §29.3.     Interest and Fees Under Superseded Agreement.All
interest and fees and expenses, if any, owing or accruing under or in respect of
the Existing Credit Agreement through the Restatement Date shall be calculated
as of the Restatement Date (prorated in the case of any fractional periods), and
shall be paid on the Restatement Date.












































[Remainder of page intentionally left blank]
 

 
47
 
 



 
IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.
 


 

 
SOVRAN SELF-STORAGE, INC.
 
 
By:                                                                          
     Name:  David L. Rogers
     Title:  Chief Financial Officer
 
 
 
SOVRAN SELF-STORAGE, INC.
PARTNERSHIP
 
By:  Sovran Holdings, Inc., its general partner
 
By:                                                                      
     Name:  David L. Rogers
     Title:  Chief Financial Officer



 


 


 


 


 


 


 


 


 


 


 
Signature Page to Revolving Credit and Term Loan Agreement
 


 
48
 
 



 

 
MANUFACTURERS AND TRADERS
TRUST COMPANY
 
 
By:                                                                      
     Name:  Susan Freed-Oestreicher
     Title:  Vice President



 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Revolving Credit and Term Loan Agreement
 



 

 
49
 
 



 

 
[LENDER]
 
 
By:                                                                          
     Name:                                                                
     Title:                                                                  





































































Signature Page to Revolving Credit and Term Loan Agreement
 


 
 
 
 


 
Exhibit A-1
   

[Form of Revolving Credit Note]


REVOLVING CREDIT NOTE


$ ___________________                                  
                      __, 20__  



          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran"), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), hereby jointly and severally promise to pay to the order of
                                      , [a national banking association] (the
"Lender") at the Administrative Agent's Head Office (as defined in the Credit
Agreement defined below):



 
          (a)  prior to or on the Revolving Credit Loan Maturity Date the
principal amount of                                    Dollars
($                             ) or, if less, the aggregate unpaid principal
amount of Revolving Credit Loans advanced by the Lender to the Borrowers
pursuant to the Third Amended and Restated Revolving Credit and Term Loan
Agreement dated as of June 25, 2008 (as amended and in effect from time to time,
the "Credit Agreement"), among the Borrowers, the Lender, Manufacturers and
Traders Trust Company, as Administrative Agent, SunTrust Bank, as syndication
agent, HSBC Bank USA, National Association, as documentation agent, and certain
other parties thereto; and
     
          (b)  interest on the principal balance hereof from time to time
outstanding at the times and at the rate provided in the Credit Agreement.
   

          This Revolving Credit Note, together with the other Revolving Credit
Notes issued as of the date hereof under the Credit Agreement (collectively, the
"Substitute Revolving Credit Notes"), are issued in substitution for the unpaid
principal balances outstanding under all of the Revolving Credit Notes
previously issued by the Borrower under the Second Amended and Restated
Revolving Credit and Term Loan Agreement dated as of December 16, 2004 (the
"2004 Revolving Credit Notes"), which 2004 Revolving Credit Notes are
outstanding as of the date hereof.  Up to the full amount of the principal
balances of the Substitute Revolving Credit Notes, the principal balances
outstanding under the 2004 Revolving Credit Notes shall continue in all respects
to be outstanding under the Substitute Revolving Credit Notes, and this
Revolving Credit Note shall not be deemed to evidence a novation or payment and
refunding of any part of the outstanding principal balances under the 2004
Revolving Credit Notes.  Notwithstanding the date of this Revolving Credit Note,
the Substitute Revolving Credit Notes carry all of the rights to unpaid interest
that were carried by the 2004 Revolving Credit Notes such that no loss of
interest shall result from any such substitution.


          This Revolving Credit Note evidences borrowings under and has been
issued by the Borrowers in accordance with the terms of the Credit
Agreement.  The Lender and any holder hereof pursuant to the Credit Agreement or
by operation of law is entitled to the benefits of the Credit Agreement and the
other Loan Documents, and may enforce the agreements of the


- 1 -


Borrower contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof.  All capitalized terms used in
this Revolving Credit Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Revolving Credit Loan or
at the time of receipt of any payment of principal of this Revolving Credit
Note, an appropriate notation on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Revolving Credit Loan or (as the
case may be) the receipt of such payment.  The outstanding amount of the
Revolving Credit Loans set forth on the grid attached to this Revolving Credit
Note, or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any Revolving Credit
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Lender, but the failure to record, or any error in so recording,
any such amount on any such grid, continuation or other record shall not limit
or otherwise affect the obligation of the Borrowers hereunder or under the
Credit Agreement to make payments of principal of and interest on this Revolving
Credit Note when due to the extent of the unpaid principal and interest amount
as of any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Revolving Credit Note on the terms and conditions specified in
the Credit Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Revolving Credit Note and all of the unpaid
interest accrued thereon and any other charges or amounts due under any of the
Loan Documents may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.


          No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.


          The Borrowers and every endorser and guarantor of this Revolving
Credit Note or the obligation represented hereby waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note, and assents to any extension or postponement of the time of payment
or any other indulgence, to any substitution, exchange or release of collateral
and to the addition or release of any other party or person primarily or
secondarily liable.


          THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS OF THE BORROWERS
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS REVOLVING CREDIT NOTE MAY BE BROUGHT IN


- 2 -


THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL
COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §20 OF THE CREDIT
AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.


          This Revolving Credit Note shall be deemed to take effect as a sealed
instrument under the laws of the State of New York.


 
[Remainder of Page Intentionally Left Blank]


































































- 3 -




          IN WITNESS WHEREOF, each of the undersigned has caused this Revolving
Credit Note to be sealed and signed in its corporate or partnership name by its
duly authorized officer as of the day and year first above written.



 
SOVRAN SELF STORAGE, INC.
WITNESS:
 
 
                                                    
 
 
 
By:                                                                      
WITNESS:
 
                                                   
 
 
By:                                                                     
Name:
Title:



































































- 4 -




 
Date
 
Amount
of Loan
 
Amount of
Principal Paid
or Prepaid
 
Balance of
Principal
Unpaid
 
Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                                     























- 5 -





 
Exhibit A-2
   

[Form of Term Loan Note]


TERM NOTE



   
$                                 
                        __ , 20__  
   

          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran"), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), hereby jointly and severally promise to pay to the order of
               , [a national banking association] (the "Lender") at the
Administrative Agent's Head Office (as defined in the Credit Agreement defined
below):



 
          (a)  prior to or on the Term Maturity Date the principal amount of
                     Dollars ($__________) which principal amount is the portion
of the Term Loan advanced by the Lender to the Borrowers pursuant to the Third
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
June 25, 2008 (as amended and in effect from time to time, the "Credit
Agreement") among the Borrowers, the Lender, Manufacturers and Traders Trust
Company, as Administrative Agent, SunTrust Bank, as syndication agent, HSBC Bank
USA, National Association, as documentation agent, and certain other parties
thereto;
     
          (b)  the principal outstanding hereunder from time to time at the
times provided in the Credit Agreement; and
     
          (c)  interest from the date hereof on the principal balance hereof
from time to time outstanding at the times and at the rate or rates provided in
the Credit Agreement and any other sums or fees due thereunder, all in
accordance with the Credit Agreement.
   

          This Term Note, together with the other Term Notes issued as of the
date hereof under the Credit Agreement (collectively, the "Substitute Term
Notes"), are issued in substitution for the unpaid principal balances
outstanding under all of the Term Notes previously issued by the Borrower under
the Second Amended and Restated Revolving Credit and Term Loan Agreement dated
as of December 16, 2004 (the "2004 Term Notes"), which 2004 Term Notes are
outstanding as of the date hereof.  Up to the full amount of the principal
balances of the Substitute Term Notes, the principal balances outstanding under
the 2004 Term Notes shall continue in all respects to be outstanding under the
Substitute Term Notes, and this Term Note shall not be deemed to evidence a
novation or payment and refunding of any part of the outstanding principal
balances under the 2004 Term Notes.  Notwithstanding the date of this Term Note,
the Substitute Term Notes carry all of the rights to unpaid interest that were
carried by the 2004 Term Notes such that no loss of interest shall result from
any such substitution.




- 1 -




          This Term Note evidences borrowings under and has been issued by the
Borrowers in accordance with the terms of the Credit Agreement.  The Lender and
any holder hereof pursuant to the Credit Agreement or by operation of law is
entitled to the benefits of the Credit Agreement and the other Loan Documents,
and may enforce the agreements of the Borrower contained therein, and any holder
hereof may exercise the respective remedies provided for thereby or otherwise
available in respect thereof, all in accordance with the respective terms
thereof.  All capitalized terms used in this Term Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.


          The Borrowers irrevocably authorize the Lender to make or cause to be
made, at or about the time of the Drawdown Date of the Term Loan or at the time
of receipt of any payment of principal of this Term Note, an appropriate
notation on the grid attached to this Term Note, or the continuation of such
grid, or any other similar record, including computer records, reflecting the
making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Term Loan set forth on the grid attached
to this Term Note, or the continuation of such grid, or any other similar
record, including computer records, maintained by the Lender with respect to the
Term Loan shall be prima facie evidence of the principal amount thereof owing
and unpaid to the Lender, but the failure to record, or any error in so
recording, any such amount on any such grid, continuation or other record shall
not limit or otherwise affect the obligation of the Borrowers hereunder or under
the Term Loan Agreement to make payments of principal of and interest on this
Term Note when due to the extent of the unpaid principal and interest amount as
of any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Term Note on the terms and conditions specified in the Credit
Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Term Note and all of the unpaid interest accrued
thereon and any other charges or amounts due under any of the Loan Documents may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


          No delay or omission on the part of the Lender, or any holder hereof
in exercising any right hereunder shall operate as a waiver of such right or of
any other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.


          The Borrowers and every endorser and guarantor of this Term Note or
the obligations represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


          THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING


- 2 -


THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE BORROWERS
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS TERM NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL
COURT SITTING IN NEW YORK, NEW YORK AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §20 OF THE CREDIT
AGREEMENT.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.


          This Term Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.




 
[Remainder of Page Intentionally Left Blank]


























































- 3 -




IN WITNESS WHEREOF, each of the undersigned has caused this Term Note to be
sealed and signed in its corporate or partnership name by its duly authorized
officer as of the day and year first above written.


 
WITNESS:
 
By:                                                             
SOVRAN SELF STORAGE, INC.
 
 
By:                                                             
Name:
Title:
   
 
WITNESS:
 
By:                                                             
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings Inc., its general partner
 
By:                                                             
Name:
Title:























































- 4 -




 
 
Date
Amount
of Term
Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
 
Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                                               
         



















- 5 -





 
Exhibit B
   



[FORM OF SUBSIDIARY GUARANTY]
 
GUARANTY


          Guaranty, dated as of                            __, 20   by
                       , a                                        (the
"Guarantor"), in favor of each of the Agents and the Lenders (each as defined
herein) and Manufacturers and Traders Trust Company, as administrative agent (in
such capacity, together with its successors and assigns, the "Administrative
Agent") for itself and for the other financial institutions (collectively, the
"Lenders") which are or may become parties to the Third Amended and Restated
Revolving Credit and Term Loan Agreement dated as of June 25, 2008 among Sovran
Self Storage, Inc., a Maryland corporation ("Sovran"), Sovran Acquisition
Limited Partnership, a Delaware limited partnership (together with Sovran,
collectively referred to herein as the "Borrowers"), the Administrative Agent,
SunTrust Bank, as syndication agent (in such capacity, the "Syndication Agent"),
HSBC Bank USA, National Association, as documentation agent (in such capacity,
the "Documentation Agent", and collectively with the Administrative Agent and
the Syndication Agent, the "Agents") and the Lenders, as the same may hereafter
be amended from time to time (the "Credit Agreement").  Capitalized terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement.


          WHEREAS, the Borrowers, the Agents and the Lenders have entered into
the Credit Agreement;


          WHEREAS, the Borrowers and the Guarantor are members of a group of
related entities, the success of either one of which is dependent in part on the
success of the other members of such group;


          WHEREAS, the Guarantor expects to receive substantial direct and
indirect benefits from the extensions of credit to the Borrowers by the Lenders
pursuant to the Credit Agreement (which benefits are hereby acknowledged);


          WHEREAS, it is a condition precedent to the Agents' and the Lenders'
willingness to extend, and to continue to extend, credit to the Borrowers under
the Credit Agreement that the Guarantor execute and deliver this Guaranty; and


          WHEREAS, the Guarantor wishes to guaranty the Borrowers' obligations
to the Lenders and the Agents under and in respect of the Credit Agreement as
herein provided.


          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


          1.     Guaranty of Payment and Performance of Obligations.  In
consideration of the Lenders' extending credit or otherwise in their discretion
giving time, financial or banking facilities or accommodations to the Borrowers,
the Guarantor hereby unconditionally guarantees


- 1 -


to each Agent and Lender that the Borrowers will duly and punctually pay or
perform, at the place specified therefor, or if no place is specified, at the
Administrative Agent's Head Office, (i) all indebtedness, obligations and
liabilities of the Borrowers to any of the Lenders and the Administrative Agent,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans or the Notes or other
instruments at any time evidencing any thereof, whether existing on the date of
the Credit Agreement or arising or incurred thereafter, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, arising by contract, operation of law or
otherwise; and (ii) without limitation of the foregoing, all reasonable fees,
costs and expenses incurred by the Administrative Agent or the Lenders in
attempting to collect or enforce any of the foregoing, accrued in each case to
the date of payment hereunder (collectively the "Obligations" and individually
an "Obligation").  This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance by the Borrowers of
the Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that any Lender or the Administrative Agent
first attempt to collect any of the Obligations from the Borrowers or resort to
any security or other means of obtaining payment of any of the Obligations which
any Lender or the Administrative Agent now has or may acquire after the date
hereof or upon any other contingency whatsoever.  Upon any Event of Default
which is continuing by the Borrowers in the full and punctual payment and
performance of the Obligations, the liabilities and obligations of the Guarantor
hereunder shall, at the option of the Administrative Agent, become forthwith due
and payable to the Administrative Agent and to the Lender or Lenders owed the
same without demand or notice of any nature, all of which are expressly waived
by the Guarantor, except for notices required to be given to the Borrowers under
the Loan Documents.  Payments by the Guarantor hereunder may be required by any
Lender or the Administrative Agent on any number of occasions.


          2.     Guarantor's Further Agreements to Pay.  The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to each
Lender and the Administrative Agent forthwith upon demand, in funds immediately
available to such Lender or the Administrative Agent, all costs and expenses
(including court costs and legal fees and expenses) incurred or expended by the
Administrative Agent or such Lender in connection with this Guaranty and the
enforcement hereof, together with interest on amounts recoverable under this
Guaranty from the time after such amounts become due at the default rate of
interest set forth in the Credit Agreement; provided that if such interest
exceeds the maximum amount permitted to be paid under applicable law, then such
interest shall be reduced to such maximum permitted amount.


          3.     Payments.  The Guarantor covenants and agrees that the
Obligations will be paid strictly in accordance with their respective terms
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto.  Without limiting the generality of
the foregoing, the Guarantor's obligations hereunder with respect to any
Obligation shall not be discharged by a payment in a currency other than the
currency in which the Obligation is denominated (the "Obligation Currency") or
at a place other than the place specified for the payment of the Obligation,
whether pursuant to a judgment or otherwise, to the extent that the amount so
paid on conversion to the Obligation Currency and transferred to New York, New


- 2 -


York, U.S.A., under normal banking procedures does not yield the amount of
Obligation Currency due thereunder.


          4.     Taxes.



 
          (a)     All payments hereunder shall be made without any counterclaim
or set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature ("Taxes"), which are now or may hereafter be imposed, levied or assessed
by the United States or any political subdivision or taxing authority thereof
(or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by the
Guarantor.  Subject to paragraph (b), if for any reason, any such reduction is
made or any Taxes are paid by the Administrative Agent or any Lender (except for
taxes on income or profits of such Administrative Agent or Lender), Guarantor
will pay to the Administrative Agent or such Lender such additional amounts as
may be necessary to ensure that the Administrative Agent or such Lender receives
the same net amount which it would have received had no reduction been made or
Taxes paid.
     
          (b)     Guarantor shall not be required to pay any additional amounts
to any Lender that is not incorporated or organized under the laws of the United
States of America or a state thereof or the District of Columbia (a "Non-U.S.
Lender") in respect of United States Federal withholding tax to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Lender became a party to the
Credit Agreement or, with respect to payments to a different lending office
designated by the Non-U.S. Lender as its applicable lending office (a "New
Lending Office"), the date such Non-U.S. Lender designated such New Lending
Office with respect to the Loans (as defined in the Credit Agreement); provided,
however, that this clause (i) shall not apply to any transferee or New Lending
Office as a result of an assignment, transfer or designation made at the request
of the Borrowers; and provided further, however, that this clause (i) shall not
apply to the extent the indemnity payment or additional amounts any transferee,
or Lender through a New Lending Office, would be entitled to receive without
regard to this clause (i) do not exceed the indemnity payment or additional
amounts that the entity making the assignment or transfer to such transferee, or
Lender making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, transfer or designation;
or (ii) the obligation to pay such additional amounts would not have arisen but
for a failure by such Non-U.S. Lender to deliver completed copies of United
States Internal Revenue Service Form 1001 or 4224 or to comply with all the
other requirements of §4.2(c) of the Credit Agreement.
   

          5.     Consent to Jurisdiction.  The Guarantor agrees that any suit
for the enforcement of this Guaranty or any of the other Loan Documents may be
brought in the courts of the State of






- 3 -


New York sitting in New York, New York or any federal court sitting in New York,
New York and consents to the non-exclusive jurisdiction of such courts and the
service of process in any such suit being made upon the Guarantor by mail at the
address specified herein.  Except to the extent such waiver is expressly
prohibited by law, the Guarantor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court.


          6.     Liability of the Guarantor.  The Administrative Agent and each
Lender have and shall have the absolute right to enforce the liability of the
Guarantor hereunder without resort to any other right or remedy including any
right or remedy under any other guaranty, and the release or discharge of any
guarantor of any Obligations shall not affect the continuing liability of the
Guarantor hereunder.


          7.     Representations and Warranties; Covenants.  The Guarantor
hereby makes and confirms the representations and warranties made on its behalf
by the Borrowers pursuant to §7 of the Credit Agreement, as if such
representations and warranties were set forth herein.  The Guarantor hereby
agrees to perform the covenants set forth in §§8 and 9 of the Credit Agreement
(to the extent such covenants expressly apply to the Guarantor) as if such
covenants were set forth herein.  The Guarantor acknowledges that it is, on a
collective basis with the Borrowers and all other "Guarantors" (as defined in
the Credit Agreement), bound by the covenants set forth in §9 of the Credit
Agreement.  The Guarantor hereby confirms that it shall be bound by all acts or
omissions of the Borrower Representative pursuant to the Credit Agreement.


          8.     Effectiveness.  The obligations of the Guarantor under this
Guaranty shall continue in full force and effect and shall remain in operation
until all of the Obligations shall have been paid in full or otherwise fully
satisfied, and continue to be effective or be reinstated, as the case may be, if
at any time payment or other satisfaction of any of the Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrowers, or otherwise, as though such payment had not
been made or other satisfaction occurred.  No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of the
Guarantor under this Guaranty.


          9.     Freedom of Lender to Deal with Borrowers and Other
Parties.  The Administrative Agent and each Lender shall be at liberty, without
giving notice to or obtaining the assent of the Guarantor and without relieving
the Guarantor of any liability hereunder, to deal with the Borrowers and with
each other party who now is or after the date hereof becomes liable in any
manner for any of the Obligations, in such manner as the Administrative Agent or
such Lender in its sole discretion deems fit, and to this end the Guarantor
gives to the Administrative Agent and each Lender full authority in its sole
discretion to do any or all of the following things: (a) extend credit, make
loans and afford other financial accommodations to the Borrowers at such times,
in such amounts and on such terms as the Administrative Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the


- 4 -




Borrowers or of any other party to the Administrative Agent or such Lender,
(c) grant time, waivers and other indulgences in respect thereto, (d) vary,
exchange, release or discharge, wholly or partially, or delay in or abstain from
perfecting and enforcing any security or guaranty or other means of obtaining
payment of any of the Obligations which the Administrative Agent or any Lender
now has or may acquire after the date hereof, (e) accept partial payments from
the Borrowers or any such other party, (f) release or discharge, wholly or
partially, any endorser or guarantor, and (g) compromise or make any settlement
or other arrangement with the Borrowers or any such other party.


          10.     Unenforceability of Obligations Against Borrowers; Invalidity
of Security or Other Guaranties.  If for any reason the Borrowers have no legal
existence or are under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrowers by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if the Guarantor
at all times had been the principal debtor on all such Obligations.  This
Guaranty shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.


          11.     Waivers by Guarantor.  The Guarantor waives notice of
acceptance hereof, notice of any action taken or omitted by the Administrative
Agent or any Lender in reliance hereon, and any requirement that the
Administrative Agent or any Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrowers or asserting any other
rights of the Administrative Agent or any Lender hereunder.  The Guarantor also
irrevocably waives, to the fullest extent permitted by law, all defenses in the
nature of suretyship that at any time may be available in respect of the
Guarantor's obligations hereunder by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect.


          12.     Waiver of Subrogation Rights.  Notwithstanding any other
provision to the contrary contained herein or provided by applicable law, unless
and until all of the Obligations have been indefeasibly paid in full in cash and
satisfied in full, the Guarantor hereby irrevocably waives any and all rights it
may have at any time (whether arising directly or indirectly, by operation of
law or by contract) to assert any claim against the Borrowers on account of
payments made under this Guaranty, including, without limitation, any and all
rights of or claims for subrogation, contribution, reimbursement, exoneration
and indemnity, and further waives any benefit of and any right to participate in
any collateral which may be held by the Administrative Agent or any Lender or
any affiliate of the Administrative Agent or any Lender.  In addition, the
Guarantor will not claim any set-off or counterclaim against the Borrowers in
respect of any liability it may have to the Borrowers unless and until all of
the Obligations have been indefeasibly paid in full in cash and satisfied in
full.


          13.     Demands.  Any demand on or notice made or required to be given
pursuant to this Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:


- 5 -







 
(a)     if to the Guarantor, at
 
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, New York  14221
Attention:  Mr. David L. Rogers
         
or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent with a copy to:
     
Phillips Lytle LLP
3400 HSBC Center
Buffalo, New York  14203
Attention:  Raymond H. Seitz, Esq.
         
or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent; and
     
(b)     if to the Administrative Agent, at
 
Manufacturers and Traders Trust Company
25 S. Charles Street, 12th Floor
Baltimore, Maryland  21201
Attention:  Hugh Giorgio
or such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor, with a copy to:
     
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia  30309-3424
Attention:  Paul M. Cushing, Esq.
     
or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor; and
     
(c)     if to any Lender, at such Lender's address as set forth in Schedule 1.2
to the Credit Agreement or as shall have last been furnished in writing to the
Person giving the notice.
   

          Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt or (ii) if sent by registered or certified first-class
mail, postage prepaid, return receipt requested, on the fifth Business Day
following the mailing thereof.




- 6 -




          14.     Amendments, Waivers, Etc..  No provision of this Guaranty can
be changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent and the Guarantor expressly referring to the
provision of this Guaranty to which such instrument relates; and no such waiver
shall extend to, affect or impair any right with respect to any Obligation which
is not expressly dealt with therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any of them in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.


          15.     Further Assurances.  The Guarantor at its sole cost and
expense agrees to do all such things and execute, acknowledge and deliver all
such documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this Guaranty and to perfect
and preserve the rights and powers of the Administrative Agent and the Lenders
hereunder.


          16.     Miscellaneous Provisions.  This Guaranty is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of the State of New York and shall inure to the benefit of the
Administrative Agent, each Lender and its respective successors in title and
assigns permitted under the Credit Agreement, and shall be binding on the
Guarantor and the Guarantor's successors in title, assigns and legal
representatives.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining
provisions.  Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions.  The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.


          17.     WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS
EXPRESSLY PROHIBITED BY LAW, THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, AMONG THE GUARANTOR, THE BORROWERS, THE ADMINISTRATIVE AGENT AND/OR THE
LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY
DOCUMENT EXECUTED BY THE GUARANTOR, THE ADMINISTRATIVE AGENT OR THE LENDERS AND
DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE MAY BE,
WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  THE
GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.


 
[Remainder of Page Intentionally Left Blank]






- 7 -




          IN WITNESS WHEREOF, the Guarantor has executed and delivered this
Guaranty as of the date first above written.



 
GUARANTOR:
 
 
                                                                
     
By:                                                          
Name:
Title:









































































- 8 -







 
Exhibit C
   

[Form of Revolving Credit Loan Request]




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:                                                   


REVOLVING CREDIT LOAN REQUEST


          This Loan Request is made pursuant to §2.4 of the Third Amended and
Restated Revolving Credit and Term Loan Agreement dated as of June 25, 2008
among Sovran Self Storage, Inc., a Maryland corporation ("Sovran"), Sovran
Acquisition Limited Partnership, a Delaware limited partnership ("SALP" and
together with Sovran, collectively referred to herein as the "Borrowers" and
individually as a "Borrower"), Manufacturers and Traders Trust Company,
individually and as Administrative Agent, SunTrust Bank, as syndication agent,
HSBC Bank USA, National Association, as documentation agent and certain other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the "Credit Agreement").  Unless otherwise defined herein, the
terms used in this Loan Request have the meanings given them in the Credit
Agreement.


1.     Sovran, as Borrower Representative hereby requests a Revolving Credit
Loan in the principal amount of $                         .


2.     The proposed Drawdown Date of the Revolving Credit Loan is:


                                              ,    , 20  


3.     The Interest Period requested for the Revolving Credit Loan requested in
this Loan Request (if any) is:


                                              


4.     The Type of Revolving Credit Loan being requested in this Loan Request
is:


                                  Prime Rate Loan
                                  LIBOR Rate Loan
















- 1 -




          WITNESS my hand this       day of                 , 20  .





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                               
Name:
Title:
   

































































- 2 -





 
 
 
 




 
Exhibit D-1
       

COMPLIANCE CERTIFICATE OF [CHIEF
FINANCIAL OFFICER/TREASURER]


(Loan Request)


          The undersigned [Chief Financial Officer/Treasurer] of Sovran Self
Storage, Inc. ("Sovran"), as the Borrower Representative (as defined in the
Credit Agreement defined below) HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §2.4(iv)(c),
§2.11 and/or §12.1 of the Third Amended and Restated Revolving Credit and Term
Loan Agreement dated as of June 25, 2008 among Sovran, Sovran Acquisition
Limited Partnership (together with Sovran, collectively referred to herein as
the "Borrowers"), Manufacturers and Traders Trust Company, individually and as
Administrative Agent, SunTrust Bank, as syndication agent, HSBC Bank USA,
National Association, as documentation agent and certain other parties as
provided therein (as the same may now or hereafter be amended from time to time,
the "Credit Agreement").  Unless otherwise defined herein, the terms used in
this Compliance Certificate and Schedule 1 attached hereto have the meanings
given them in the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10.1, §10.2, §10.3 and §10.11 of the Credit Agreement on a pro-forma basis
after giving effect to the requested Revolving Credit Loan, all of which data
and computations, to the knowledge and belief of the [chief financial
officer/treasurer] executing and delivering this Compliance Certificate on
behalf of Sovran, as Borrower Representative (the ["Chief Financial
Officer"/"Treasurer"]), are true, complete and correct.


          The activities of the Borrowers, each Guarantor and their respective
Subsidiaries and subsidiaries (as defined in the Credit Agreement) since the
date of the last Compliance Certificate submitted by the Borrowers to the
Administrative Agent have been reviewed by the [Chief Financial
Officer/Treasurer] and/or by employees or agents under his/her immediate
supervision.  Based upon such review, to the knowledge and belief of the [Chief
Financial Officer/Treasurer], both before and after giving effect to the
requested Revolving Credit Loan, (1) no Default or Event of Default exists on
the date hereof or will exist under the Credit Agreement or any other Loan
Document on the Drawdown Date of such Loan, and (2) after taking into account
such requested Loan, no Default or Event of Default will exist as of the
Drawdown Date or thereafter.


          To the knowledge and belief of the [Chief Financial
Officer/Treasurer], each of the representations and warranties of the Borrowers
and each Guarantor contained in the Credit Agreement, the other Loan Documents
or in any document or instrument delivered pursuant to or




- 1 -




in connection with the Credit Agreement was true as of the date as of which they
were made, is true at and as of the date hereof, and will be true at and as of
the time of the making of the requested Loan, with the same effect as if made at
and as of that time.


          The [Chief Financial Officer/Treasurer] certifies that he/she is
authorized to execute and deliver this compliance certificate on behalf of
Sovran, as Borrower Representative.




[Remainder of Page Intentionally Left Blank]














































































- 2 -




          Executed as of this       day of                  , 20   .



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                          
Name:
Title:
   



































































- 3 -



 
 
 
 




 
Exhibit D-2
   



COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Sovran Financial Statements)


          The undersigned Chief Financial Officer of Sovran Self Storage, Inc.,
("Sovran") HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §8.4(c) of the
Third Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 25, 2008 among Sovran, Sovran Acquisition Limited Partnership (together
with Sovran, collectively referred to herein as the "Borrowers"), Manufacturers
and Traders Trust Company, individually and as Administrative Agent, SunTrust
Bank, as syndication agent, HSBC Bank USA, National Association, as
documentation agent and certain other parties as provided therein (as the same
may now or hereafter be amended from time to time, the "Credit
Agreement").  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings given them in the
Credit Agreement.


          As required by §8.4(c) of the Credit Agreement, the consolidated (and
consolidating, if required under the Credit Agreement) financial statements of
Sovran and its respective subsidiaries (as defined in the Credit Agreement) for
the [year] [quarter] ended                , 20    (the "Financial Statements")
prepared in accordance with GAAP (subject, in the case of quarterly statements,
to year-end adjustments none of which are anticipated to be materially adverse,
except as specifically disclosed in this compliance certificate) accompany this
Compliance Certificate.  The Financial Statements present fairly the financial
position of Sovran and its subsidiaries as at the date thereof and the results
of operations of Sovran and its subsidiaries for the period covered thereby.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement, all of which data and computations, to the
knowledge and belief of the chief financial officer executing and delivering
this Compliance Certificate on behalf of Sovran, as Borrower Representative (the
"Chief Financial Officer"), are true, complete and correct.


          The activities of Sovran and its subsidiaries during the period
covered by the Financial Statements have been reviewed by the Chief Financial
Officer and/or by employees or agents under his immediate supervision.  Based
upon such review, during the period covered by the Financial Statements, and as
of the date of this Certificate, no Default or Event of Default has occurred and
is continuing, except as specifically disclosed in this compliance certificate.








- 1 -




          The Chief Financial Officer certifies that he is authorized to execute
and deliver this Compliance Certificate on behalf of Sovran, as Borrower
Representative.


          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                              
Name:
Title:
   































































- 2 -





 
 
 
 




 
Exhibit D-3
   



COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(SALP Financial Statements)


          The undersigned Chief Financial Officer of Sovran Acquisition Limited
Partnership ("SALP") HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §8.4(c) of the
Third Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 25, 2008 among SALP, Sovran Self Storage, Inc. (together with SALP,
collectively referred to herein as the "Borrowers"), Manufacturers and Traders
Trust Company, individually and as Administrative Agent, SunTrust Bank, as
syndication agent, HSBC Bank USA, National Association, as documentation agent
and certain other parties as provided therein (as the same may now or hereafter
be amended from time to time, the "Credit Agreement").  Unless otherwise defined
herein, the terms used in this compliance certificate and Schedule 1 attached
hereto have the meanings given them in the Credit Agreement.


          As required by §8.4(c) of the Credit Agreement, financial statements
of SALP and its subsidiaries (as defined in the Credit Agreement) for the [year]
[quarter] ended                 , 20    (the "Financial Statements") prepared in
accordance with GAAP (subject, in the case of quarterly statements, to year-end
adjustments none of which are anticipated to be materially adverse, except as
specifically disclosed in this compliance certificate) accompany this compliance
certificate.  The Financial Statements delivered herewith present fairly the
financial position of SALP and its subsidiaries as at the date thereof and the
results of operations of SALP and its subsidiaries for the period covered
thereby.


          The activities of SALP and its subsidiaries during the period covered
by the Financial Statements have been reviewed by the chief financial officer of
SALP and/or by employees or agents under his immediate supervision.  Based upon
such review, during the period covered by the Financial Statements, and as of
the date of this compliance certificate, no Default or Event of Default has
occurred and is continuing, except as specifically disclosed in this compliance
certificate.


[Remainder of Page Intentionally Left Blank]


















- 1 -




          The undersigned Chief Financial Officer of SALP certifies that he is
authorized to execute and deliver this compliance certificate on behalf of SALP.


          Executed as of this     day of                         , 20   .



 
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings Inc., its general partner
 
By:                                                                
Name:
Title:
   



























































- 2 -





 
 
 
 




 
Exhibit D-4
   



COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER


(Incurrence of Indebtedness)


          The undersigned, being the Chief Financial Officer of Sovran Self
Storage, Inc. ("Sovran" and together with Sovran Acquisition Limited
Partnership, collectively referred to herein as the "Borrowers"), HEREBY
CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §9.1 of the Third
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 25, 2008 among the Borrowers, Manufacturers and Traders Trust Company,
individually and as Administrative Agent, SunTrust Bank, as syndication agent,
HSBC Bank USA, National Association, as documentation agents and certain other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the "Credit Agreement").  Unless otherwise defined herein, the
terms used in this compliance certificate and Schedule 1 attached hereto have
the meanings given them in the Credit Agreement.


          The Borrowers hereby give the Administrative Agent notice that a
Borrower, a Guarantor or a Subsidiary plans to incur Indebtedness for borrowed
money which will cause the aggregate amount of Indebtedness for borrowed money
incurred since delivery of the most recent compliance certificate to exceed
$5,000,000.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10.1, §10.2, §10.3 and §10.11 of the Credit Agreement on a pro forma basis
after giving effect to such Indebtedness for borrowed money, all of which data
and computations, to the best knowledge and belief of the chief financial
officer executing and delivering this compliance certificate on behalf of
Sovran, as Borrower Representative (the "Chief Financial Officer"), are true,
complete and correct.


          The activities of the Borrower, the Guarantor or the Subsidiary, as
applicable, have been reviewed by the Chief Financial Officers and/or by
employees or agents under his immediate supervision.  The Chief Financial
Officer certifies that he is authorized to execute and deliver this compliance
certificate on behalf of Sovran, as Borrower Representative.




















- 1 -




          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                           
Name:
Title:
   





































































- 2 -







 
 
 
 




 
Exhibit D-5
   



COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER/TREASURER]


(Merger, Consolidation or Reorganization)


          The undersigned, being the [Chief Financial Officer/Treasurer] of
Sovran Self Storage, Inc. ("Sovran"), HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §9.4(a) of the
Third Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 25, 2008 among Sovran, Sovran Acquisition Limited Partnership ("SALP" and
together with Sovran, collectively referred to herein as the "Borrowers"),
Manufacturers and Traders Trust Company, individually and as Administrative
Agent, SunTrust Bank, as syndication agent, HSBC Bank USA, National Association,
as documentation agent and certain other parties as provided therein (as the
same may now or hereafter be amended from time to time, the
"Credit Agreement").  Unless otherwise defined herein, the terms used in this
compliance certificate and Schedule 1 attached hereto have the meanings given
them in the Credit Agreement.


          The undersigned hereby gives the Administrative Agent notice that a
Borrower, a Guarantor, an Operating Subsidiary or a wholly-owned Subsidiary
plans to become a party to a merger, consolidation or reorganization requiring a
compliance certificate under §9.4(a) of the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis, all of which data and
computations, to the best knowledge and belief of the [chief financial
officer/treasurer] executing and delivering this compliance certificate (the
"[Chief Financial Officer/Treasurer]"), are true, complete and
correct.  Furthermore, the undersigned certifies that no Default or Event of
Default has occurred and is continuing, or would occur and be continuing after
giving effect to such merger, consolidation or reorganization and all
liabilities, fixed or contingent, pursuant thereto;


          The activities of the Borrower, the Guarantor, the Operating
Subsidiary or the wholly-owned Subsidiary, as applicable, have been reviewed by
the [Chief Financial Officer/Treasurer] and/or by employees or agents under his
immediate supervision.  The [Chief Financial Officer/Treasurer] certifies that
he is authorized to execute and deliver this compliance certificate on behalf of
the Borrower Representative.














- 1 -




          Executed as of this __ day of ___________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                     
Name:
Title:
   













































































- 2 -





 
Exhibit D-6
   



COMPLIANCE CERTIFICATE OF
[CHIEF FINANCIAL OFFICER/TREASURER]


(Disposition of Unencumbered Property)


          The undersigned [Chief Financial Officer/Treasurer] of Sovran Self
Storage, Inc. ("Sovran") HEREBY CERTIFIES THAT:


          This compliance certificate is furnished pursuant to §9.4(b)(i) or
§9.4(b)(ii) of the Third Amended and Restated Revolving Credit and Term Loan
Agreement dated as of June 25, 2008 among Sovran, Sovran Acquisition Limited
Partnership (together with Sovran, collectively referred to herein as the
"Borrowers"), Manufacturers and Traders Trust Company, individually and as
Administrative Agent, SunTrust Bank, as syndication agent, HSBC Bank USA,
National Association, as documentation agent and certain other parties as
provided therein (as the same may now or hereafter be amended from time to time,
the "Credit Agreement").  Sovran, as Borrower Representative hereby gives the
Administrative Agent notice of the intention of a Borrower, a Guarantor, an
Operating Subsidiary or a wholly-owned Subsidiary to Sell or to grant an
Indebtedness Lien on an Unencumbered Property or other asset pursuant to
§9.4(b)(i) or §9.4(b)(ii) of the Credit Agreement.  Unless otherwise defined
herein, the terms used in this Compliance Certificate and Schedule 1 attached
hereto have the meanings described in the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement on a pro forma basis after giving effect to such
proposed Sale or Indebtedness Lien and all liabilities, fixed or contingent,
pursuant thereto, all of which data and computations, to the knowledge and
belief of the [chief financial officer/treasurer] executing and delivering this
compliance certificate on behalf of Sovran (the "[Chief Financial
Officer"/"Treasurer]"), are true, complete and correct.


          The activities of the Borrowers, the Guarantor, the Operating
Subsidiary or the wholly-owned Subsidiary, as applicable, have been reviewed by
the [Chief Financial Officer/Treasurer] and/or by employees or agents under his
immediate supervision.  Based upon such review, to the best knowledge and belief
of the [Chief Financial Officer/Treasurer],


[(for §9.4(b)(i)) both before and after giving effect to the proposed Sale or
Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto, no
Default or Event of Default exists or will exist under any Loan Document.]












- 1 -




[(for §9.4(b)(ii)) before giving effect to the proposed Sale or Indebtedness
Lien and all liabilities, fixed or contingent, pursuant thereto, no Event of
Default exists under any Loan Document; provided, that if such Sale or
Indebtedness Lien is to be made while a Default is continuing, such Sale or
Indebtedness Lien (together with other Sales and Indebtedness Liens) will cure
the Default before it becomes an Event of Default; and if multiple Sales or
Indebtedness Liens are contemplated, the Borrowers shall apply the net proceeds
of each Sale or Indebtedness Lien to the repayment of the Revolving Credit Loans
until such Default has been fully cured.  After giving effect to the proposed
Sale or Indebtedness Lien and all liabilities, fixed or contingent, pursuant
thereto, no Default or Event of Default will exist under any Loan Document.]


          The [Chief Financial Officer/Treasurer] certifies that he is
authorized to execute and deliver this Compliance Certificate on behalf of
Sovran, as Borrower Representative.


          Executed as of this __ day of ___________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                              
Name:
Title:
   













































- 2 -







 
Exhibit D-7
   



COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICERS


(Closing Condition)


          Each of the undersigned, being the Chief Financial Officers of Sovran
Self Storage, Inc. ("Sovran") and Sovran Acquisition Limited Partnership ("SALP"
and together with Sovran, collectively referred to herein as the "Borrowers"),
HEREBY CERTIFIES THAT:


          This Compliance Certificate is furnished pursuant to §11.14 of the
Third Amended and Restated Revolving Credit and Term Loan Agreement dated as of
June 25, 2008 among the Borrowers, Manufacturers and Traders Trust Company,
individually and as Administrative Agent, SunTrust Bank, as syndication agent,
HSBC Bank USA, National Association, as documentation agent and certain other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the "Credit Agreement").  Unless otherwise defined herein, the
terms used in this Compliance Certificate and Schedule 1 attached hereto have
the meanings given them in the Credit Agreement.


          Schedule 1 attached hereto sets forth the financial data and
computations evidencing the Borrowers' compliance with the covenants contained
in §10 of the Credit Agreement, all of which data and computations, to the best
knowledge and belief of the chief financial officers executing and delivering
this compliance certificate on behalf of the Borrowers (the "Chief Financial
Officers"), are true, complete and correct.


          Each of the Chief Financial Officers hereby certifies, in accordance
with the provisions of §11.14 of the Credit Agreement, that the representations
and warranties of the Borrowers contained in the Credit Agreement and in each
document and instrument delivered pursuant to or in connection therewith are
true as of the date hereof and that no Default or Event of Default has occurred
and is continuing on the date hereof.


          Each of the Chief Financial Officers certifies that he is authorized
to execute and deliver this compliance certificate on behalf of Sovran or SALP,
as the case may be.
























- 1 -




          Executed as of this __ day of ___________, 20__.


SOVRAN SELF STORAGE, INC.
 
 
 
 
By:                                                              
Name:
Title:
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings Inc., its general partner
 
By:                                                              
Name:
Title:
   







































































- 2 -





 
Exhibit E
   

FORM OF
ASSIGNMENT AND ASSUMPTION
 
          This Assignment and Assumption (the "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between                                     (the "Assignor") and
                                (the "Assignee").  Capitalized terms used but
not defined herein shall have the meanings given to them in the credit agreement
identified below (as amended, amended and restated, or modified and in effect
from time to time, the "Credit Agreement"), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (a) all of the Assignor's rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), except for any
rights that the Assignor is entitled to retain pursuant to Section 18 of the
Credit Agreement, and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above, except to the
extent related to or arising out of the rights that the Assignor retained
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as,
the "Assigned Interest").  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.
Assignor:
                                                              
     
2.
Assignee:
                                                             1
[and is an Affiliate of                           ]
     
3.
Borrowers:
Sovran Self-Storage, Inc. and
Sovran Acquisition Limited Partnership



- 1 -



--------------------------------------------------------------------------------

 
1 Select Lender as applicable.

 
 
 
 




     
4.
Administrative Agent:
Manufacturers and Traders Trust Company,
as the Administrative Agent under the Credit Agreement
     
5.
Credit Agreement:
The Third Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of June 25, 2008 among Sovran Self Storage, Inc. and Sovran Acquisition
Limited Partnership, the Lenders named therein and Manufacturers and Traders
Trust Company, as Administrative Agent for the Lenders.
     
6.
Assigned Interest:
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders (including LC
Disbursements)*
Amount of Commitment/Loans Assigned (including participations in Letters of
Credit)*
Percentage Assigned of Commitment/Loans2
 
Commitment
 
$
 
$
 
         %
 
Revolving Loans
 
$
 
$
 
         %
 
Term Loan
 
$
 
$
 
         %
 
Letter of Credit Participations Interest
 
$
 
$
 
         %
 



[7.
Trade Date:
                                          ]3
     
8.
Fee:
The [Assignor/Assignee] shall pay the Administrative Agent the fee required by
the Credit Agreement prior to the Effective Date.
     

Effective Date:                           , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]






[Remainder of Page Intentionally Left Blank]


- 2 -


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:                                                            
        Name:
        Title:
     
ASSIGNEE
[NAME OF ASSIGNEE]
 
By:                                                            
        Name:
        Title:
   
Consented to and Accepted:
     
MANUFACTURERS AND TRADERS TRUST COMPANY,
acting in its capacity as Administrative
Agent
 
By:                                                            
        Name:
        Title:
 
Consented to:
 
SOVRAN SELF STORAGE, INC.
 
By:                                                            
        Name:
        Title:
 
 
Consented to:
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings Inc., its general partner
 
By:                                                            
        Name:
        Title:









- 3 -





 
ANNEX 1
   

          The Third Amended and Restated Revolving Credit and Term Loan
Agreement dated as of June 25, 2008 among Sovran Self Storage, Inc., Sovran
Acquisition Limited Partnership, Manufacturers and Traders Trust Company,
individually and as Administrative Agent, SunTrust Bank, as syndication agent,
HSBC Bank USA, National Association, as documentation agent and certain other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the "Credit Agreement").  Capitalized terms used but not defined
herein shall have the meanings given to them in the Assignment and Assumption to
which this annex is attached and if not defined therein, shall have the meanings
given to them in the Credit Agreement.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


          1.     Representations and Warranties.


          1.1     Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any of the other Loan
Documents, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the Loan Documents or any collateral thereunder,
(iii) the financial condition of either Borrower, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by either Borrower, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.


          1.2.     Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all of the requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to §§7.4 and
8.4 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (v) if it is a
Non-U.S. Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (vi) if the Assignee is not
already a Lender under the Credit Agreement,


- 1 -




attached to this Assignment and Assumption is an Administrative Questionnaire
duly completed by the Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


          2.     Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.


          3.     General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.
















































- 2 -





--------------------------------------------------------------------------------

 
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
 
 




 
Exhibit F
   

[Form of Notice of Continuation/Conversion]


                            , 20  




Manufacturers and Traders Trust Company
One Fountain Plaza
Buffalo, New York 14203
Attention:                                                    


Ladies and Gentlemen:


          Reference is made to that certain Third Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 25, 2008 (such agreement, as it
may be or may have been amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"; capitalized terms used herein without
definition shall have the respective meanings assigned to those terms in the
Credit Agreement) among Sovran Self Storage, Inc., Sovran Acquisition Limited
Partnership, the institutions from time to time party thereto as Lenders,
Manufacturers and Traders Trust Company, as Administrative Agent, SunTrust Bank,
as syndication agent, HSBC Bank USA, National Association, as documentation
agent, and certain other parties thereto.  The Borrowers hereby give you notice
pursuant to Section 2.5 [and 3.4] of the Credit Agreement for the [Revolving
Credit Loans] [Term  Loans]  specified below that they elect to:


          2.     [Continue such [Revolving Credit Loans] [Term Loans] as LIBOR
Rate Loans $                      in aggregate principal amount of the
outstanding LIBOR Rate Loans, the current Interest Period of which ends on
                            , 20  ].


          3.     [Convert such [Revolving Credit Loans] [Term Loans] to Prime
Rate Loans] [LIBOR Rate Loans] $                      in aggregate principal
amount of the outstanding [LIBOR Rate Loans], [Prime Rate Loans] the current
Interest Period of which ends on                            ].


          4.     The date for such [continuation] [and] [conversion] shall be
                            .


          4.     [The Interest Period for such continued or converted (as
applicable) LIBOR Rate Loans is requested to be [a                          
month period].


          The Borrower Representative hereby certifies to the Administrative
Agent and each of the Lenders on behalf of each Borrower that it is authorized
to execute this notice on behalf of the Borrowers, no Default or Event of
Default has occurred and is continuing,








- 1 -




on the date hereof there are no other prohibitions under the Credit Agreement to
the requested [conversion/continuation], no such prohibitions will exist on the
date of the requested [conversion/continuation], the requested [conversion/
continuation] is in accordance with the provisions of §2.5 [and §3.4] of the
Credit Agreement.


          Executed as of this _____ day of _____________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                         
Name:
Title:
   



























































- 2 -





 
 
 
 

Schedule 1.2


Lenders' Commitments


 
 
Lender
 
Revolving  
Credit      
Commitment
 
Revolving  
Credit      
Commitment
Percentage  
 
 
Term      
Commitment
 
Term      
Commitment
Percentage  
Manufacturers and Traders Trust Company
25 S. Charles Street, 12th Floor Baltimore, MD  21201
Attn: Hugh Giorgio
$10,317,460
 
8.2539682540%
$39,682,540
15.8730158730%
HSBC Bank USA, National Association
One HSBC Center, Lobby
Buffalo, NY 14203
Attn:  Michael A. Marong Jr.
$16,666,667
13.3333333333%
$33,333,333
13.3333333333%
SunTrust Bank
8330 Boone Blvd.
8th Floor
Vienna, VA 22182
Attn:  W. John Wendler
$16,666,667
13.3333333333%
$33,333,333
13.3333333333%
Bank of America, N.A.
231 S. LaSalle
Chicago, IL 60604
Attn:  Cheryl Sneor
$7,222,222
 
5.7777777778%
$27,777,778
11.1111111111%
Wells Fargo Bank, N.A.
6400 Sheridan Dr.
Suite 100
Williamsville, NY 14221
Attn:  Kevin M. West
$11,666,667
9.3333333333%
$23,333,333
9.3333333333%
Chang Hwa Commercial Bank, Ltd. New York Branch
685 Third Avenue
29th Floor
New York, NY 10017
Attn:  Danielle Tsai
$3,333,333
2.6666666667%
$6,666,667
2.6666666667%
Mega International Commercial Bank Co., Ltd., New York Branch
65 Liberty Street
New York, NY 10005
Attn:  Anne Y. Lu
$3,333,333
2.6666666667%
$6,666,667
2.6666666667%
Chevy Chase Bank F.S.B.
7501 Wisconsin, 12th Floor
Bethesda, MD 20814
Attn:  Marie Ejindu
$20,000,000
16.0000000000%
---
0.0000000000%
- 1 -
First Niagara Bank
WNY Corporate Banking Dept.
726 Exchange Street
Suite 900
Buffalo, NY 14210
Attn:  Penny S. Hokanson
$3,333,333
2.6666666667%
$6,666,667
2.6666666667%
Branch Banking & Trust Company
200 W Second Street
Winston Salem, NC 27101
Attn:  Robert Searson
$8,333,333
6.6666666667%
$16,666,667
6.6666666667%
Compass Bank
1501 South 20th Street
Suite 1501
Birmingham, AL 35233
Attn:  Jamie McClure
$4,126,984
 
3.3015873016%
$15,873,016
6.3492063492%
PNC Bank National Association
249 5th Avenue
MS: P7-POPP-19-3
Pittsburgh, PA 15219
Attn:  Leigh A. Geyer
$11,666,667
9.3333333333%
$23,333,333
9.3333333333%
US Bank National Association
225 W. Station St.
Suite 300
Pittsburg, PA 15219
Attn:  Bruce Ostrom
 
$8,333,333
6.6666666667%
$16,666,667
6.6666666667%
TOTAL:
 
$125,000,000
100.00%
$250,000,000
100.00%































- 2 -

 
 
 
 

Schedule 7.1(b)


Capitalization; Outstanding Securities
SALP and Holdings


A.     Sovran Acquisition Limited Partnership



 
 
Partner's Names and Addresses
Number     
of Units     
Percentage Interest
in the Partnership
         
1.
General Partner:
 
Sovran Holdings, Inc.
6467 Main Street
Williamsville, NY  14221
 
 
219,566.710
 
 
0.9853
           
2.
Limited Partners:
 
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, NY  14221
 
 
21,643,161.290
 
 
97.1188
             
Harold Samloff
400 University Avenue
Rochester, NY  14607
 
 
30,000.000
 
 
0.1346
             
Laurence C. Glazer
400 University Avenue
Rochester, NY  14607
9,057.425
0.0406
             
Rhonda Billick
145 Cheerywood Drive
Williamsville, NY 14221
900.000
0.0040
             
Morgan S. Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  22024
7,000.000
0.0314
             
Marlene Whiteley Revocable
Living Trust
11714 Amkin Drive
Clifton, VA  22024
7,000.000
0.0314
                   
- 1 -
   
Charles F. Waldner, Jr. and
Marjorie W. Waldner
1600 South Dixie Highway
#1C
Boca Raton, FL  33432
323,454.67
1.4515
             
Charles E. Waldner, Jr.
P.O. Box 1240
Boca Raton, FL  33429-1240
36,948.33
0.1658
             
Marjorie Waldner
1869 Sabel Palm Drive
Boca Raton, FL  33423
4,255.70
0.0191
             
Janice Middlebrook
1801 Royal Palm Way
Boca Raton, FL  33432-7443
3,910.70
0.0175
         

B.           Sovran Holdings, Inc.



 
 
1.
 
Shareholder
Shares   
Authorized
Shares
Issued
             
Sovran Self Storage, Inc.
6467 Main Street
Williamsville, NY  14221
1,500
100
         



































- 2 -

 
 
 
 

Schedule 7.3(a)


Unencumbered Properties
See attached listing.
Schedule 7.3(a)
                             
Store #
 
Street
City
State
Zip
           
1
 
1471 Center Street Extension
Mt. Pleasant
SC
29464
2
 
4400 US 98 North
Lakeland
FL
33809
3
 
556 Cox Road
Gastonia
NC
28054
4
 
10869 Paw Paw Drive
Holland
MI
49424
5
 
500 Frenchtown Road
E. Greenwich
RI
02818
6
 
942 Capital Circle S.W.
Tallahassee
FL
32304
7
 
3690 LeHarps Road
Austintown
OH
44515
9
 
24940 Detroit Road
Westlake
OH
44145
10
 
1501 Capital Circle N.W.
Tallahassee
FL
32303
12
 
3075 Enterprise Road
Debary
FL
32713
13
 
36 Industrial Drive
Middletown
NY
10941
14
 
40 Leo Place
Cheektowaga
NY
14225
15
 
1270 Jefferson Road
Rochester
NY
14623
16
 
305 Hammond Street
Salisbury
MD
21804
17
 
16 Lambeth Park Road
Fairhaven
MA
02719
18
 
2003 Jacks Ford Drive
Fayetteville
NC
28303
20
 
7657 103rd Street
Jacksonville
FL
32210
21
 
2648 Two Notch Road
Columbia
SC
29204
23
 
2585 Brighton Henrietta Town Line Rd
Rochester
NY
14623
25
 
10901 Abercorn Extension
Savannah
GA
31419
26
 
3511 South Holden Road
Greensboro
NC
27407
27
 
2701 McNeil Street
Raleigh
NC
27608
28
 
30 Stillman Road
North Haven
CT
06473
29
 
2655 Langford Road
Norcross
GA
30071
30
 
303 Highway 138
Riverdale
GA
30274
31
 
8161 Main Street
Williamsville
NY
14221
32
 
2401 South Wilmington Street
Raleigh
NC
27603
33
 
7403 Parklane Road
Columbia
SC
29223
34
 
5311 A Old Bush River Road
Columbia
SC
29212
35
 
10020 Two Notch Road
Columbia
SC
29223
36
 
1375 Commerce Road
Morrow
GA
30260
37
 
11955 South Orange Blossom Trail
Orlando
FL
32837
39
 
230 Snyder Road
Hermitage
PA
16148
40
 
10300 Northwest 55th Street
Sunrise
FL
33351



- 1 -

 
 
 
 



41
 
7363 Lake Worth Road
Lake Worth
FL
33467
42
 
1987 Canton Road Northeast
Marietta
GA
30066
43
 
1525 Williams Drive
Marietta
GA
30066
           
44
 
7604 Georgia Highway 85
Riverdale
GA
30274
45
 
720 Veteran's Memorial Highway SW
Mableton
GA
30126
46
 
1195 Gresham Road
Marietta
GA
30062
47
 
1212 West Patrick Street
Frederick
MD
21703
48
 
26 West Diamond Avenue (Rte 117)
Gaithersburg
MD
20877
49
 
1805 A Wylds Road
Augusta
GA
30909
50
 
915 Key Street
Macon
GA
31204
51
 
6005 North Wickham Road
Melbourne
FL
32940
52
 
10429 Jefferson Avenue
Newport News
VA
23605
53
 
195 East Fairfield Drive
Pensacola
FL
32503
54
 
1045 Bertram Road
Augusta
GA
30909
55
 
269 Oakwood Drive
Glastonbury
CT
06033
56
 
2000 Clay Road
Austell
GA
30106
58
 
980 North Navy Boulevard
Pensacola
FL
32507
59
 
1923 North Wickham Road
Melbourne
FL
32935
60
 
1395 South Street
Suffield
CT
06078
61
 
5725 Old National Highway
College Park
GA
30349
62
 
1213 East Brambleton Avenue
Norfolk
VA
23504
63
 
2601 Industry Lane
Virginia Beach
VA
23454
64
 
2630 Center Point Road
Birmingham
AL
35215
65
 
3625 Lorna Road
Hoover
AL
35216
66
 
2895 Vaughn Plaza Road
Montgomery
AL
36116
67
 
918 Blanding Boulevard
Orange Park
FL
32065
68
 
2807 West Michigan Avenue
Pensacola
FL
32526
69
 
801 East Nine Mile Road
Pensacola
FL
32514
70
 
2295 West Michigan Avenue
Pensacola
FL
32526
71
 
3000 West Columbus Drive
Tampa
FL
33607
72
 
404 Seminole Boulevard
Largo
FL
33770
73
 
1844 North Belcher Road
Clearwater
FL
33765
74
 
6011 I-55 North
Jackson
MS
39213
75
 
2947 McDowell Road Extension
Jackson
MS
39204
77
 
4066 Silver Star Road
Orlando
FL
32808
78
 
50 Ward Way
Birmingham
AL
35209
79
 
1300 Shurling Drive
Macon
GA
31211
80
 
3271 Fulling Mill Road
Middletown
PA
17057
82
 
6523 Basile Rowe
E. Syracuse
NY
13057
83
 
3780 Central Avenue
Ft. Myers
FL
33901
84
 
4400 Solomon Boulevard
Ft. Myers
FL
33901
85
 
473 J. Clyde Morris Boulevard
Newport News
VA
23601
86
 
2632 Spruce Street
Montgomery
AL
36107
87
 
422 Old Trolley Road
Summerville
SC
29485
88
 
7550 West Waters Avenue
Tampa
FL
33615
89
 
1105 North Little School Road
Arlington
TX
76017

- 2 -


90
 
1061 Duncan Perry Road
Arlington
TX
76011
91
 
4820 Western Center Boulevard
Ft. Worth
TX
76137
92
 
8025 Culebra Road
San Antonio
TX
78251
93
 
6015 Tezel Road
San Antonio
TX
78250
94
 
7266 Henry Clay Boulevard
Liverpool
NY
13088
95
 
1201 Coliseum Boulevard
Montgomery
AL
36110
96
 
3770 Lantana Road
Lantana
FL
33462
97
 
1320 River Road
N. Ft. Myers
FL
33903
98
 
15 Landings Drive
Pittsburgh
PA
15238
99
 
1005 South Alexander Street
Plant City
FL
33563
OH2
 
140 Neponset Valley Parkway
Readville
MA
02136
OH3
 
81 Main Street
Weymouth
MA
02188
OH4
 
800 Narragansett Park Drive
E. Providence
RI
02916
100
 
511 Springfield Street (Rt. 147)
Feeding Hills
MA
01030
101
 
6600 Industrial Drive
Ft. Myers
FL
33912
104
 
2929 Pennsy Drive
Landover
MD
20785
105
 
1515 Manotak Avenue
Jacksonville
FL
32210
106
 
3858 Old Sunbeam Road
Jacksonville
FL
32257
107
 
2016 Lebanon Road
West Mifflin
PA
15122
108
 
9914 San Jose Boulevard
Jacksonville
FL
32257
109
 
1400 Orchard Lake Drive
Charlotte
NC
28270
110
 
6720 East W.T. Harris Boulevard
Charlotte
NC
28215
111
 
130 Concord Drive
Casselberry
FL
32707
112
 
1180 University Avenue
Rochester
NY
14607
113
 
446 Boardman-Canfield Road
Youngstown
OH
44512
115
 
1455 Broadway Ave
Bedford
OH
44146
116
 
4976 West 130th Street
Brook Park
OH
44135
118
 
15101 McCracken Road
Cleveland
OH
44128
119
 
24560 Sperry Drive
Westlake
OH
44145
120
 
1100 Erie Road
Eastlake
OH
44095
121
 
8650 East Avenue
Mentor
OH
44060
123
 
3718 Alpine Northwest
Comstock Park
MI
49321
126
 
1187 Central Avenue
Holland
MI
49423
128
 
2500 Pat Booker Road
Universal City
TX
78148
129
 
9665 Marbach Road
San Antonio
TX
78245
130
 
8020 Eastex Freeway
Beaumont
TX
77708
131
 
9999 Highway 69
Port Arthur
TX
77640
132
 
6970 College Street
Beaumont
TX
77707
133
 
2637 Lakeside Drive
Lynchburg
VA
24501
134
 
8117 Timberlake Road
Lynchburg
VA
24502
135
 
4107 South Amherst Highway
Madison Heights
VA
24572
136
 
390 Bell Road
Christiansburg
VA
24073
137
 
2703 South Battlefield Blvd.
Chesapeake
VA
23322
138
 
2405 Riverside Drive
Danville
VA
24540
140
 
1099 South Congress Avenue
Delray Beach
FL
33445
141
 
5207 Montgomery Street
Savannah
GA
31405



- 3 -

 
 
 
 



142
 
551 South Congress Avenue
Delray Beach
FL
33445
143
 
38390 Chester Road
Avon
OH
44011
144
 
9530 Skillman Street
Dallas
TX
75243
145
 
140 Centennial Boulevard
Richardson
TX
75081
148
 
5550 Antoine Dr.
Houston
TX
77091
149
 
9940 Jones Bridge Road
Alpharetta
GA
30022
151
 
4427 Tilly Mill Road
Atlanta
GA
30360
152
 
4207 Hilltop Road
Greensboro
NC
27407
155
 
7375 Airline Highway (Greenwell Spr)
Baton Rouge
LA
70805
156
 
958 Peiffers Lane
Harrisburg
PA
17109
157
 
3248 South Military Highway
Chesapeake
VA
23323
158
 
517 Volvo Parkway
Chesapeake
VA
23320
159
 
4929 Shell Road
Virginia Beach
VA
23455
160
 
597 Central Drive
Virginia Beach
VA
23454
161
 
385 S. Naval Base Road
Norfolk
VA
23505
162
 
6010 East Hillsborough Avenue
Tampa
FL
33610
164
 
97 Maher Lane
Harriman
NY
10926
166
 
22195 Timberlake Road
Lynchburg
VA
24502
168
 
435 Highland Avenue
Salem
MA
01970
170
 
6601 Lee Highway
Chattanooga
TN
37421
171
 
4429 Highway 58
Chattanooga
TN
37416
172
 
1013 Battlefield Parkway
Ft. Oglethorpe
GA
30742
173
 
6604 Walt Drive
Birmingham
AL
35242
174
 
2771 South County Trail
E. Greenwich
RI
02818
175
 
4417 Hillsborough Road
Durham
NC
27705
176
 
1200 East Cornwallis Road
Durham
NC
27713
178
 
134 South Policy Street
Salem
NH
03079
181
 
3942 Youngstown Road
Warren
OH
44484
183
 
111 Tomahawk Drive
Indian Harbour
FL
32937
184
 
5961 I-55 North
Jackson
MS
39213
185
 
3433 North Fry Road
Katy
TX
77449
186
 
7901 Sheridan Street
Hollywood
FL
33024
187
 
1799 West Atlantic Boulevard
Pompano Beach
FL
33069
188
 
1500 West Sample Road
Pompano Beach
FL
33064
189
 
9900 Southwest 18th Street
Boca Raton
FL
33428
190
 
1655 10th Avenue
Vero Beach
FL
32960
191
 
1701 FM 1960 East
Humble
TX
77338
193
 
16650 State Highway 3
Webster
TX
77598
194
 
2300 Old Denton Road
Carrollton
TX
75006
195
 
1109 North 21st Avenue
Hollywood
FL
33020
196
 
1620 IH-35 South
San Marcos
TX
78666
197
 
5547 McNeil Drive
Austin
TX
78729
198
 
10307 FM 2222
Austin
TX
78730
199
 
135 Center Street
Jacksonville
NC
28546
200
 
1230 Gum Branch Road
Jacksonville
NC
28540



- 4 -

 
 
 
 



201
 
108 North Marine Boulevard
Jacksonville
NC
28540
202
 
1151 West Euless Boulevard
Euless
TX
76040
203
 
5575 Davis Boulevard
N Richland Hills
TX
76180
204
 
1105 Batavia Pike
Batavia
OH
45103
205
 
4000 North West Street
Jackson
MS
39206
206
 
5110 Franz Road
Katy
TX
77493
207
 
5 James P. Murphy Highway
West Warwick
RI
02893
208
 
2310 West Pinhook Road
Lafayette
LA
70508
209
 
2207 West Pinhook Road
Lafayette
LA
70508
210
 
3636 Ambassador Caffery Parkway
Lafayette
LA
70503
211
 
2888 Northeast Evangeline Thruway
Lafayette
LA
70507
212
 
313 Guilbeau Road
Lafayette
LA
70506
213
 
375 East Elliot Road
Gilbert
AZ
85234
214
 
13902 North 59th Avenue
Glendale
AZ
85306
215
 
1356 East Baseline Road
Mesa
AZ
85204
216
 
837 East Broadway Road
Mesa
AZ
85204
217
 
545 West Broadway Road
Mesa
AZ
85210
218
 
139 North Greenfield Road
Mesa
AZ
85205
219
 
3641 West Camelback Road
Phoenix
AZ
85019
220
 
1928 East Bell Road
Phoenix
AZ
85022
221
 
20001 North 35th Avenue
Phoenix
AZ
85027
222
 
576 Bridgton Road
Westbrook
ME
04092
223
 
801 North Cocoa Boulevard (US-1)
Cocoa
FL
32922
224
 
150 North Clark Road
Cedar Hill
TX
75104
225
 
1111 Route 17M
Monroe
NY
10950
226
 
1171 Turnpike Street Route 114
N. Andover
MA
01845
227
 
3400 Bayport Blvd (Hwy 146)
Seabrook
TX
77586
228
 
5605 West Sunrise Boulevard
Plantation
FL
33313
229
 
3551 Bessemer Super Highway
Bessemer
AL
35020
240
 
55 Holman Road
Plymouth
MA
02360
254
 
5250 FM 1960 East
Humble
TX
77346
255
 
6402 Fairmont Parkway
Pasadena
TX
77505
256
 
2280 East Main Street
League City
TX
77573
257
 
15261 Highway 105 West
Montgomery
TX
77356
258
 
9010 E.F. Lowry Expressway
Texas City
TX
77591
259
 
3800 South Highway 6
Houston
TX
77082
260
 
188 South LHS Drive
Lumberton
TX
77657
261
 
99-4 Mariner Drive
Southampton
NY
11968
262
 
59 Mariner Drive
Southampton
NY
11968
263
 
173 West Montauk Highway
Hampton Bays
NY
11946
264
 
9 Hardscrabble Court
E. Hampton
NY
11937
265
 
1010 E. Highway 67
Duncanville
TX
75137
266
 
4640 Harry Hines Blvd.
Dallas
TX
75235
267
 
280 Fairfield Avenue
Stamford
CT
06902
268
 
23355 (Hwy 249) Tomball Pkwy.
Tomball
TX
77375
269
 
2828 FM 1488
Conroe
TX
77384



- 5 -

 
 
 
 



270
 
8625 Spring Cypress
Spring
TX
77379
271
 
5415 Bissonnet
Houston
TX
77081
272
 
1238  FM 1462
Alvin
TX
77511
273
 
1426 N. McMullen Booth Rd.
Clearwater
FL
33759
274
 
4717 Cartwright Road
Missouri City
TX
77459
275
 
4121 Hixson Pike
Chattanooga
TN
37415
276
 
2830 South A.W. Grimes Blvd.
Round Rock
TX
78664
278
 
8239 Thompson Rd
Cicero
NY
13039
279
 
110 Saxon Ave.
Bay Shore
NY
11706
280
 
40 Congress St
Springfield
MA
01104
281
 
649 Hope St.
Stamford
CT
06907
283
 
3650 Richard Rd.
Montgomery
AL
36111
284
 
90 Main St
Oxford
MA
01540
285
 
9717 US Hwy 290E
Austin
TX
78724
286
 
10260 Marbach Rd
San Antonio
TX
78245
287
 
6509 South 1st Street
Austin
TX
78745
288
 
32777 State Highway 249
Pinehurst
TX
77362
289
 
3150 Austell Rd.
Marietta
GA
30008
290
 
4756 Florida Blvd.
Baton Rouge
LA
70806
291
 
7400 Barker Cypress
Cypress
TX
77433
292
 
410 North IH-45
Texas City
TX
77591
293
 
2216 IH-35 South
San Marcos
TX
78666
294
 
455 W. Cedar Bayou-Lynchburg
Baytown
TX
77521
295
 
1280 Creek St
Webster
NY
14580
296
 
13033 Jones Rd.
Houston
TX
77070
298
 
300 Westgate Rd.
Lafayette
LA
70506
299
 
203 Albertson's Pkwy.
Broussard
LA
70518
301
 
1902 Wellington Rd.
Manchester
NH
03104
302
 
120 Spit Brook Rd.
Nashua
NH
03062
303
 
10833 Seminole Blvd
Seminole
FL
33778
308
 
11540 St. Charles Rock Rd.
Bridgeton
MO
63044
311
 
6355 Howdershell Rd.
Hazelwood
MO
63042
312
 
3535 Lemay Ferry Drive
St. Louis
MO
63125
315
 
13575 Goldmark Dr.
Dallas
TX
75240
316
 
2305 Manana Dr.
Dallas
TX
75220
317
 
8555 Manderville Lane
Dallas
TX
75231
320
 
20202 Blanco Rd.
San Antonio
TX
78258
321
 
2300 Broadway St.
San Antonio
TX
78215
323
 
6103 Lee Highway
Chattanooga
TN
37421
324
 
2860 NE Evangeline Thruway
Lafayette
LA
70507
325
 
2650 East South Boulevard
Montgomery
AL
36116
326
 
3951 Pepperell Pkwy.
Opelika
AL
36801
327
 
1231 Gatewood Dr.
Auburn
AL
36830
328
 
3153 Williams Rd.
Columbus
GA
31909
329
 
4249 Miller Rd.
Columbus
GA
31909
330
 
4510 Armour Rd.
Columbus
GA
31904
331
 
909 Amber Dr.
Columbus
GA
31907
332
 
11 Integra Dr.
Concord
NH
03301

- 6 -

 
 
 
 



333
 
300 Langner Rd.
West Seneca
NY
14224
334
 
2802 Transit Rd.
West Seneca
NY
14224
335
 
4445 Lake Ave.
Blasdell
NY
14219
336
 
3154 Union Rd.
Cheektowaga
NY
14227
337
 
2681 Niagara Falls Blvd.
Amherst
NY
14228
338
 
521 Young St.
Tonawanda
NY
14150
339
 
1275 Sheridan Dr.
Buffalo
NY
14217
340
 
6104 S. Transit Rd.
Lockport
NY
14094
341
 
860 Phillips Rd.
Webster
NY
14580
342
 
2197 East Reed Rd.
Greenville
MS
38703
343
 
9595 Highway 69
Port Arthur
TX
77640
344
 
250 S. Dowlen Rd.
Beaumont
TX
77707
345
 
11607 S. Memorial Pkwy.
Huntsville
AL
35803
346
 
8036 Madison Blvd.
Madison
AL
35758
347
 
3610 Bienville Blvd.
Ocean Springs
MS
39564
348
 
7015 Highway 72 West
Huntsville
AL
35806
349
 
8781 Airport Blvd.
Mobile
AL
36608
350
 
13130 Highway 49
Gulfport
MS
39503
351
 
8778 Highway 72 West
Madison
AL
35758
352
 
7775 Highway 59 South
Foley
AL
36535
353
 
1600 West Nine Mile Road
Pensacola
FL
32534
354
 
2020 S. College St.
Auburn
AL
36832
355
 
1932 Popps Ferry Rd.
Biloxi
MS
39532
356
 
9113 West Highway 98
Pensacola
FL
32506
357
 
115 S. Arrowhead Dr.
Montgomery
AL
36117
358
 
1925 McLemore Dr.
Montgomery
AL
36117
359
 
3615 N. Foster Road
San Antonio
TX
78244
360
 
1655 S. Major Dr.
Beaumont
TX
77707
361
 
421 Classic Dr.
Hattiesburg
MS
39402
362
 
4059 Ginger Dr.
D'Iberville
MS
39540
363
 
7905 State Highway 59
Foley
AL
36535
364
 
130 Centre St.
Ridgeland
MS
39157
365
 
5111 I-55 North
Jackson
MS
39206
           





























- 7 -

 
 
 
 

Schedule 7.3(c)
Partially Owned Real Estate Companies



 
Sovran Acquisition Limited Partnership owns a 49% interest in Iskalo Office
Holdings, LLC as a Member and a 20% interest in Sovran HHF Storage Holdings LLC
as a Member
   














 
 
 
 

Schedule 7.7


Litigation


1.
Paula Hilley and Joel Hilley v. Sovran Acquisition Limited Partnership d/b/a
Uncle Bob's Self Storage
   
On August 7, 2007, plaintiffs filed a collective action under the Fair Labor
Standards Act in the United States District Court for the Northern District of
Alabama, Southern Division alleging that managers, assistant managers and
maintenance employees at Sovran facilities throughout the United States have
been required to perform work for which they were not paid and denied overtime
compensation.  The proceeding as a collective action is subject to Court
approval.  The complaint seeks unpaid overtime, liquidated damages in the amount
of any unpaid overtime, interest and attorneys' fees.  Sovran Acquisition
Limited Partnership ("SALP") has answered the complaint denying the allegations,
discovery is being conducted and the plaintiffs have initiated settlement
discussions.  SALP intends to defend the action vigorously.  While the ultimate
outcome cannot be predicted, SALP and Sovran Self Storage, Inc. ("Sovran Inc.")
do not believe this action is sufficiently material to warrant disclosure on a
Sovran Inc. Form 8-K filing with the Securities and Exchange Commission.
 








 
 
 
 

Schedule 7.15


Certain Transactions


1.
Charles E. Lannon, a director of Sovran Holdings, Inc., rents an office from
Sovran Acquisition Limited Partnership ("SALP") at the headquarters of SALP on a
month-to-month basis at a market rate ($1,000 per month).
   
2.
Frederick G. Attea is an Assistant Secretary of Sovran Self Storage, Inc. and is
a partner in Phillips Lytle LLP, the law firm which represents Sovran Self
Storage, Inc., Sovran Holdings, Inc., SALP and certain of their subsidiaries and
affiliates.
   










 
 
 
 

 
Schedule 7.18



 
Environmental Matters



None.









 
 
 
 

Schedule 7.19


Subsidiaries
A.     Subsidiaries of Sovran Self Storage, Inc.:



 
Sovran Holdings, Inc. – 100% Owned
 
Sovran Acquisition Limited Partnership – 97.1% Limited Partnership Interest
   

B.     Subsidiaries of Sovran Acquisition Limited Partnership:



 
                   100% Owned
       
Sovran Jones Road, LLC
Iskalo Land Holdings LLC
 
Sovran Cameron, LLC
Locke Leasing, LLC
 
Sovran Congress, LLC
The Locke Group LLC
 
Sovran Huebner, LLC
Locke Sovran I Manager, Inc.
 
Sovran Little Road, LLC
Locke Sovran II Manager, Inc.
 
Sovran Granbury, LLC
Locke Sovran I L.L.C.
 
Sovran Shackelford, LLC
   
Sovran Manchester, LLC
   
Sovran DeGaulle, LLC
   
Sovran Grapevine, LLC
   
Sovran Washington, LLC
   
Sovran Meramac, LLC
   
Sovran Seminole, LLC
         
                   Majority Interest
         
Locke Sovran II L.L.C.
   
Locke Preferred Equity L.L.C.
       

C.     Subsidiaries of The Locke Group LLC:



 
Locke Preferred Equity II L.L.C. – Majority Owned
     

 
D.     Investment (including assumed mortgage debt) in Certain Designated
Subsidiaries

 
(§ 9.3(f)iii):




 
Sovran Huebner, LLC –  $5,700,000
   
Sovran Little Road, LLC –  $3,500,000
   
Sovran Granbury, LLC –  $2,700,000
   
Sovran Grapevine, LLC –  $3,300,000
   
Sovran Washington, LLC –  $3,800,000
   
Sovran Meramac, LLC –  $5,700,000
   
Sovran Shackelford, LLC –  $4,200,000
   
Sovran Seminole, LLC –  $6,300,000
   
Sovran DeGaulle, LLC –  $6,200,000
   
Sovran Manchester, LLC –  $7,200,000
 


 
 
 
 

Schedule 9.3(d)


Existing Investments
 
20% membership interest in Sovran HHF Storage Holdings LLC


49% membership interest in Iskalo Office Holdings LLC


Promissory Note dated as of November 30, 2001 in the face principal amount of
$2,795,886.05 from K and S Partnership, Elizabeth Myers and Suzanne Nash,
payable to Sovran Acquisition Limited Partnership

















 
 
 
 
